Exhibit 10.1

 

 

 

$1,600,000,000 LOAN AGREEMENT

Dated as of May 23, 2013

among

US AIRWAYS, INC.,

as Borrower,

CERTAIN AFFILIATES OF THE BORROWER FROM

TIME TO TIME PARTY HERETO,

THE SEVERAL LENDERS FROM

TIME TO TIME PARTY HERETO,

and

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

* * *

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS BANK PLC,

as Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC. and

GOLDMAN SACHS BANK USA,

as Joint Bookrunners

* * *

BARCLAYS BANK PLC,

as Syndication Agent

* * *

MORGAN STANLEY SENIOR FUNDING, INC. AND GOLDMAN SACHS BANK USA,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Computation of Time Periods

     46   

Section 1.3

 

Accounting Terms and Principles

     46   

Section 1.4

 

Certain Terms

     47   

ARTICLE II THE LOANS

     47   

Section 2.1

 

Commitment to Lend

     47   

Section 2.2

 

Repayment of the Loans

     47   

Section 2.3

 

Making of the Loans; Evidence of Debt

     48   

Section 2.4

 

Commitment Termination

     49   

Section 2.5

 

Optional Payments

     49   

Section 2.6

 

Mandatory Prepayments

     50   

Section 2.7

 

Interest

     51   

Section 2.8

 

Fees

     52   

Section 2.9

 

Payments and Computations

     53   

Section 2.10

 

Certain Provisions Governing the Loan

     54   

Section 2.11

 

Capital Adequacy

     56   

Section 2.12

 

Taxes

     56   

Section 2.13

 

Substitution of Lenders

     60   

Section 2.14

 

Incremental Term Facilities

     61   

Section 2.15

 

Loan Modification Offers

     63   

ARTICLE III CONDITIONS PRECEDENT

     64   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     66   

Section 4.1

 

Organization, Qualification, Subsidiaries, etc.

     66   

Section 4.2

 

Authorization of Loan Documents, etc.

     66   

Section 4.3

 

Financial Condition

     67   

Section 4.4

 

No Material Adverse Change; No Defaults

     67   

Section 4.5

 

Title to Collateral; Liens

     68   

Section 4.6

 

Litigation

     68   

Section 4.7

 

Payment of Taxes

     68   

Section 4.8

 

Performance of Agreements; No Materially Adverse Agreements

     68   

Section 4.9

 

Governmental Regulation

     68   

Section 4.10

 

Securities Activities

     68   

 

i



--------------------------------------------------------------------------------

Section 4.11

 

Employee Benefit Plans

     69   

Section 4.12

 

Environmental Protection

     69   

Section 4.13

 

Disclosure

     70   

Section 4.14

 

Compliance with Laws

     70   

Section 4.15

 

Indebtedness

     70   

Section 4.16

 

Insurance

     70   

Section 4.17

 

Perfected Security Interests

     70   

Section 4.18

 

Absence of Labor Disputes

     71   

Section 4.19

 

Slot Utilization

     71   

Section 4.20

 

Deposit Accounts and Securities Accounts

     71   

Section 4.21

 

Use of Proceeds

     71   

ARTICLE V AFFIRMATIVE COVENANTS

     71   

Section 5.1

 

Accounting Controls; Financial Statements and Other Reports

     71   

Section 5.2

 

Corporate Existence

     73   

Section 5.3

 

Payment of Taxes and Claims

     73   

Section 5.4

 

Maintenance of Properties; Insurance

     74   

Section 5.5

 

Inspection

     74   

Section 5.6

 

Compliance with Laws, Etc.

     75   

Section 5.7

 

Remedial Action Regarding Hazardous Materials

     75   

Section 5.8

 

Additional Obligors; Collateral

     76   

Section 5.9

 

Employee Benefit Plans

     77   

Section 5.10

 

FAA Matters; Citizenship

     77   

Section 5.11

 

Slot Utilization

     77   

Section 5.12

 

Further Assurances

     78   

Section 5.13

 

Credit Rating

     78   

Section 5.14

 

Collateral Reports and Appraisals

     78   

Section 5.15

 

Software

     79   

Section 5.16

 

Cape Town Convention

     79   

Section 5.17

 

Designation of Unrestricted Subsidiaries

     80   

Section 5.18

 

Receivables Subsidiary

     80   

Section 5.19

 

Post-Closing Matters

     80   

Section 5.20

 

Collateral Ownership

     80   

Section 5.21

 

Regulatory Cooperation

     80   

ARTICLE VI NEGATIVE COVENANTS

     81   

Section 6.1

 

Liens on Collateral and Related Matters

     81   

 

ii



--------------------------------------------------------------------------------

Section 6.2

 

Restricted Payments and Investments

     82   

Section 6.3

 

Financial Covenants

     87   

Section 6.4

 

Restriction on Acquisitions

     88   

Section 6.5

 

[Reserved]

     88   

Section 6.6

 

Transactions with Affiliates

     89   

Section 6.7

 

Conduct of Business

     90   

Section 6.8

 

Merger or Consolidation

     91   

Section 6.9

 

Limitations on Amendments

     91   

Section 6.10

 

No Further Negative Pledges

     92   

Section 6.11

 

Hedging and Cost Management Strategies

     92   

Section 6.12

 

Asset Dispositions

     92   

Section 6.13

 

Hazardous Materials

     92   

Section 6.14

 

ERISA Events

     93   

ARTICLE VII EVENTS OF DEFAULT

     93   

Section 7.1

 

Events of Default

     93   

Section 7.2

 

Remedies

     95   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     95   

Section 8.1

 

Appointment, Powers and Immunities

     95   

Section 8.2

 

Reliance by Administrative Agent

     96   

Section 8.3

 

Defaults

     96   

Section 8.4

 

Rights as a Lender

     97   

Section 8.5

 

Indemnification

     97   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     97   

Section 8.7

 

Failure to Act

     97   

Section 8.8

 

Resignation or Removal of Administrative Agent

     98   

Section 8.9

 

Release of Collateral or Guarantors

     98   

Section 8.10

 

Arrangers, Bookrunners, Syndication Agents and Documentation Agents

     99   

ARTICLE IX MISCELLANEOUS

     99   

Section 9.1

 

Amendments, Waivers, Etc.

     99   

Section 9.2

 

Assignments and Participations; Successors and Assigns

     101   

Section 9.3

 

Costs and Expenses

     104   

Section 9.4

 

Indemnities

     104   

Section 9.5

 

Right of Set-Off

     105   

Section 9.6

 

Sharing of Payments, Etc.

     106   

Section 9.7

 

Notices

     106   

 

iii



--------------------------------------------------------------------------------

Section 9.8

 

No Waiver; Remedies

     107   

Section 9.9

 

Governing Law

     107   

Section 9.10

 

Submission to Jurisdiction; Service of Process

     108   

Section 9.11

 

Waiver of Jury Trial

     108   

Section 9.12

 

Waiver of Consequential Damages, Etc.

     108   

Section 9.13

 

Marshaling; Payments Set Aside

     108   

Section 9.14

 

Section Titles

     109   

Section 9.15

 

Execution in Counterparts

     109   

Section 9.16

 

Severability

     109   

Section 9.17

 

Confidentiality

     109   

Section 9.18

 

Independence of Representations, Warranties and Covenants

     110   

Section 9.19

 

Non-Public Information

     110   

Section 9.20

 

Compliance with Anti-Money Laundering Laws

     110   

Section 9.21

 

PATRIOT Act Notice

     110   

Section 9.22

 

No Fiduciary Duty

     110   

 

iv



--------------------------------------------------------------------------------

Annexes    Annex A    Addresses for Notices Schedules    Schedule I   
Commitments Schedule 3(c)    Governmental Consents Schedule 4.1(c)   
Subsidiaries Schedule 4.1(d)    Obligor Information Schedule 4.2(c)    Consents,
Approvals, etc. Schedule 4.6    Material Litigation Schedule 4.11(a)    Plans
and Multiemployer Plans Schedule 4.12(b)    Hazardous Material Activity Schedule
4.12(c)    Environmental Claims Schedule 4.15    Indebtedness Schedule 4.16   
Insurance Schedule 4.18    Labor Disputes Schedule 4.20    Deposit Accounts and
Securities Accounts Schedule 5.19    Post-Closing Matters Schedule 6.1(b)   
Permitted Payment Restrictions Schedule 6.2(e)    Investments Schedule 6.6(b)   
Transactions with Affiliates Exhibits    Exhibits A-1, A-2    Form of Assignment
and Acceptance, Form of Permitted Purchaser Assignment and Acceptance Exhibit B
   Form of Term Note Exhibit C    Aircraft Mortgage Exhibit D    Spare Parts
Mortgage Exhibit E    SGR Security Agreement

Exhibit F-1

Exhibit F-2

  

Security Agreement

LHR UK Security Agreement

Exhibit G    Form of Mortgage Exhibit H    Form of Collateral Value Certificate
Exhibit I    Guaranty Exhibit J    Form of Subsidiary Joinder Exhibit K    Form
of Notice of Conversion/Continuation Exhibit L    Investment Guidelines Exhibit
M    Form of Notice of Borrowing Exhibits N-1, N-2, N-3, N-4    Form of U.S. Tax
Compliance Certificate

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT, dated as of May 23, 2013, among US AIRWAYS, INC., a Delaware
corporation (the “Borrower”), US AIRWAYS GROUP, INC. (“Group”), the direct and
indirect Subsidiaries of Group and certain other affiliates of the Borrower
party hereto from time to time, the several banks and other financial
institutions or entities from time to time party hereto as Lenders, and CITICORP
NORTH AMERICA, INC. (“Citibank”), as administrative agent and collateral agent
for the Lenders (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS the Borrower proposes to borrow from the Lenders the term loans
described herein (a) on the Closing Date, to repay in full or discharge all of
the outstanding obligations under the Existing Loan Agreements and other
existing Indebtedness and to pay related fees and expenses and (b) on and after
the Closing Date, for general corporate purposes, and the Lenders, severally but
not jointly, propose to provide the term loans to the Borrower consisting of two
tranches and in an aggregate principal amount of $1,600,000,000, for such
purposes on the terms hereof.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“AAI” means American Airlines, Inc., a Delaware corporation.

“Accepting Lenders” has the meaning specified in Section 2.15(a).

“Account Debtor” means any Person who may become obligated to any Obligor under,
with respect to, or on account of, an Account.

“Accounts” means all “accounts”, as such term is defined in the UCC.

“Acquisition” has the meaning specified in Section 6.4.

“Additional Lender” means, at any time, any bank or other financial institution
that provides any portion of any Incremental Term Loans pursuant to an
Incremental Amendment in accordance with Section 2.14.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Agent Fee Letter” means the letter agreement, dated May 23,
2013, addressed to the Borrower from the Administrative Agent and accepted by
the Borrower, with respect to certain fees to be paid from time to time to the
Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this



--------------------------------------------------------------------------------

definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Affiliate Transaction” has the meaning specified in Section 6.6(a).

“Aggregate Amounts Due” has the meaning specified in Section 9.6.

“Agreement” means this Loan Agreement.

“Air Carrier” means each of US Airways and, if and so long as any other Obligor
owns or operates Aircraft Related Equipment (of the type described in
Section 1110 of the Bankruptcy Code or any analogous successor provision of the
Bankruptcy Code), each such Obligor so owning or operating such Aircraft Related
Equipment.

“Aircraft” has the meaning ascribed to it in the Aircraft Mortgage.

“Aircraft Mortgage” means an Aircraft and Engines Mortgage and Security
Agreement among the Obligors party thereto and the Administrative Agent, in
substantially the form of Exhibit C.

“Aircraft Related Equipment” means (i) each Obligor’s aircraft fleet (including
engines, airframes, propellers and appliances), spare aircraft engines and
propellers, spare parts, aircraft parts, Flight Simulators and other training
devices, QEC Kits, passenger loading bridges or other flight or ground equipment
and (ii) airport terminal facilities, including without limitation, baggage
systems, loading bridges and related equipment, building, infrastructure and
maintenance, club rooms, apron, fueling systems or facilities, signage/image
systems, administrative offices, information technology systems and security
systems.

“Airlines Merger” means the merger, asset transfer, consolidation or other
transaction which results in one or more airline Subsidiaries of Holdings
operating under a single operating certificate.

“Airline/Parent Merger” means the merger or consolidation, if any, of Holdings
with any airline Subsidiary of Holdings.

“AML Laws” has the meaning specified in Section 9.20.

“AMR” means AMR Corporation, a Delaware corporation, or its successor.

“AMR Obligor” means each of AMR and AAI.

“Applicable Margin” means, for any Loan, a percentage per annum equal to:

 

     Tranche B1  Term
Loans
(LIBOR)     Tranche B1 Term
Loans
(Index Rate)     Tranche B2  Term
Loans
(LIBOR)     Tranche B2 Term
Loans
(Index Rate)  

On any day prior to the consummation of

     3.25 %      2.25 %      2.50 %      1.50 % 

 

2



--------------------------------------------------------------------------------

the Merger

        

On any day on or after the consummation of the Merger

     3.00 %      2.00 %      2.25 %      1.25 % 

“Appraisal Report” means, with respect to each category of Appraised Collateral,
(i) the Baseline Appraisal and (ii) each subsequent appraisal pursuant to
Section 5.14, each in form and substance reasonably satisfactory to the
Administrative Agent and prepared by an Appraiser, which certifies, at the time
of determination, the current market value of the assets subject to such
appraisal; provided that except as otherwise agreed to by the Administrative
Agent, each Appraisal Report obtained subsequent to the preparation of any
Baseline Appraisal with respect to each category of Appraised Collateral shall
be (A) prepared by an Appraiser that was an Appraiser for such category of
Collateral as of the Closing Date, unless such Appraiser is no longer providing
appraisals for such type of property or the Borrower determines to change the
Appraiser (in which case, another Appraiser will be selected in accordance with
the definition of Appraiser) and (B) in any event, based on the same
methodologies and assumptions (including, without limitation, the time period
for the Disposition of such Appraised Collateral and the market conditions
perceived to exist at the time) used in the Baseline Appraisal for such category
of Appraised Collateral, if any.

“Appraised Collateral” means, Spare Engines, Spare Parts, Ground Service
Equipment, Flight Simulators, Real Estate, Slots, Routes, Aircraft and QEC Kits
which the Borrower has obtained Appraisal Reports, in form and substance
reasonably satisfactory to the Administrative Agent.

“Appraised Value” means, with respect to any item of Appraised Collateral, the
current market value of such Collateral as reflected in the most recent
Appraisal Report obtained in respect of such Appraised Collateral in accordance
with this Agreement.

“Appraiser” means (i) with respect to Spare Parts, Sage Popovich, Inc. or Simat
Helliesen & Eichner, Inc., (ii) with respect to Real Estate, CB Richard Ellis,
(iii) with respect to all other Appraised Collateral, Simat Helliesen & Eichner,
Inc. or Morten, Beyer & Agnew or (iv) any other firm of nationally recognized,
independent appraisers as may be selected by the Borrower (or, if a Default or
Event of Default has occurred and is continuing, by the Administrative Agent)
that is reasonably acceptable to the Administrative Agent.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the Ordinary
Course of Business and (b) is advised or managed by (i) such Lender, (ii) any
Affiliate of such Lender or (iii) any Person (other than an individual) or any
Affiliate of any Person (other than an individual) that administers or manages
such Lender.

“Asset Disposition” means any Disposition by an Obligor to any Person other than
another Obligor of (i) all or any of the Capital Stock of any Obligor other than
Holdings or any other Obligor whose Capital Stock is publicly traded or (ii) any
Collateral of any Obligor; provided that, the term “Asset Disposition” shall not
include:

(a) the Disposition of any Collateral permitted under the applicable Collateral
Document;

 

3



--------------------------------------------------------------------------------

(b) any leasing or subleasing of property constituting Collateral (other than
Slots) in the Ordinary Course of Business; provided that any such lease or
sublease is subject and subordinate to the Lien of the Collateral Agent and
permitted by the applicable Collateral Document;

(c) a Disposition of Collateral resulting from a casualty or a condemnation by a
Governmental Authority;

(d) any Slot Arrangement not otherwise permitted in clauses (a) through
(c) above, so long as:

(A) such Slot Arrangement is entered into with any other Person if such Slot
Arrangement is subject and subordinated to the rights of the Administrative
Agent under the applicable Collateral Documents on terms reasonably satisfactory
to the Administrative Agent (provided that, in connection with the
Administrative Agent’s enforcement of any remedies under this Agreement, the
Administrative Agent shall not terminate or otherwise interfere with such Slot
Arrangement prior to its expiration pursuant to the terms thereof) (iii) as of
the date of the entry into such Slot Arrangement, no Event of Default shall have
occurred and be continuing and (iv) as of the date of the entry into such Slot
Arrangement, the Borrower shall be in compliance with Section 6.3(c);

(B) such Slot Arrangement is effected in the Ordinary Course of Business of such
Obligor in managing its Slot portfolio and does not result in the sale or loss
of the applicable Obligor’s ownership interest in Slots constituting Collateral
subject to such Slot Arrangement; provided, that if any such Slot Arrangement is
for a term in excess of one year, (i) such Slot Arrangement shall be subject and
subordinate to the rights (including remedies) of the Administrative Agent under
the applicable Collateral Documents or (ii) if all Slots subject to such Slot
Arrangement were excluded from the Collateral, no Collateral Coverage Failure
would occur; provided, further, that for the avoidance of doubt successive Slot
Arrangements for terms not in excess of one year (including any Slot
Arrangements that are renewed) shall not be subject to the immediately preceding
proviso;

(C) such Slot Arrangement is for purposes of operations by another airline
operating under a brand associated with the Borrower or otherwise operating
routes at the Borrower’s direction under a code share agreement, capacity
purchase agreement, pro-rate agreement or similar arrangement between such
airline and the Borrower; provided, that such Slot Arrangement shall not result
in the sale or loss of the applicable Obligor’s ownership interest in Slots
constituting Collateral subject to such Slot Arrangement; provided, further,
that if any such Slot Arrangement is for a term in excess of one year, (i) such
Slot Arrangement shall be subject and subordinate to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Documents
or (ii) if all Slots subject to such Slot Arrangement were excluded from the
Collateral, no Collateral Coverage Failure would occur; provided, further, that
for the avoidance of doubt successive Slot Arrangements for terms not in excess
of one year (including any Slot Arrangements that are renewed) shall not be
subject to the immediately preceding proviso; or

 

4



--------------------------------------------------------------------------------

(D) such Slot Arrangement is subject and subordinated to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Documents
on terms reasonably satisfactory to the Administrative Agent.

For the avoidance of doubt, any Disposition of assets or other property that
does not constitute Collateral (or is not of the Capital Stock of any Obligor
that holds Collateral) shall not be an “Asset Disposition”.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Lender, consented to by the Borrower (if applicable) and
accepted by the Administrative Agent (unless consummated pursuant to
Section 9.2(d)), in substantially the form of Exhibit A-1.

“Aviation Authority” means any Governmental Authority in respect of the
regulation of commercial aviation or the registration, airworthiness or
operation of civil aircraft and having jurisdiction over the Obligors including,
without limitation, the FAA and the United States Department of Transportation.

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Baseline Appraisal” means, as to each category of Appraised Collateral, the
most recent Appraisal Report delivered on or before the Closing Date with
respect to such category of Appraised Collateral addressed to the Administrative
Agent.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Release” means the release of any Collateral from the Lien of the
applicable Collateral Document at the direction of the Borrower pursuant to
Section 8.9(b).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Class
and Type made by the Lenders pursuant to Section 2.1.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York, Phoenix, Arizona or, at the option of
the Borrower upon notice to the Administrative Agent following a Merger, Dallas,
Texas, and, if the applicable Business Day relates to notices, determinations,
fundings and payments in connection with LIBOR, a day on which dealings in
Dollar deposits are also carried on in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Cape Town Convention” means the Cape Town Convention on International Interests
in Mobile Equipment and the Cape Town Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment prepared under the joint auspices of the International Institute for
the Unification of Private Law and the International Civil Aviation
Organization.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a lease on the balance sheet of
that Person, and the amount of Indebtedness represented by such lease shall be
the capitalized amount of the obligations evidenced thereby determined in
accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital stock, or corresponding equity
rights in any partnership, limited liability company or other entity, whether
now outstanding or issued after the date of this Agreement, including, without
limitation, all Common Stock.

“Cash Equivalents” means, as of the date acquired, purchased or made, as
applicable, (i) marketable securities or other obligations (a) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government or (b) issued or unconditionally guaranteed as to
interest and principal by any agency or instrumentality of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within three years after such date; (ii) direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any instrumentality thereof, in each case
maturing within three years after such date and having, at the time of the
acquisition thereof, a rating of at least A- (or the equivalent thereof) from
S&P or A3 (or the equivalent thereof) from Moody’s; (iii) obligations of
domestic or foreign companies and their subsidiaries (including, without
limitation, agencies, sponsored enterprises or instrumentalities chartered by an
Act of Congress, which are not backed by the full faith and credit of the United
States), including, without limitation, bills, notes, bonds, debentures, and
mortgage-backed securities; provided that, in each case, the security has a
maturity or weighted average life of three years or less from such date;
(iv) investments in commercial paper maturing no more than one year after such
date and having, on such date, a rating of at least A-2 from S&P or at least P-2
from Moody’s; (v) certificates of deposit (including investments made through an
intermediary, such as the certificated deposit account registry service),
bankers’ acceptances, time deposits, Eurodollar time deposits and overnight bank
deposits maturing within three years from such date and issued or guaranteed by
or placed with, and any money market deposit accounts issued or offered by, any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that has a combined
capital and surplus and undivided profits of not less than $250,000,000;
(vi) fully collateralized repurchase agreements with counterparties whose long
term debt is rated not less than A- by S&P and A3 by Moody’s and with a term of
not more than six months from such date; (vii) Investments in money in an
investment company registered under the Investment Company Act of 1940, as
amended, or in pooled accounts or funds offered through mutual funds, investment
advisors, banks and brokerage houses which invest its assets in obligations of
the type described in clauses (i) through (vi) above, in each case, as of such
date, including, but not be limited to, money market funds or short-term and
intermediate bonds funds; (viii) shares of any money market mutual fund that, as
of such date, (a) complies with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, as amended and (b) is rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s;
(ix) auction rate preferred securities that, as of such date, have the highest
rating obtainable from either S&P or Moody’s and with a maximum reset date at
least every 30 days; (x) investments made pursuant to the Investment Guidelines;
(xi) deposits available for withdrawal on demand with commercial banks organized
in the

 

6



--------------------------------------------------------------------------------

United States having capital and surplus in excess of $100.0 million;
(xii) securities with maturities of three years or less from such date issued or
fully guaranteed by any state, commonwealth or territory of the United States,
by any political subdivision or taxing authority of any such state, commonwealth
or territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
and (xiii) any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet as of such
date; provided that, on such date, an amount equal to the Minimum Control Cash
Amount required to be maintained pursuant to Section 6.3(a) is maintained in
cash and/or investments described in clauses (i), (ii), (iv), (v), (viii) or
(ix) above.

“Cash Liquidity” means, at any time, the aggregate amount of Unrestricted Cash
of the Obligors at such time; provided that “Unrestricted Cash” for purposes of
this definition shall exclude an amount equal to 50% of the value of all
Unrestricted Cash held in deposit accounts and securities accounts referred to
in Section 6.3(a) at such time.

“Cash Proceeds” means, with respect to any Asset Disposition, the cash or Cash
Equivalents proceeds of such Asset Disposition, including payments of deferred
payment obligations (to the extent corresponding to the principal, but not the
interest component thereof) when received in the form of cash or Cash
Equivalents and proceeds from the conversion of other property received when
converted to cash or Cash Equivalent.

“CFC” means a “controlled foreign corporation” under Section 957 of the Internal
Revenue Code.

“Change of Control” means:

(a) at any time prior to the consummation of a Permitted Holder Acquisition: the
acquisition after the Closing Date of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) of more than 50% of the Voting Stock of Holdings, other than
pursuant to a Permitted Holder Acquisition;

(b) if a Permitted Holder Acquisition has been consummated, at any time after
the consummation thereof, the acquisition of or subsistence of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof) of more than 50% of the Voting
Stock of the Permitted Holder; or

(c) Holdings at any time owning, directly or indirectly, beneficially and of
record, less than 100% of the Capital Stock of the Borrower without prejudice to
the right, to the extent otherwise permitted in this Agreement, of the Borrower
to merge with or consolidate into Holdings or a Permitted Holder or a
wholly-owned Subsidiary of Holdings or a Permitted Holder, provided that
Holdings or the Permitted Holder or such wholly-owned Subsidiary of Holdings or
the Permitted Holder, as the case may be, shall be the surviving entity;

“Class”, when used in reference to (a) any Loans or Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are Tranche B1 Term Loans,
Tranche B2 Term Loans, Incremental Term Loans or Extended Term Loans (or, as
applicable, any tranche thereof), (b) any Commitment, refers to whether such
Commitment is a Tranche B1 Term Commitment, Tranche B2 Term Commitment,
Incremental Term Commitment or Extended Term Commitment, and (c) any Lender,
refers to whether such Lender has a Loan that is a Tranche B1 Term Loan, Tranche
B2 Term Loan, Incremental

 

7



--------------------------------------------------------------------------------

Term Loan or Extended Term Loan or a Commitment that is a Tranche B1 Term
Commitment, Tranche B2 Term Commitment, Incremental Term Commitment or Extended
Term Commitment. Incremental Term Commitments, Incremental Term Loans, Extended
Term Commitments and Extended Term Loans that have different terms and
conditions shall be construed to be in different Classes.

“Closing Date” means the date on which the Administrative Agent notifies the
Borrower that the conditions precedent to the initial Borrowing set forth in
Article III have been satisfied (or waived in accordance with Section 9.1).

“Co-Branded Card Agreement” means that certain America West Co-Branded Card
Agreement dated as of January 25, 2005, between US Airways Group, Inc. (as
successor in interest to America West Airlines, Inc.) and Barclays Bank Delaware
(as successor in interest to Juniper Bank), as amended, restated, supplemented
or otherwise modified, including pursuant to that certain Assignment and First
Amendment to the America West Co-Branded Card Agreement, dated as of August 8,
2005, among US Airways Group, Inc., America West Airlines, Inc. and Barclays
Bank Delaware (as successor in interest to Juniper Bank).

“Collateral” means all of the properties and assets that are (or are purported
to be) from time to time subject to the Liens granted to the Administrative
Agent pursuant to the Collateral Documents as security for the Obligations.

“Collateral Account” means a deposit account or securities account in the name
of the Borrower with banks or financial institutions with which they and the
Administrative Agent have entered into Control Agreements in form and substance
reasonably satisfactory to the Administrative Agent and under the sole control
(as defined in the applicable UCC) of the Administrative Agent for the deposit
of Collateral consisting of cash and Cash Equivalents from the Obligors
deposited in such account pursuant to the Loan Documents and (a) in the case of
a deposit account, from which the Borrower may not make withdrawals except as
permitted by the Administrative Agent and (b) in the case of a securities
account, with respect to which the Administrative Agent shall be the entitlement
holder and the only Person authorized to give entitlement orders with respect
thereto.

“Collateral Coverage Failure” means either, (i) a Collateral Coverage Ratio
Failure or (ii) a Core Collateral Failure.

“Collateral Coverage Ratio” means, as of any date of determination, the ratio
expressed as a percentage of (a) the Collateral Value at such time to (b) the
aggregate outstanding principal amount of the Secured Obligations as of such
date.

“Collateral Coverage Ratio Failure” means, as of any date of determination, the
failure of the Collateral Coverage Ratio as of such date to be at least equal to
the Minimum Collateral Coverage Ratio.

“Collateral Documents” means, collectively, (i) an Aircraft Mortgage; (ii) a
Spare Parts Mortgage; (iii) an SGR Security Agreement; (iv) a Security
Agreement; (v) an LHR UK Security Agreement; (vi) any Mortgages; (vii) any
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by any Grantor creating (or
purporting to create) a Lien upon any assets of any Obligor in favor of the
Administrative Agent for the benefit of the Secured Parties; (viii) each other
certificate, agreement, amendment or document executed and delivered by any
Obligor pursuant to any of the foregoing agreements, and any Control Agreement,
certificate, agreement or document delivered pursuant hereto or to the terms of
Section 5.8; and (ix) any consents of lessors of any

 

8



--------------------------------------------------------------------------------

of the Collateral to the pledge of such Collateral pursuant to the agreements or
documents listed in (i) through (viii) above.

“Collateral Value” means, as of any date of determination, the sum of (a) the
Appraised Value of all Eligible Appraised Collateral, as stated in the then most
recently delivered Collateral Value Certificate (after giving effect to any
Dispositions, casualties or other releases of such Collateral occurring after
the date of such Appraisal Report), (b) 85% of the Eligible Accounts as of such
date, (c) Unrestricted Cash of the Obligors as of the Business Day immediately
prior to such date of determination in an amount up to 50% of the Minimum
Control Cash Amount at such time and (d) 100% of Unrestricted Cash on deposit in
the Collateral Account as of such date; provided that Ineligible Collateral
shall not be included in the computation of Collateral Value.

“Collateral Value Certificate” means a certificate executed by a Responsible
Officer of the Borrower in substantially the form of Exhibit H annexed hereto.

“Collection Account” means that certain account of the Administrative Agent,
account number 36852248 in the name of the Administrative Agent at Citibank,
N.A. in New York, New York, ABA No. 021000089, Account Name: Medium Term
Finance, Ref: U.S. Airways, or such other account as may be specified in writing
by the Administrative Agent as the “Collection Account.”

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make to the Borrower (a) Tranche B1 Term Loans, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Tranche B1 Term Commitment” (the “Tranche B1 Term Commitment”) and (b) Tranche
B2 Term Loans, which commitment is in the amount set forth opposite such
Lender’s name on Schedule I under the caption “Tranche B2 Term Commitment” (the
“Tranche B2 Term Commitment”), in each case as amended to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement. On the date hereof, the aggregate amount of
the Tranche B1 Term Commitments equals $1,000,000,000, the aggregate amount of
the Tranche B2 Term Commitments equals $600,000,000 and the aggregate amount of
the Commitments equals $1,600,000,000.

“Commodity Agreement” means any agreement or arrangement the value of which
fluctuates based on the value of a commodity.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s common stock, whether now outstanding or issued
after the date of this Agreement, including, without limitation, all series and
classes of such common stock.

“Communications” has the meaning specified in Section 9.7(b).

“Commuter Slots” means the Slots allocated by the FAA as commuter slots under
Title 14 of the United States Code of Federal Regulations, Part 93, Subparts K
and S (as amended from time to time by regulation, order or statute, or any
successor or recodified regulation, order or statute imposing any operating
limitations at the applicable airport).

“Consolidated EBITDAR” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

9



--------------------------------------------------------------------------------

(a) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with any Disposition
of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

(b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(c) the Fixed Charges of such Person and its Restricted Subsidiaries, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

(d) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus

(e) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non-cash charges or expenses were deducted in computing such Consolidated
Net Income; plus

(f) the amortization of debt discount to the extent that such amortization was
deducted in computing such Consolidated Net Income; plus

(g) deductions for grants to any employee of Holdings or its Restricted
Subsidiaries of any Equity Interests during such period to the extent deducted
in computing such Consolidated Net Income; plus

(h) any net loss arising from the sale, exchange or other disposition of capital
assets by Holdings or its Restricted Subsidiaries (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities) to the extent such loss was
deducted in computing such Consolidated Net Income; plus

(i) any losses arising under fuel hedging arrangements entered into prior to the
Closing Date and any losses actually realized under fuel hedging arrangements
entered into after the Closing Date, in each case to the extent deducted in
computing such Consolidated Net Income; plus

(j) proceeds from business interruption insurance for such period, to the extent
not already included in computing such Consolidated Net Income; plus

(k) any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger
(including the Merger, any Airline Merger or any Airline/Parent Merger),
disposition, incurrence of Indebtedness, issuance of Equity Interests or any
investment to the extent (a) actually indemnified or reimbursed and (b) deducted
in computing such Consolidated Net Income; plus

(l) non-cash items, other than the accrual of revenue in the Ordinary Course of
Business, to the extent such amount increased such Consolidated Net Income;
minus

 

10



--------------------------------------------------------------------------------

(m) the sum of (i) income tax credits and (ii) interest income included in
computing such Consolidated Net Income,

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (or loss) of any Unrestricted Subsidiary of such Person), determined
in accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided, that:

(a) all (i) extraordinary, nonrecurring, special or unusual gains and losses or
income or expenses, including, without limitation, any expenses related to a
facilities closing and any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses; any severance or relocation expenses; executive
recruiting costs; restructuring or reorganization costs (whether incurred before
or after the effective date of any applicable reorganization plan, including,
following the Merger, AMR’s reorganization plan); curtailments or modifications
to pension and post-retirement employee benefit plans; (ii) any expenses
(including, without limitation, transaction costs, integration or transition
costs, financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses) cost-savings,
costs or charges incurred in connection with any issuance of securities
(including the notes), Investments permitted by Section 6.2 hereof, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under the Loan Documents, including a refinancing thereof (in each
case, whether or not successful) (including, but not limited to, any one or more
of the Merger, any Airlines Merger and any Airline/Parent Merger); and
(iii) gains and losses realized in connection with any sale of assets, the
disposition of securities, the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain, will be excluded;

(b) the net income (but not loss) of any Person that is not the specified Person
or a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included for such period only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or a
Restricted Subsidiary of the specified Person;

(c) the net income (but not loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(d) the cumulative effect of a change in accounting principles on such Person
will be excluded;

(e) the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815—Derivatives and Hedging will be
excluded;

 

11



--------------------------------------------------------------------------------

(f) any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;

(g) the effect on such Person of any non-cash items resulting from any write-up,
writedown or write-off of assets (including intangible assets, goodwill and
deferred financing costs) in connection with any acquisition, disposition,
merger, consolidation or similar transaction (including but not limited to any
one or more of the Merger, any Airlines Merger and any Airline/Parent Merger) or
any other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of Financial Accounting Standards Board
Accounting Standards Codifications 205—Presentation of Financial Statements,
350—Intangibles—Goodwill and Other, 360—Property, Plant and Equipment and
805—Business Combinations (excluding any such non-cash item to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such item is subsequently reversed), will be
excluded; and

(h) any provision for income tax reflected on such Person’s financial statements
for such period will be excluded to the extent such provision exceeds the actual
amount of taxes paid in cash during such period by such Person and its
consolidated Subsidiaries.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
LIBOR Loans from one LIBOR Period to the next LIBOR Period pursuant to
Section 2.7(d).

“Contractual Obligation” means, as applied to any Person, any provision of any
equity security issued by that Person or of any indenture, mortgage, deed of
trust, contract, lease, license, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

“Control Agreement” has the meaning specified in Section 6.3(a).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.7(d).

“Convertible Indebtedness” means Indebtedness of Holdings or any of its
Restricted Subsidiaries (which may be Guaranteed by any Restricted Subsdiary)
that is (1) either (a) convertible into Capital Stock of Holdings (and cash in
lieu of fractional shares) and/or cash (in an amount determined by reference to
the price of such common stock) or (b) sold as units with call options, warrants
or rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for Capital Stock of Holdings and/or cash (in an amount
determined by reference to the price of such Capital Stock) and (2) subordinated
to the Loans and all other Obligations on terms customary at the time for
convertible subordinated debt securities.

“Core Collateral” means any one of the following categories of assets, in each
case, for which Appraisals have been obtained and as shall be acceptable to the
Administrative Agent in its reasonable discretion:

(A) prior to the Merger, Spare Parts owned by US Airways, Inc. that are
sufficient to maintain the operations of US Airways, Inc.’s Airbus fleet as such
fleet existed as of the Closing Date,

(B) as of any date of determination following the Merger, if the spare parts
tracking systems of the Borrower and AAI have been combined, Spare Parts of a
type that are sufficient to

 

12



--------------------------------------------------------------------------------

maintain the operations of the Obligors’ fleet of one or more models of
narrowbody or widebody aircraft that represent at least 30% of the aggregate
number of either narrowbody or widebody aircraft in the fleet of the Obligors as
of such date,

(C) the number of DCA Slots constituting Collateral equal to the sum of (x) the
product of (I) 80% and (II) the total number of DCA Slots that are Commuter
Slots that constituted Collateral on the Closing Date less the number of such
DCA Slots required to be divested by any Governmental Authority as a result of
the Merger and (y) the product of (I) 80% and (II) the total number of DCA Slots
that are Mainline Slots that constituted Collateral on the Closing Date, less
the number of such DCA Slots that the Borrower sold or otherwise disposed of on
the date of the consummation of the Merger, or agreed on or prior to such date
to sell or otherwise dispose;

(D) as of any date of determination following the Merger, any Collateral
consisting of the number of Slots of the Obligors at LGA equal to the product of
(I) 80% and (II) the total number of Slots of the Obligors at LGA as of the date
of the Merger, less the number of such Slots that the Borrower sold or otherwise
disposed of on the date of the consummation of the Merger, or agreed on or prior
to such date to sell or otherwise dispose;

(E) as of any date of determination following the Merger, any Collateral
consisting of the number of Slots of the Obligors at JFK equal to the product of
(I) 80% and (II) the total number of Slots of the Obligors at JFK as of the date
of the Merger, less the number of such Slots that the Borrower sold or otherwise
disposed of on the date of the consummation of the Merger, or agreed on or prior
to such date to sell or otherwise dispose;

(F) as of any date of determination following the Merger, any Collateral
consisting of (1) the number of Slots of the Obligors equal to the product of
(I) 90% and (II) the total number of Slots of the Obligors used in the
operations of the Obligors in Asia and (2) all of the Routes of the Obligors
used in the operations of the Obligors in Asia, in each case, as of such date of
determination; provided that the Appraised Value of such Slots and Routes
represents at least 12.5% of the Collateral Value required to ensure that a
Collateral Coverage Ratio Failure does not occur as of such date (assuming for
the purposes of such calculation that the Collateral Coverage Ratio on such date
is equal to the Minimum Collateral Coverage Ratio);

(G) as of any date of determination following the Merger, any Collateral
consisting of (1) the number of Slots of the Obligors equal to the product of
(I) 90% and (II) the total number of Slots of the Obligors used in the
operations of the Obligors in South America and (2) all of the Routes of the
Obligors used in the operations of the Obligors in South America, in each case,
as of such date of determination; provided that the Appraised Value of such
Slots and Routes represents at least 12.5% of the Collateral Value required to
ensure that a Collateral Coverage Ratio Failure does not occur as of such date
(assuming for the purposes of such calculation that the Collateral Coverage
Ratio on such date is equal to the Minimum Collateral Coverage Ratio);

(H) as of any date of determination following the Merger, any Collateral
consisting of (1) the number of Slots of the Obligors equal to the product of
(I) 90% and (II) the total number of Slots of the Obligors used in the
operations of the Obligors in Central America and Mexico and (2) all of the
Routes of the Obligors used in the operations of the Obligors in Central America
and Mexico, in each case, as of such date of determination; provided that the
Appraised Value of such Slots and Routes represents at least 12.5% of the
Collateral Value required to ensure that a Collateral Coverage Ratio Failure
does not occur as of such date (assuming for the purposes of such calculation
that the Collateral Coverage Ratio on such date is equal to the Minimum
Collateral Coverage Ratio);

 

13



--------------------------------------------------------------------------------

(I) as of any date of determination following the Merger, any Collateral
consisting of (1) the number of Slots of the Obligors equal to the product of
(I) 90% and (II) the total number of Slots of the Obligors used in the
operations of the Obligors in Europe and (2) all of the Routes of the Obligors
used in the operations of the Obligors in Europe, in each case, as of such date
of determination; provided that the Appraised Value of such Slots and Routes
represents at least 12.5% of the Collateral Value required to ensure that a
Collateral Coverage Ratio Failure does not occur as of such date (assuming for
the purposes of such calculation that the Collateral Coverage Ratio on such date
is equal to the Minimum Collateral Coverage Ratio) ; or

(J) as of any date of determination following the Merger, any Collateral
consisting of any Airbus A320 NEO aircraft, Airbus A330 aircraft, Boeing 737 NG
aircraft, Boeing 737 MAX aircraft, Boeing 777 aircraft and/or Engines, or any
combination of the foregoing assets, in each case, the Appraised Value of which
represents at least 20% of the aggregate Appraised Value of all Appraised
Collateral as of such date of determination; provided, that all such aircraft or
Engines are of the type described in Section 1110 of the Bankruptcy Code or any
analogous successor provision of the Bankruptcy Code.

“Core Collateral Failure” means, as of any date of determination, the failure of
the Collateral to include at least one category of Core Collateral as of such
date.

“Covenant Suspension Conditions” means, at any time prior to the Merger, that
Cash Liquidity is greater than or equal to $1,100,000,000.

“Covenant Suspension Period” means any period (i) beginning on the first
Business Day on which the Covenant Suspension Conditions have been satisfied and
(ii) ending on the first Business Day on which any of the applicable Covenant
Suspension Conditions are no longer satisfied.

“Credit Card” means any agreement or plan relating to a credit card, debit card,
charge card, purchasing card or other similar system, including but not limited
to the American Express Card, Diners Club, MasterCard, Visa Card, Carte Blanche
and Discover Card.

“Credit Card Receivables” means any right to payment in Dollars (including, but
not limited to, rights to payment for goods, services, insurance, fees, taxes,
prepayment penalties and finance charges) from (i) any issuer of a Credit Card
arising from goods or services provided or to be provided by an Obligor or
(ii) to the extent that the right to such payment described in clause (i) has
been transferred in whole or part to First Data Services, LLC (“First Data”),
Bank of America, N.A. (“BOA”) or any other settlement and/or processing system,
or, alternatively, to the extent First Data, BOA or any other settlement and/or
processing system has received any collections with respect to such right of
payment, any right to payment from First Data, BOA or any other settlement
and/or processing system arising from the transfer to or by First Data, BOA or
any other settlement and/or processing system of such claims against an issuer
of a Credit Card.

“Credit Rating” means, as of any date, the credit rating by Fitch, Moody’s or
S&P, as the case may be, for the Term Facility.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“DCA” means Ronald Reagan Washington National Airport.

“DCA Slots” means Slots owned by US Airways, Inc. at DCA.

 

14



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any condition or event which with the required passing of time
or the giving of any required notice or both would, unless cured or waived,
become an Event of Default.

“Defaulting Lender” means a Lender that has become, or has had its Parent
Company become, the subject of a Bankruptcy Event.

“Desk-top Spare Parts Appraisal Methodology” means, in determining an opinion as
to the current market value of Eligible Spare Parts, including but not limited
to taking at least the following actions: (i) reviewing the most recent
Appraisal Report; (ii) reviewing the Appraiser’s internal value database for
values applicable to Spare Parts; (iii) developing a representative sampling of
a reasonable number of the different Spare Parts for which a market check will
be conducted; (iv) checking other sources, such as manufacturers, other
airlines, U.S. government procurement data and airline parts pooling price
lists, for orderly liquidation prices of the sample Spare Parts referred to in
clause (iii); (v) conducting a limited review of the inventory reporting system
applicable to the Spare Parts, including checking information reported in such
system against information determined through physical inspection; and
(vi) reviewing a sampling of the Spare Parts’ serviceability tags, books and
records (including tear-down reports).

“Dilution” means, for any period, the ratio (defined as a percentage) of (a) the
aggregate amount of all non-cash credits and other offsets against the Obligors’
Accounts, to (b) the aggregate amount of the Obligors’ sales, in each case for
such period.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Eligible Accounts” means, as of any date of determination, all Accounts
constituting Collateral shown on the consolidated balance sheet of the Borrower
(or following the Merger, if the Borrower so elects, Holdings) as of the end of
the then most recently ended fiscal quarter, net of, without duplication, all
reserves against such Accounts and all Accounts owed by another Obligor (other
than Accounts owed by an AMR Obligor representing Accounts sold or originated by
the Borrower with respect to travel services to be provided by the Borrower),
and except, without duplication, any Account of the Obligors, in each case, as
of such date:

(a) that does not arise from the air transportation of passengers, freight and
cargo or the sale of goods or performance of services by the Obligors in the
Ordinary Course of Business;

(b) (i) upon which any Obligor’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or (ii) as to which
any Obligor is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial process, or (iii) if the Account represents
a progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to any Obligor’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
provided, that clauses (i)

 

15



--------------------------------------------------------------------------------

and (iii) above shall not apply to receivables in respect of the transportation
of passengers in the Ordinary Course of Business;

(c) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account;

(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for goods and services sold to or services
rendered, or to be rendered with respect to receivables in respect of the
transportation of passengers, and goods accepted by the applicable Account
Debtor;

(e) with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form and substance (it being understood that the form of
invoice customarily used by the applicable Obligor on the Closing Date shall be
deemed to be satisfactory to the Administrative Agent), has not been sent to the
applicable Account Debtor;

(f) that is owed by any director, officer, other employee or Affiliate of any
Obligor;

(g) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the
Obligor, if necessary or desirable, has complied with respect to such obligation
with the Federal Assignment of Claims Act of 1940, or any applicable state,
county or municipal law restricting the assignment thereof with respect to such
obligation and such assignment has been accepted and acknowledged by the
appropriate governmental officers;

(h) that is the obligation of an Account Debtor located in a foreign country
other than Canada unless payment thereof is assured by a letter of credit
assigned and delivered to the Administrative Agent, satisfactory to the
Administrative Agent as to form, amount and issuer;

(i) with respect to receivables in respect of the transportation of passengers,
to the extent any Obligor owed the applicable Account Debtor for services sold
or rendered by such Account Debtor to such Obligor but only to the extent of the
potential offset, including, without limitation under code share arrangements,
interline agreements or other agreements between airlines in which tickets may
be purchased on one airline and honored by another airline;

(j) that is in default and such default is reasonably likely to result in such
Account Debtor’s failure to make payment with respect to such Account; provided,
that, without limiting the generality of the foregoing, an Account shall be
deemed in default upon the occurrence of any of the following: (i) the Account
is not paid within ninety (90) days following its original invoice date (and in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder there shall be excluded the amount of any notes receivable held by an
Account Debtor which are unpaid more than 90 days after the due date for
payment), (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or (iii) a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

(k) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in clause (j) above;

 

16



--------------------------------------------------------------------------------

(l) as to which the Lien of the Administrative Agent for the benefit of the
Secured Parties is not a first priority perfected Lien;

(m) as to which any of the representations or warranties in the Loan Documents
with respect to such specific Account are untrue;

(n) to the extent such Account is evidenced by a judgment, instrument or chattel
paper;

(o) except with respect to Credit Card Receivables, to the extent that such
Account, together with all other Accounts owing by such Account Debtor and its
Affiliates exceed 10% of all Eligible Accounts;

(p) that is payable in any currency other than Dollars;

(q) that arises from interline activity including services and billings
performed between airlines (but excluding the transportation of passengers) and
the payment of which is handled through third party domestic or foreign clearing
houses; or

(r) which Obligor has not been subject to a field examination;

provided, however, that to the extent that Dilution exceeds 5%, the Eligible
Accounts as of such date shall be reduced by the amount of such excess
multiplied by the aggregate of all Accounts of the Obligors.

“Eligible Aircraft” means all of the Aircraft owned by the Obligors constituting
Collateral and reflected in the most recent Collateral Value Certificate
delivered by the Borrower to the Administrative Agent, except any Aircraft that
constitutes Ineligible Collateral.

“Eligible Appraised Collateral” means Appraised Collateral consisting of
Eligible Spare Engines, Eligible Spare Parts, Eligible Ground Service Equipment,
Eligible Flight Simulators, Eligible Real Estate, Eligible Slots, Eligible
Routes, Eligible Aircraft and any other Appraised Collateral that constitutes
Collateral, in each case, other than Ineligible Collateral.

“Eligible Collateral” means Eligible Accounts and Eligible Appraised Collateral.

“Eligible Flight Simulators” means all of the Flight Simulators owned by the
Obligors constituting Collateral and reflected in the most recent Collateral
Value Certificate delivered by the Borrower to the Administrative Agent, except
any Flight Simulators that constitute Ineligible Collateral.

“Eligible Ground Service Equipment” means all Ground Service Equipment owned by
the Obligors constituting Collateral and reflected in the most recent Collateral
Value Certificate delivered by the Borrower to the Administrative Agent, except
any Ground Service Equipment that constitutes Ineligible Collateral.

“Eligible Leased Real Estate” means, as of any date of determination, any parcel
of Real Estate in the United States leased by the Obligors constituting
Collateral as to which each of the following conditions has been satisfied as of
such date:

(a) a valid and enforceable first priority Lien on such leasehold interest
(subject only to Permitted Encumbrances and other Liens approved by the
Administrative Agent) shall have been granted by the applicable Obligor in favor
of the Administrative Agent for the benefit of the

 

17



--------------------------------------------------------------------------------

Secured Parties pursuant to a Mortgage; provided that this clause (a) shall not
apply to any leasehold interest that requires any lessor consent listed on
Schedule 5.19 prior to the execution or filing of any such Mortgage until the
earlier of (x) the receipt of such consent or (y) the ninetieth day following
the Closing Date.

(b) except as otherwise permitted by the Administrative Agent, the
Administrative Agent and, where applicable, the relevant title insurance company
shall have received in form and substance reasonably satisfactory to the
Administrative Agent all Mortgage Supporting Documents in respect of such
leasehold interest if such leasehold interest is subject to a Mortgage;

(c) the Administrative Agent shall have received an appraisal conforming to
FIRREA with respect to such leasehold interest in form and substance reasonably
satisfactory to the Administrative Agent and performed by an appraiser that is
reasonably satisfactory to the Administrative Agent;

(d) no casualty shall have occurred materially affecting the use, operation or
value of such leasehold interest if such casualty has not been restored or
repaired in accordance with the Mortgage, if any, encumbering such leasehold
interest;

(e) no condemnation or taking by eminent domain shall have occurred nor shall
any written notice of any pending or threatened condemnation or other similar
proceeding against such parcel of Real Estate have been delivered to the lessee
or, to the knowledge of the lessee, the owner of such parcel of Real Estate that
would materially affect the use, operation or value of such parcel of Real
Estate;

(f) no default shall exist beyond any notice and cure period under the relevant
Mortgage, if any, encumbering such leasehold interest;

(g) each written sublease, license or other use or occupancy agreement now or
hereafter affecting all or any portion of the leasehold interest shall, by its
express terms, be subject and subordinate to the relevant Mortgage, if any;

(h) each lease, license, or other use or occupancy agreement between an Obligor,
as sublessor, and any Affiliate thereof, as sublessee, now or hereafter
affecting all or any portion of such leasehold interest shall be subject and
subordinate to the relevant Mortgage, if any, or shall be terminable (without
fee) on 60 days’ prior written notice by the sublessor of such leasehold
interest;

(i) an environmental assessment report has been completed and delivered to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and which does not indicate any pending, threatened or
existing Environmental Claim or noncompliance with, or liability under, any
Environmental Law (except if a reserve satisfactory to the Administrative Agent
has been established with respect thereto); and

(j) the applicable Obligor shall not be in default beyond any notice and grace
period with the terms of any such lease, license, or other use or occupancy
agreement between such Obligor and the applicable landlord.

“Eligible Lender” means (a) a Lender or an Affiliate or Approved Fund of any
Lender; (b) a commercial bank having total assets whose Dollar equivalent
exceeds $5,000,000,000, (c) a finance

 

18



--------------------------------------------------------------------------------

company, insurance company or any other financial institution or fund, in each
case reasonably acceptable to the Administrative Agent and regularly engaged in
making, purchasing or investing in loans and having a net worth, determined in
accordance with GAAP, whose Dollar equivalent exceeds $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or fund, reasonably acceptable to the Administrative
Agent and the Borrower) and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA or
(d) a savings and loan association or savings bank organized under the laws of
the United States or any State thereof having a net worth, determined in
accordance with GAAP, whose Dollar equivalent exceeds $250,000,000; provided,
however, that so long as no Event of Default has occurred and is continuing, no
(i) airline, commercial air freight carrier, air freight forwarder or entity
engaged in the business of parcel transport by air or (ii) Affiliate of any
Person described in clause (i) above (other than any Affiliate of such Person as
a result of common control by a Governmental Authority or instrumentality
thereof, any Affiliate of such Person who becomes a Lender with the prior
written consent of the Borrower, and any Affiliate of such Person under common
control with such Person which Affiliate is not actively involved in the
management and/or operations of such Person), shall constitute an Eligible
Lender.

“Eligible Owned Real Estate” means, as of any date of determination, any parcel
of Real Estate in the United States owned in fee simple by the Obligors
constituting Collateral as to which each of the following conditions has been
satisfied as of such date:

(a) a valid and enforceable first priority Lien on such parcel of Real Estate
(subject only to Permitted Encumbrances and other Liens approved by the
Administrative Agent) shall have been granted by the applicable Obligor in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to a
Mortgage;

(b) except as otherwise permitted by the Administrative Agent, the
Administrative Agent and, where applicable, the relevant title insurance company
shall have received in form and substance reasonably satisfactory to the
Administrative Agent all Mortgage Supporting Documents in respect of such parcel
of Real Estate;

(c) the Administrative Agent shall have received an appraisal conforming to
FIRREA with respect to such parcel of Real Estate in form and substance
reasonably satisfactory to the Administrative Agent and performed by an
appraiser that is reasonably satisfactory to the Administrative Agent;

(d) no casualty shall have occurred materially affecting the use, operation or
value of such parcel of Real Estate if such casualty has not been restored or
repaired in accordance with the Mortgage encumbering such parcel of Real Estate;

(e) no condemnation or taking by eminent domain shall have occurred nor shall
any notice of any pending or threatened condemnation or other similar proceeding
against such parcel of Real Estate have been delivered to the owner of such
parcel of Real Estate that would materially affect the use, operation or value
of such parcel of Real Estate;

(f) no default shall exist beyond any notice and cure period under the relevant
Mortgage encumbering such parcel of Real Estate;

(g) each written lease, license or other use or occupancy agreement now or
hereafter affecting all or any portion of such parcel of Real Estate shall, by
its express terms, be subject and subordinate to the relevant Mortgage;

 

19



--------------------------------------------------------------------------------

(h) each lease, license, or other use or occupancy agreement between an Obligor,
as landlord, and any Affiliate thereof, as tenant, now or hereafter affecting
all or any portion of such parcel of Real Estate shall be subject and
subordinate to the relevant Mortgage or shall be terminable (without fee) on 60
days’ prior written notice by the owner of such Real Estate; and

(i) an environmental assessment report has been completed and delivered to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and which does not indicate any pending, threatened or
existing Environmental Claim or noncompliance with, or liability under, any
Environmental Law (except if a reserve satisfactory to the Administrative Agent
has been established with respect thereto).

“Eligible Real Estate” means Eligible Owned Real Estate and Eligible Leased Real
Estate.

“Eligible Routes” means all Routes owned by the Obligors constituting Collateral
and reflected in the most recent Collateral Value Certificate delivered by the
Borrower to the Administrative Agent, except any Route that constitutes
Ineligible Collateral.

“Eligible Slots” means Slots at DCA, JFK, LGA, London’s Heathrow airport in the
United Kingdom or any other airport acceptable to the Administrative Agent in
its reasonable discretion, in each case, to the extent constituting Collateral,
except any such Slots that constitute Ineligible Collateral.

“Eligible Spare Engines” means all of the Spare Engines owned by the Obligors
constituting Collateral and reflected in the most recent Collateral Value
Certificate delivered by the Borrower to the Administrative Agent, except for
any Spare Engines that constitute Ineligible Collateral.

“Eligible Spare Parts” means all of the Spare Parts owned by the Obligors
constituting Collateral and reflected in the most recent Collateral Value
Certificate delivered by the Borrower to the Administrative Agent, except for
any Spare Parts that constitute Ineligible Collateral.

“Engines” means any aircraft engines owned by an Obligor, whether now owned or
hereafter acquired.

“Environmental Claim” means any written notice, claim, suit, proceeding, demand
or order, by any Governmental Authority or any Person arising in connection with
any alleged or actual violation of Environmental Laws or with any Hazardous
Materials Activity, or any actual or alleged damage, or harm to health, safety,
property or the environment resulting from any Hazardous Material Activity.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, governmental
authorizations, or any other requirement of Governmental Authorities relating to
(a) the prevention or control of pollution or protection of the environment,
(b) solid, gaseous or liquid waste generation, handling, treatment, storage,
Release or transportation, or (c) exposure to Hazardous Materials.
“Environmental Laws” shall include, but not be limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), the
National Environmental Policy Act (42 U.S.C. 4321 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. 1801 et seq.), the Toxic Substances
Control Act (49 U.S.C. 2601 et seq.), the Clean Air Act (42 U.S.C. 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
Safe Drinking

 

20



--------------------------------------------------------------------------------

Water Act (42 U.S.C. 3007 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. 11001 et seq.), and the Occupational Safety and
Health Act (29 U.S.C. 641 et seq.).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate” means, with respect to any Obligor, (i) any corporation which
is, or (other than for purposes of the first sentence of Section 4.11(a)) was at
any time in the preceding six (6) years, a member of a controlled group of
corporations within the meaning of Section 414(b) of the Internal Revenue Code
of which the Obligor is a member; (ii) any trade or business (whether or not
incorporated) which is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Internal Revenue Code of
which the Obligor is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which the Obligor, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan or
Multiemployer Plan (other than an event for which the thirty-day notice is
waived); (b) the failure by any Obligor or an ERISA Affiliate to meet the
funding requirements of Sections 412 and 430 of the Code or Sections 302 or 303
of ERISA with respect to any Pension Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 303(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or Multiemployer Plan; (d) the imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA on any Obligor or any of
its ERISA Affiliates; (e) the incurrence by any Obligor or any of its ERISA
Affiliates of any liability (contingent or otherwise) under Title IV of ERISA
with respect to the termination of any Plan; (f) (i) the receipt by any Obligor
or any of its ERISA Affiliates from the PBGC of a notice of determination that
PBGC intends to seek termination of any Plan or Multiemployer Plan or to have a
trustee appointed for any Plan or Multiemployer Plan, or (ii) the filing by any
Obligor or any of its ERISA Affiliates of a notice of intent to terminate any
Plan or the treatment of any Plan amendment as a termination under Section 4041
of ERISA; (g) the incurrence by any Obligor or any of its ERISA Affiliates of
any liability (contingent or otherwise) (i) with respect to the withdrawal from
any Plan pursuant to Section 4063 of ERISA, (ii) with respect to the termination
of any Plan pursuant to Section 4064 of ERISA, (iii) with respect to any
facility closing pursuant to Section 4062(e) of ERISA, or (iv) the complete or
partial withdrawal of any Obligor or any of its ERISA Affiliates from any
Multiemployer Plan; (h) the receipt by any Obligor or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that any Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (i) the failure of
any Obligor or any of its ERISA Affiliates to make when due required
contributions to any Plan subject to Title IV of ERISA or any Multiemployer
Plan; or (j) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan subject to Title IV of ERISA or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

“Event of Default” has the meaning specified in Section 7.1.

 

21



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, (i) Consolidated EBITDAR of Holdings
for such period, minus (plus) (ii) any increase (decrease) in Working Capital of
Holdings from the first day of such period to the last day of such period, minus
(iii) the sum of (A) payments by the Obligors of scheduled principal and
interest with respect to the consolidated Indebtedness of Holdings (but
excluding Indebtedness that is solely the obligation of any Subsidiary that is
not an Obligor) during such period, to the extent such payments are not
prohibited under this Agreement, (B) receipt by the Obligors of principal
related to this Agreement or, without prejudice to any other provision herein,
any other debt refinancing, (C) income taxes paid during such period,
(D) aircraft rentals paid during such period under Operating Leases, (E) cash
used during such period for capital expenditures, (F) deposit and pre-delivery
payments made in respect of Aircraft Related Equipment, and (G) an amount equal
to pension or FASB 106 payments made in excess, if any, of pension or FASB 106
expenses, plus (iv) an amount equal to the excess of pension or FASB 106 expense
in excess, if any, of pension or FASB 106 payments; provided that, following the
Merger, for purposes of calculating Excess Cash Flow for any period prior to the
Merger, (a) Consolidated EBITDAR shall be calculated as the sum of Consolidated
EBITDAR of US Airways, Group, Inc. and the Consolidated EBITDAR of AMR
Corporation, in each case, for such period, (b) Working Capital shall be
calculated as the sum of the Working Capital of US Airways Group, Inc. and the
Working Capital of AMR Corporation, in each case, for such period and
(c) amounts described in clause (iii) above shall be calculated as the sum of
such amounts with respect to US Airways Group, Inc., the Borrower and the
Guarantors, (in each case, as such terms are defined prior to giving effect to
the Merger) and with respect to the AMR Obligors, in each case, for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Contributions” means net cash proceeds received by Holdings after the
Closing Date from: (1) contributions to its common equity capital (other than
from any Subsidiary); or (2) the sale (other than to a Subsidiary or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of Holdings or any Subsidiary) of Qualifying Equity
Interests, in each case designated as Excluded Contributions pursuant to an
Officer’s Certificate executed on or around the date such capital contributions
are made or the date such Capital Stock is sold, as the case may be.

“Excluded Obligor” means, until the last day of the second full fiscal quarter
of the Borrower following the consummation of the Merger, any Obligor that is an
AMR Obligor.

“Excluded Subsidiaries” means (i) Airways Assurance Limited LLC, (ii) AWHQ LLC
and (iii) US Airways Company Store LLC.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes

 

22



--------------------------------------------------------------------------------

effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Existing Loan Agreements” means (i) the Loan Agreement, dated as of March 23,
2007 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof), by and among Holdings, its subsidiaries from time to
time party thereto, the lenders from time to time party thereto and Citicorp
North America, Inc., as administrative agent and collateral agent thereunder,
(ii) the Loan Agreement, dated as of April 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof),
by and among the Borrower, the lenders from time to time party thereto and
Citicorp North America, Inc., as administrative agent and collateral agent
thereunder, (iii) the Loan Agreement [Spare Parts], dated as of October 20, 2008
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof) by and among the Borrower, General Electric Capital
Corporation and the other parties thereto and (iv) the Loan Agreement [Engines],
dated as of October 20, 2008 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof) by and among the Borrower,
General Electric Capital Corporation and the other parties thereto.

“Extended Term Commitments” means one or more Classes of Extended Term
Commitments hereunder that result from a Permitted Amendment.

“Extended Term Loans” means one or more Classes of Extended Term Loans that
result from a Permitted Amendment.

“FAA” means the Federal Aviation Administration, and any successor Governmental
Authority.

“FAA Slots” means all of the rights and operational authority granted under the
Slot Regulations and now or hereafter acquired or held by each Obligor to
conduct one instrument flight rule landing or takeoff operation in a specified
time period at DCA, JFK, LGA, or any other airport in the United States.

“Facilities” means any and all real property now, hereafter or heretofore owned,
leased, operated or used by an Obligor.

“Fair Market Value” means, with respect to any asset subject to an Asset
Disposition, the price that could be obtained for such asset by a seller in an
arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer.

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, any
current or future regulations issued thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day

 

23



--------------------------------------------------------------------------------

that is a Business Day, the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fiscal Year” means the Borrower’s fiscal year referenced in the financial
statements to be delivered by the Borrower pursuant to Section 5.1.

“Fitch” means Fitch Ratings Ltd.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(a) the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus

(b) the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus

(c) any interest expense actually paid in cash for such period by such specified
Person on Indebtedness of another Person that is guaranteed by such specified
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such specified Person or one of its Restricted Subsidiaries; plus

(d) the product of (i) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to Holdings or a Restricted Subsidiary of Holdings, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus

(e) the aircraft rent expense of such Person and its Restricted Subsidiaries for
such period to the extent that such aircraft rent expense is payable in cash,

all as determined on a consolidated basis in accordance with GAAP.

“Flight Simulators” means the flight simulators and flight training devices of
the Borrower or any other Obligor, whether now owned or hereafter acquired.

“Foreign Slots” means all of the rights and operational authority, now held or
hereafter acquired, of the Obligors to conduct one landing or takeoff operation
during a specific hour or other period at each non-U.S. airport as necessary to
operate any of the Routes.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3, generally accepted accounting principles in the United States, as
in effect from time to time as set forth in opinions and pronouncements of the
Accounting Principles Board of the American Institute of

 

24



--------------------------------------------------------------------------------

Certified Public Accountants and statements and pronouncements of FASB approved
by a significant segment of the accounting profession in the United States.

“Gates” means all of the right, title, privilege, interest and authority of any
Obligor with respect to premises used for the purpose of holdroom seating and
boarding space and related aircraft parking positions to enplane and deplane
passengers at any airport or terminal in the United States or in any foreign
country, at which such Obligor, or any sublessee of such Obligor, as the case
may be, conducts scheduled operations, arising under any lease, usufruct, use
agreement, facility agreement or similar agreement governing the right to use
that portion of the premises demised or covered by such lease, usufruct, use
agreement, facility agreement or similar agreement, whether now owned or
hereafter acquired.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any agency, department, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Governmental Authorization” means any permit, license, certificate,
authorization, plan, directive, consent order or consent decree or agreement of,
from or with any Governmental Authority.

“Ground Service Equipment” means the ground service equipment, de-icers, ground
support equipment, aircraft cleaning devices, materials handling equipment,
passenger walkways and other similar equipment owned by the Borrower and the
other Obligors.

“Group” has the meaning specified in the preamble to this Agreement.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such first Person (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise),
(ii) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), including any pledge of any assets to
secure indebtedness of another or (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of such other Person so as to enable such Person to pay such
Indebtedness. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means, (i) Holdings, (ii) following the Merger, Group,
(iii) following the Merger, AAI, (iv) each Person other than the Borrower that
is a direct or indirect Subsidiary of Holdings as of the Closing Date (other
than Excluded Subsidiaries, Immaterial Subsidiaries and Unrestricted
Subsidiaries) and (v) each other Person that becomes a party to the Guaranty
pursuant to Section 5.8(a), (f), (g) or (h), but excluding, in each case, any
Subsidiary that is a CFC and any Person that is released as a guarantor pursuant
to Section 8.9(a). As of the Closing Date the Guarantors are Holdings, Piedmont,
Material Services Company, Inc., a Delaware corporation, and PSA Airlines.

“Guaranty” means the Guaranty Agreement executed and delivered by the Borrower
and the Guarantors in favor of the Administrative Agent, in substantially the
form of Exhibit I.

 

25



--------------------------------------------------------------------------------

“Hazardous Materials” means all substances defined as Hazardous Substances, Oil,
Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined or regulated as such
under, any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed, or threatened
use, storage, Release, generation, treatment, remediation or transportation of
any Hazardous Material (i) from, under, in, into or on the Facilities or
surrounding property; and (ii) caused by, or undertaken by or on behalf of, an
Obligor or any of their respective predecessors or Affiliates.

“Heathrow Routes” means any Routes operated by any Obligor to or from London’s
Heathrow airport in the United Kingdom.

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under (1) Interest Rate Agreements (2) Currency
Agreements; and (3) other agreements or arrangements designed to protect such
Person against fluctuations in currency exchange rates, fuel prices or other
commodity prices. For the avoidance of doubt, any Permitted Convertible
Indebtedness Call Transaction will not constitute Hedging Obligations.

“Holdings” means Group and, following a Permitted Holder Acquisition pursuant to
the Merger Agreement where AMR is the Permitted Holder, AMR.

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Restricted Subsidiary of Holdings that, as of the last day of any
fiscal quarter for which financial statements have been furnished to the
Administrative Agent, holds no more than 2.5% of the consolidated total assets
of Holdings and its Restricted Subsidiaries, taken as a whole, as of such date;
provided, that if all such Immaterial Subsidiaries in the aggregate, as of the
last day of any fiscal quarter for which financial statements have been
furnished to the Administrative Agent, hold assets in excess of 5% of the
consolidated total assets of Holdings and its Restricted Subsidiaries as of such
date, then only the Restricted Subsidiaries with the smallest percentages of
assets of Holdings and its Restricted Subsidiaries (not exceeding, 2.5%
individually or 5% in the aggregate as of such date) shall constitute
“Immaterial Subsidiaries” on such date.

“Incremental Amendment” has the meaning specified in Section 2.14(c).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(c).

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

“Incremental Term Lender” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incremental Yield Differential” has the meaning specified in
Section 2.14(a)(viii).

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money as
of such date; (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments as of such date; (iii) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement obligations with respect thereto) as of
such date; (iv) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services as of such date, which purchase price is
due more than six (6) months after the date of placing such property in service
or taking delivery and title

 

26



--------------------------------------------------------------------------------

thereto or the completion of such services, except Trade Payables; (v) all
Capital Lease obligations of such Person (the amount of the Indebtedness in
respect of Capital Lease obligations to be determined as provided in the
definition of Capital Lease in this Section 1.1) as of such date; (vi) all
Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person as of such date,
provided that the amount of such Indebtedness shall be the lesser of (A) the
fair market value of such asset as of such date and (B) the stated principal
amount of such Indebtedness as of such date, provided, however, that if such
Indebtedness is assumed by such Person or provides for recourse against such
Person, the amount of such Indebtedness shall be the greater of (A) and
(B) above; (vii) all Indebtedness of other Persons Guaranteed by such Person to
the extent such Indebtedness is Guaranteed by such Person as of such date;
(viii) to the extent not otherwise included in this definition and to the extent
treated as a liability under GAAP, obligations outstanding on such date under
Currency Agreements, Interest Rate Agreements and Commodity Agreements; (ix) the
capitalized amount of remaining lease payments owing by such Person under
Synthetic Leases as of such date that would appear on the balance sheet of such
Person if such lease were treated as a Capital Lease; (x) the aggregate amount
of uncollected accounts receivable of such Person subject as of such date to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP); (xi) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer as of such date to the extent
such Indebtedness is recourse to such Person; and (xii) all prepaid forward
sales in bulk of dividend miles or available seat miles or like transactions
other than in the Ordinary Course of Business. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability, upon the
occurrence of the contingency giving rise to the obligation, of any contingent
obligations at such date; provided that the amount outstanding at any time of
any Indebtedness issued with original issue discount is the face amount of such
Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at such time as determined in conformity with
GAAP.

“Indemnified Matters” has the meaning specified in Section 9.4(a).

“Indemnified Taxes” has the meaning specified in Section 2.12(a).

“Indemnitee” has the meaning specified in Section 9.4(a).

“Index Rate” means, for any day, a floating rate equal to the highest of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), (ii) the Federal Funds Rate plus 50
basis points per annum, (iii) LIBOR applicable to a LIBOR Loan with a LIBOR
Period of one month plus 1% and (iv) 1.00%. Each change in any interest rate
provided for in this Agreement based upon the Index Rate shall take effect at
the time of such change in the Index Rate.

“Index Rate Borrowing” means a borrowing consisting of Index Rate Loans.

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Ineligible Collateral” means any Appraised Collateral that:

 

27



--------------------------------------------------------------------------------

(a) is not subject to a valid and enforceable first priority Lien on such
Collateral (subject only to Permitted Encumbrances) granted by the applicable
Obligor in favor of the Administrative Agent for the benefit of the Secured
Parties pursuant to a Collateral Document;

(b) is placed on consignment, is in transit or is out for repair, except for
Collateral (other than Spare Parts) in transit between domestic locations of
Obligors as to which the Liens of the Administrative Agent for the benefit of
the Secured Parties have been perfected at origin and destination, and except
for aircraft, airframes and engines located outside of the United States
pursuant to flight operations in the Ordinary Course of Business which would be
Eligible Collateral but for this clause (b);

(c) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements;

(d) is not of a type used in the Ordinary Course of Business of the Obligors;

(e) as to which any of the representations or warranties pertaining to
Collateral set forth in the Loan Documents was untrue as of the date with
respect to which such representation or warranty was made;

(f) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

(g) is not covered by casualty insurance as required to be maintained under the
Loan Documents;

(h) is subject to any patent or trademark license requiring payment of royalties
or fees or requiring the consent of the licensor for the sale thereof by the
Administrative Agent if such royalties or fees have not been paid or such
consent has not been obtained, as the case may be; provided that, with respect
to any consents set forth on Schedule 5.19, the Appraised Collateral relating to
such consents shall only be considered “Ineligible Collateral” if such consent
has not been obtained on or before the date set forth in Schedule 5.19;

(i) has not been appraised in accordance with Section 5.14;

(j) is property or assets subject to any event of loss, damage or other casualty
that has materially and adversely affected the value of such Collateral, whether
insured or not, if such loss, damage or other casualty has not been restored or
repaired; provided, however, that such property or assets shall not be deemed
“Ineligible Collateral” to the extent of its current market value after such
event of loss, damage or other casualty (excluding any insurance proceeds);

(k) with respect to Spare Parts, is located at a location other than a Spare
Parts Location; or

(l) as to which the applicable Obligor is not in compliance with the terms of,
or there shall exist a default under, any lease, license, use or occupancy
agreement between such Obligor and the applicable landlord, lessor or licensor
now or hereafter affecting all or any portion of such Collateral that could
reasonably be expected to have an adverse effect on the ability of the
Administrative Agent to access, or exercise remedies against such Collateral.

 

28



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of each LIBOR Period; provided, that in the case
of any LIBOR Period greater than three months in duration, interest shall be
payable at three month intervals and on the last day of such LIBOR Period.

“Interest Rate Agreement” means any interest rate future agreement, interest
rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“International Interest” has the meaning as expressed in the Cape Town
Convention.

“Investment” means with respect to any Person, any direct or indirect advance,
loan (other than loans or advances to customers in the Ordinary Course of
Business that are recorded as accounts receivable on the balance sheet of such
Person or its Subsidiaries) or other extensions of credit or capital
contribution or other equity investment by such Person to any other Person,
including by means of any transfer of cash or other property to others or any
payment for property or services for the account or use of others, any Guarantee
(including any support for a letter of credit issued on behalf of such Person)
incurred for the benefit of such Person or any purchase or acquisition by such
Person of Capital Stock (or warrants, options or rights convertible into or
exercisable for Capital Stock), bonds, notes, debentures or other similar
instruments issued by any other Person; provided that advances or loans by any
Obligor to any other Obligor, Guarantees (including any support for a letter of
credit issued on behalf of another Obligor) incurred by any Obligor for the
benefit of any other Obligor, capital contributions or other equity investments
by an Obligor in any other Obligor and deposits made by any Obligor in
connection with the purchase by an Obligor of Aircraft Related Equipment, Slots
or other property shall not constitute an “Investment.” Any Guarantee or other
contingent obligation constituting an Investment shall be valued for the
purposes of compliance with Section 6.2 in accordance with GAAP.

“Investment Guidelines” means investment guidelines in the form attached hereto
as Exhibit L, together with any amendments, restatements, supplements or other
modifications thereof permitted in accordance with Section 6.9(b).

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“JFK” means John F. Kennedy International Airport.

“Junior Secured Debt” means mean Indebtedness permitted to be secured by a Lien
described in Section 6.1(a)(ii).

“Lender” means any Person that (a) is listed on the signature pages hereof as a
“Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment and Acceptance or (c) makes any Incremental Term Loan or Extended
Term Loan, in each case together with its successors.

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Annex A or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

“LHR UK Security Agreement” means a Slot, Gate and Route Security Agreement
among US Airways and the Administrative Agent, in substantially the form of
Exhibit F-2.

“LGA” means LaGuardia Airport.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means for each LIBOR Period, a rate of interest determined by the
Administrative Agent equal to the offered rate for deposits in Dollars for the
applicable LIBOR Period that appears on Reuters Screen LIBOR1 Page (or on any
successor or substitute page of such service) as of 11:00 a.m. (London time), on
the second full Business Day next preceding the first day of such LIBOR Period
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used). If such interest rates shall cease to be available
on Reuters Screen LIBOR1 Page (or on any successor or substitute page of such
service), LIBOR shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and Borrower. LIBOR shall be no less than 1.00%.

“LIBOR Borrowing” means a borrowing consisting of LIBOR Loans.

“LIBOR Loan” means a Loan (other than an Index Rate Loan) or any portion thereof
bearing interest by reference to LIBOR.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a Business Day selected by the Borrower pursuant to this Agreement and ending
one, two, three or six months (or, if agreed to by all applicable Lenders,
twelve months) thereafter, as selected by the Borrower’s irrevocable notice (or
deemed notice) to the Administrative Agent as set forth in Section 2.7(d);
provided, that the foregoing provision relating to LIBOR Periods is subject to
the following:

(a) if any LIBOR Period would otherwise end on a day that is not a Business Day,
such LIBOR Period shall be extended to the next succeeding Business Day unless
the result of such extension would be to carry such LIBOR Period into another
calendar month in which event such LIBOR Period shall end on the immediately
preceding Business Day;

(b) with respect to any Loans, any LIBOR Period that would otherwise extend
beyond any Principal Payment Date shall end on such Principal Payment Date;

(c) any LIBOR Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such LIBOR Period) shall end on the last Business Day of a
calendar month;

(d) the Borrower shall select LIBOR Periods so that there shall be no more than
10 separate LIBOR Loans in existence at any one time; and

(e) the provisions in Section 2.7(d) with respect to conversions into and
continuations of LIBOR Loans.

 

30



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge, assignment for security, security
interest, charge, hypothecation, lease or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any easement, right of way or other encumbrance on title to real
property and any agreement to give any security interest).

“Loan” means a Tranche B1 Term Loan, a Tranche B2 Term Loan, any Incremental
Term Loan or any Extended Term Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Guaranty, and each certificate, agreement or document executed by
an Obligor and delivered to the Administrative Agent or the Lenders in
connection with or pursuant to this Agreement.

“Loan Modification Agreement” has the meaning specified in Section 2.15(b).

“Loan Modification Offer” has the meaning specified in Section 2.15(a).

“Mainline Slots” means all FAA Slots that are not Commuter Slots.

“Marketing and Service Agreements” means those certain business, marketing and
service agreements among an Obligor and any of Mesa Airlines, Inc., Chautauqua
Airlines, Inc., Trans States Airlines, Inc., United Air Lines, Inc., Republic
Airline, Inc., SkyWest Airlines and Air Wisconsin Airlines Corporation and such
other parties or agreements from time to time that include, but are not limited
to, code-sharing, pro-rate, capacity purchase, service, frequent flyer, ground
handling and marketing agreements that are entered into in the Ordinary Course
of Business.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business or financial condition of the Obligors, taken as a whole, or (ii) the
legality, validity, binding effect or enforceability against any Obligor of any
Loan Document, or the rights and remedies of the Administrative Agent or any
Lender under any Loan Document, or (b) any material adverse effect on or
material impairment of (i) the ability of the Obligors, taken as a whole, to
perform their payment or other material obligations under the Loan Documents or
(ii) the value of the Collateral taken as a whole.

“Maturity Date” means, in the case of Tranche B1 Term Loans, May 23, 2019 (the
“Tranche B1 Term Maturity Date”), in the case of Tranche B2 Term Loans,
November 23, 2016 (the “Tranche B2 Term Maturity Date”) or, in the case of any
other Class of Loans, the maturity date applicable to such Class of Loans.

“Merger” means the merger of US Airways Group, Inc. with and into AMR Merger
Sub, Inc., as contemplated by the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger among AMR, AMR Merger
Sub, Inc. and Group, dated as of February 13, 2013 (as amended, restated,
supplemented or otherwise modified from time to time).

“Minimum Collateral Coverage Ratio” means 1.5 to 1.0.

“Minimum Control Cash Amount” has the meaning specified in Section 6.3(a).

“Minimum Extension Condition” has the meaning specified in Section 2.15(c).

 

31



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means any mortgage, deed of trust or other similar document executed
or required herein to be executed by any Obligor and granting a security
interest over real property or leasehold interests in real property in
substantially the form of Exhibit G or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgage Supporting Documents” means, with respect to any Mortgage, each
document (including title policies or marked-up unconditional insurance binders
(in each case, together with copies of all exception documents referred to
therein), maps, ALTA (or TLTA, if applicable) as-built surveys (in form and as
to date that is sufficiently acceptable to the title insurer issuing title
insurance to the Administrative Agent for such title insurer to deliver
endorsements to such title insurance as reasonably requested by the
Administrative Agent), environmental assessments and reports and evidence
regarding recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of or leasehold interest in real property in favor of
the Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Encumbrances and such other Liens as the Administrative Agent may
approve.

“Multiemployer Plan” means a multiemployer plan as defined Section 4001(a)(3) of
ERISA, and in respect of which any Obligor or any of its ERISA Affiliates is (or
with the application of Section 4212(c) of ERISA would be) (a) an “employer” as
defined in Section 3(5) of ERISA or (b) a “seller” as defined in Section 4204 of
ERISA.

“Net Cash Proceeds” means, with respect to any Asset Disposition, the Cash
Proceeds of such Asset Disposition, net of (i) reasonable and customary
brokerage commissions and other reasonable and customary fees and expenses
(including reasonable fees and expenses of counsel, investment bankers,
accountants and other professionals, consultants and advisors) related to such
Asset Disposition, (ii) provisions for all taxes payable as a result of such
Asset Disposition without regard to the consolidated results of operations of
Holdings and its Subsidiaries, taken as a whole and (iii) appropriate amounts to
be provided by any Obligor as a reserve against any liabilities associated with
such Asset Disposition, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Disposition, all as determined in conformity with GAAP, but limited
to the period of the required reserve.

“Net Condemnation Proceeds” means an amount equal to: (i) any cash payments or
proceeds received by an Obligor as a result of any condemnation or other taking
or temporary or permanent requisition of any property, any interest therein or
right appurtenant thereto, or any change of grade affecting any such property,
as the result of the exercise of any right of condemnation or eminent domain by
a Governmental Authority (including a transfer to a Governmental Authority in
lieu or anticipation of a condemnation), minus (ii) (a) any actual and
reasonable costs incurred by an Obligor in connection with any such condemnation
or taking (including reasonable fees and expenses of counsel) (b) provisions for
all taxes payable as a result of such condemnation, without regard to the
consolidated results of operations of Holdings and its Subsidiaries, taken as a
whole, and (c) any amounts required to be paid to any Person (other than an
Obligor) having a Permitted Encumbrance on the property subject to such
condemnation or taking to the extent payments to such Person are required by law
to be made prior to payments to the Administrative Agent or the Lenders.

 

32



--------------------------------------------------------------------------------

“Net Insurance Proceeds” means an amount equal to: (i) any cash payments or
proceeds received by an Obligor under any casualty insurance policy in respect
of a covered loss thereunder with respect to tangible, real or personal
property, minus (ii) (a) any actual and reasonable costs incurred by an Obligor
in connection with the adjustment or settlement of any claims of an Obligor in
respect thereof (including reasonable fees and expenses of counsel),
(b) provisions for all taxes payable as a result of such event, without regard
to the consolidated results of operations of Holdings and its Subsidiaries,
taken as a whole, and (c) any amounts required to be paid to any Person (other
than an Obligor) having a Permitted Encumbrance on the property subject to such
condemnation or taking to the extent payments to such Person are required by law
to be made prior to payments to the Administrative Agent or the Lenders.

“Non-Consenting Lender” has the meaning specified in Section 9.1(c).

“Non-Recourse Debt” means Indebtedness (1) as to which neither an Obligor nor
any of its Restricted Subsidiaries (A) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (B) is directly or indirectly liable as a guarantor or
otherwise and (2) as to which the holders of such Indebtedness do not otherwise
have recourse to the stock or assets of an Obligor or any of its Restricted
Subsidiaries (other than the Capital Stock of an Unrestricted Subsidiary).

“Non-Recourse Financing Subsidiary” means any Unrestricted Subsidiary that has
no Indebtedness other than Non-Recourse Debt and (b) engages in no activities
other than those relating to the financing of specified assets and other
activities incidental thereto.

“Non-U.S. Person” means a Person that is not a United States person as defined
in Section 7701(a)(30) of the Internal Revenue Code.

“Note” and “Notes” have the meanings specified in Section 2.3(h).

“Notice of Borrowing” means a Notice of Borrowing, in substantially the form of
Exhibit M.

“Notice of Conversion/Continuation” has the meaning specified in Section 2.7(d).

“Obligations” means all payment and performance obligations of every nature of
any Obligor from time to time owed to the Administrative Agent and the Lenders
(together with their respective permitted successors and assigns), or any of
their respective Affiliates, officers, directors, employees, agents or advisors
under or in respect of any Loan Document, whether for principal, interest, fees,
expenses, indemnification or otherwise, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without limitation, (a) if such Obligor is the Borrower, the
Loans, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Obligor under any Loan Document.

“Obligors” means (i) the Borrower, (ii) each Guarantor and (iii) if a Permitted
Holder Acquisition (unless the applicable Permitted Holder has become a
Guarantor) has been consummated,

 

33



--------------------------------------------------------------------------------

then solely for the purposes of clauses (f), (g) and (l) of Section 7.1, the
Permitted Holder and their respective successors and assigns.

“Officer” means, as applied to any corporation, limited liability company or
other entity, each Responsible Officer, the Chairman of the board of directors
or the equivalent (if an officer), Assistant Treasurer, Secretary or Assistant
Secretary.

“Officer’s Certificate” means, as applied to the Borrower, a certificate
executed by a Responsible Officer of the Borrower in his/her capacity as such;
provided that every Officer’s Certificate shall include a statement that, in the
opinion of the signer, such Responsible Officer has made or has caused to be
made such examination or investigation as is necessary to enable such
Responsible Officer to express an informed opinion as to the substance of such
Officer’s Certificate in light of the provisions hereof pursuant to which it is
being delivered.

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) under which such Person is lessee,
that is not a Capital Lease.

“Ordinary Course of Business” means, with respect to any Obligor, (a) in the
ordinary course of business of, or in furtherance of an objective that is in the
ordinary course of business of, Holdings and its Affiliates, (b) customary and
usual in the commercial airline industry in the United States or (c) consistent
with the past or current practice of one or more commercial air carriers based
in the United States.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 9.2(e) hereof.

“Payee” has the meaning specified in Section 9.13.

“Payment Restriction” means, with respect to a Subsidiary of any Person, any
encumbrance, restriction or limitation, whether by operation of the terms of its
charter or by reason of any agreement or instrument, on the ability of (i) such
Subsidiary to (a) pay dividends or make other distributions on its Capital Stock
or make payments on any obligation, liability or Indebtedness owed to such
Person or any other Subsidiary of such Person, (b) make loans or advances to
such Person or any other Subsidiary of such Person or (c) transfer any of its
property or assets to such Person or any other Subsidiary of such Person or
(ii) such Person or any other Subsidiary of such Person to receive or retain any
such (a) dividend, distributions or payments, (b) loans or advances or
(c) property or assets.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” means any acquisition, whether by merger, consolidation
or otherwise:

(x) permitted by the terms of Section 6.4 and/or Section 6.8; or

 

34



--------------------------------------------------------------------------------

(y) by a Permitted Holder of 100% of the Capital Stock of Holdings (including,
for the avoidance of doubt, the Merger), but only so long as:

(i) (A) no Event of Default has occurred and is continuing immediately prior to
or immediately after giving effect to the proposed transaction and (B) all
transactions related thereto are consummated in all material respects in
accordance with applicable laws;

(ii) the Borrower has provided the Administrative Agent with written notice 10
days (or such shorter period as reasonably agreed by the Administrative Agent)
prior to the Permitted Holder Acquisition and copies of the material acquisition
documents promptly after consummation of such acquisition;

(iii) after giving effect to such acquisition, the Borrower shall be in
compliance on a Pro Forma Basis with Section 6.3;

(iv) the Borrower has delivered to the Administrative Agent an Officer’s
Certificate to the effect set forth in (i) through (iii) above, together with
supporting financial information demonstrating compliance with Section 6.3; and

(v) the Permitted Holder has become a Guarantor by delivering to the
Administrative Agent a duly executed joinder agreement to the Guaranty together
with a legal opinion from counsel reasonably satisfactory to the Administrative
Agent;

provided that in the case of the Merger, clauses (y)(i) through (iv) above shall
not be conditions to the Merger.

“Permitted Acquisition Financing” means Indebtedness incurred by an Obligor in
connection with an acquisition, merger or consolidation which is permitted by
Section 6.4 and/or Section 6.8 (as applicable) if and to the extent used (i) to
refinance existing Indebtedness of the Person acquired or Indebtedness secured
by the assets acquired or (ii) to pay consideration or related expenses in
connection with such transaction; provided, however, that both immediately
before and after giving effect thereto, (a) no Default or Event of Default shall
have occurred and be continuing and (b) the Borrower shall be in compliance on a
Pro Forma Basis with the financial covenants in Section 6.3.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.15, providing for an extension of the Maturity Date applicable to the
Loans of the Accepting Lenders.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Holdings Capital Stock
purchased by Holdings or any of its Restricted Subsidiaries in connection with
the issuance of any Convertible Indebtedness; provided that the purchase price
for such Permitted Bond Hedge Transaction, less the proceeds received by
Holdings from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by Holdings from the sale of such Convertible
Indebtedness issued in connection with the Permitted Bond Hedge Transaction.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which
Holdings and its Restricted Subsidiaries are engaged on the date of this
Agreement.

 

35



--------------------------------------------------------------------------------

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Counterparty” means any counterparty to a Secured Hedging Contract
that (a) (i) at the time such Person entered into such Secured Hedging Contract,
was the Administrative Agent, a Lender, or an Affiliate of the Administrative
Agent or a Lender and (ii) is designated by the Borrower to the Administrative
Agent as a “Permitted Counterparty”, or (b) (i) is reasonably acceptable to the
Administrative Agent, (ii) is designated by the Borrower to the Administrative
Agent as a “Permitted Counterparty” and (iii) has executed and delivered to the
Administrative Agent an acknowledgement in form and substance reasonably
satisfactory to the Administrative Agent to the extent requested by the
Administrative Agent.

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 430(k) of the Internal Revenue
Code or by ERISA) as applied to any property constituting Collateral:

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is either (a) not delinquent for a period of more than 30 days or
(b) being contested in good faith by appropriate proceedings, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor, as set forth in Section 5.3;

(ii) statutory Liens of landlords and Liens of carriers, vendors, warehousemen,
repairmen, mechanics and materialmen and other Liens imposed by law incurred in
the Ordinary Course of Business for sums either (a) not delinquent for a period
of more than thirty (30) days or (b) being contested in good faith by
appropriate proceedings, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made therefor;

(iii) with respect to real property, easements, rights-of-way, restrictions,
defects, encroachments or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of an Obligor; provided that such charges or encumbrances, if
affecting any of the Eligible Real Estate, do not violate the terms of the
applicable Mortgage;

(iv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(v) in the case of any Eligible Leased Real Estate, any interest or title of the
lessor thereof;

(vi) Liens in favor of collecting or payor banks and other banks providing cash
management services, in each case, having a right of setoff, revocation, refund
or chargeback against money or instruments of any Obligor on deposit with or in
possession of such bank arising for the payments of bank fees and other similar
amounts owed in the Ordinary Course of Business;

(vii) Liens of creditors of any Person to whom any Obligor’s assets constituting
Collateral are consigned for sale in the Ordinary Course of Business, so long as
such Liens of such Creditors are subject and subordinate to the Lien of the
Administrative Agent on such Collateral;

 

36



--------------------------------------------------------------------------------

(viii) Liens arising from precautionary UCC and similar financing statements
relating to Operating Leases not otherwise prohibited under any Loan Document;
and

(ix) licenses, sublicenses, leases and subleases by any Obligor to the extent
such license, sublicense, lease or sublease is otherwise permitted by the
Collateral Documents;

(x) Liens incurred in the Ordinary Course of Business of the Obligors with
respect to obligations that do not constitute indebtedness for borrowed money
and that do not exceed in the aggregate (x) prior to the Merger, $10,000,000 at
any one time outstanding and (y) following the Merger, $30,000,000 at any one
time outstanding;

(xi) Judgment and attachment Liens not (A) giving rise to an Event of Default or
(B) relating to an action or judgment giving rise to an Event of Default under
Section 7.1(h), so long as such Liens on any Collateral are subject and
subordinate to the Lien of the Administrative Agent on such Collateral; and

(xii) Liens on Slots constituting Collateral attributable to any Slot
Arrangement or to the usage of any Slot by any Affiliate of an Obligor;

(xiii) Liens on Slots constituting Collateral of creditors of any counterparty
in a Slot Arrangement; provided, that such Liens are released or cease to be
effective upon the termination of the relevant Slot Arrangement;

(xiv) Liens on Ground Service Equipment constituting Collateral solely to the
extent attributable to the possession or use of such Ground Service Equipment
constituting Collateral by any Subsidiary of Holdings or any other Obligor, so
long as such Liens are subject and subordinate to the Lien of the Administrative
Agent on such Collateral; and

(xv) Liens on Accounts constituting Collateral arising or granted in the
ordinary course of business in favor of Persons performing credit card
processing services, travel charge processing services or clearinghouse services
for any Obligor, including IATA, Diners Club, Discover Card, NPC, ARC and
American Express, so long as such Liens are on Accounts constituting Collateral
that are subject to holdbacks by, or are pledged to, such Persons to secure
amounts that may be owed to such Persons under the Obligors’ agreements with
them in connection with their provision of credit card processing, travel charge
processing or clearinghouse services to the Obligors.

“Permitted Holder” shall mean any corporation or limited liability company
organized under the laws of the United States of America or any state thereof so
long as the Person controlling such entity, or such entity itself, is a publicly
traded major U.S. airline or a publicly traded holding company which has (or
will simultaneously acquire) as its other principal investment another major
U.S. airline.

“Permitted Holder Acquisition” shall mean an acquisition consummated by a
Permitted Holder in accordance with clause (y) of the definition of Permitted
Acquisition.

“Permitted Purchaser” means the Borrower, any Guarantor or any Affiliate of the
foregoing.

“Permitted Purchaser Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender and a Permitted Purchaser, in substantially
the form of Exhibit A-2.

 

37



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means Indebtedness of any Obligor the net
cash proceeds of which are used to refund, refinance or are issued in exchange
for (for purposes of this definition, “Refinancing Indebtedness”) then
outstanding Indebtedness (for purposes of this definition, “Old Indebtedness”)
(including by way of an extension, renewal or replacement of, defeasance or
discharge of or substitution for, such Old Indebtedness); provided, that if the
Old Indebtedness is secured, the Liens securing the Refinancing Indebtedness do
not extend to any assets other than the assets securing the Old Indebtedness.

“Permitted Reinvestment Collateral” means, with respect to Net Cash Proceeds,
Net Insurance Proceeds and/or Net Condemnation Proceeds, additional Appraised
Collateral.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Holdings
Capital Stock sold by Holdings substantially concurrently with any purchase by
Holdings of a related Permitted Bond Hedge Transaction.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Piedmont” means Piedmont Airlines, Inc., a Maryland corporation.

“PK Loan Agreement” means that certain Credit Agreement, dated as of
November 20, 2009, among the Borrower and PK Airfinance US, Inc.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is, or (other than for purposes of the first sentence of Section 4.11(a))
was at any time during the preceding six (6) years, maintained or contributed
to, or required to be contributed to, by any Obligor or any of its ERISA
Affiliates, other than a multiemployer plan, within the meaning of
Section 4001(a)(3) of ERISA.

“Platform” has the meaning specified in Section 9.7(c).

“Principal Obligors” means each of (a) the Borrower and Holdings and, following
the Merger, AAI and (b) if at any time, the Borrower or AAI, as applicable, is
not a wholly owned direct Subsidiary of Holdings, each Subsidiary of Holdings
that is a direct or indirect parent of the Borrower or AAI, as applicable.

“Principal Payment Date” means each anniversary of the Closing Date and, in the
case of Tranche B1 Term Loans, the Tranche B1 Term Maturity Date and, in the
case of Tranche B2 Term Loans, the Tranche B2 Term Maturity Date, except that if
any such date is not a Business Day, then the applicable Principal Payment Date
shall be the immediately preceding Business Day.

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the acquisition (whether by
purchase, merger or otherwise) or disposition (whether by sale, merger or
otherwise) of any company, entity or business or any asset by any Obligor or any
other action which requires compliance on a Pro Forma Basis. In making any
determination of compliance on a Pro Forma Basis, such determination shall be
performed using the consolidated financial statements of such Obligor which
shall be reformulated as if any such acquisition, disposition or other action
had been consummated at the beginning of the period specified in the covenant
with respect to which Pro Forma Basis compliance is required.

 

38



--------------------------------------------------------------------------------

“Proceedings” means the institution of, or threat of, any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting any Obligor or any property of
any Obligor, unless the Borrower’s general counsel or outside legal counsel has
determined that a favorable outcome to such Obligor is reasonably likely.

“PSA Airlines” means PSA Airlines, Inc., a Pennsylvania corporation.

“QEC Kits” means the quick engine change kits of any Obligor.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Holdings or any of its Subsidiaries pursuant to
which Holdings or any of its Subsidiaries sells, conveys or otherwise transfers
to (a) a Receivables Subsidiary or any other Person (in the case of a transfer
by Holdings or any of its Subsidiaries) and (b) any other Person (in the case of
a transfer by a Receivables Subsidiary), or grants a security interest in, any
Receivables Accounts (whether now existing or arising in the future) of Holdings
or any of its Subsidiaries, and any assets related thereto including, without
limitation, all equity interests and other investments in the Receivables
Subsidiary, all collateral securing such Receivables Accounts, all contracts and
all guarantees or other obligations in respect of such Receivables Accounts,
proceeds of such Accounts and other assets which are customarily transferred or
in respect of which security interests are customarily granted in connection
with asset securitization or factoring transactions involving Accounts; provided
that any Accounts sold or transferred pursuant to a Qualified Receivables
Transaction shall not constitute Collateral or shall be subject to a Borrower
Release in connection with such sale or transfer.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder.

“Qualifying Equity Interests” means Equity Interests of Holdings other than
Redeemable Stock.

“Real Estate” means the fee or leasehold interests in real property of a Person,
together with the right, title and interest of such Person, if any, in and to
the streets, the real property lying in the bed of any streets, roads or
avenues, opened or proposed, the air space and development rights pertaining to
the real property and the right to use such air space and development rights,
all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting the real property and all royalties and
rights appertaining to the use and enjoyment of the real property, including all
alley, vault, drainage, mineral, water, oil and gas rights, together with all of
the buildings and other improvements now or hereafter erected on the real
property and any fixtures appurtenant thereto.

“Receivables Accounts” means Accounts, accounts receivable, ticket receivables,
frequent flyer mile sale proceeds and other present and future revenues and
receivables.

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables Accounts in a Qualified Receivables Transaction to repurchase
Receivables Accounts and related assets arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of
Receivables Accounts or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.

 

39



--------------------------------------------------------------------------------

“Redeemable Stock” means any class or series of Capital Stock of any Person that
by its terms or otherwise (i) is required to be redeemed prior to the latest
Maturity Date, (ii) may be required to be redeemed at the option of the holder
of such class or series of Capital Stock at any time prior to the latest
Maturity Date or (iii) is convertible into or exchangeable for (a) Capital Stock
referred to in clause (i) or (ii) above or (b) Indebtedness having a scheduled
maturity prior to the latest Maturity Date; provided that any Capital Stock that
would constitute Redeemable Stock solely because of the provisions thereof
offering holders thereof the right to require the issuer thereof to repurchase
or redeem such Capital Stock upon the occurrence of an “asset sale” occurring
prior to the latest Maturity Date shall not constitute Redeemable Stock if the
asset sale provisions contained in such Capital Stock specifically provide that,
in respect of any particular asset sale proceeds, the issuer thereof will not be
required to repurchase or redeem any such Capital Stock pursuant to such
provisions so long as the Borrower applies the full amount of such proceeds (net
of associated taxes and transaction costs) to the permanent reduction of the
aggregate outstanding principal amount of the Loan.

“Receivables Subsidiary” means a Subsidiary of Holdings which engages in no
activities other than in connection with the financing or securitization of
Receivables Accounts and which is designated by the Board of Directors of
Holdings as a Receivables Subsidiary in compliance with Section 5.18 or any
Subsidiary of a Receivables Subsidiary (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by
Holdings or any Restricted Subsidiary of Holdings (other than comprising a
pledge of the Capital Stock or other interests in such Receivables Subsidiary
(an “incidental pledge”), and excluding any guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to
representations, warranties, covenants and indemnities entered into in the
Ordinary Course of Business in connection with a Qualified Receivables
Transaction), (ii) is recourse to or obligates Holdings or any Restricted
Subsidiary of Holdings in any way other than through an incidental pledge or
pursuant to representations, warranties, covenants and indemnities entered into
in the Ordinary Course of Business in connection with a Qualified Receivables
Transaction or (iii) subjects any property or asset of Holdings or any
Subsidiary of Holdings (other than Receivables Accounts and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to representations, warranties, covenants and indemnities entered into
in the Ordinary Course of Business in connection with a Qualified Receivables
Transaction, (b) with which neither Holdings nor any Subsidiary of Holdings has
any material contract, agreement, arrangement or understanding (other than
pursuant to the Qualified Receivables Transaction) other than (i) on terms no
less favorable to Holdings or such Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of Holdings, and (ii) fees
payable in the Ordinary Course of Business in connection with servicing accounts
receivable and (c) with which neither Holdings nor any Subsidiary of Holdings
has any obligation to maintain or preserve such Subsidiary’s financial
condition, other than a minimum capitalization in customary amounts, or to cause
such Subsidiary to achieve certain levels of operating results. For the
avoidance of doubt, Holdings and any Restricted Subsidiary of Holdings may enter
into Standard Securitization Undertakings for the benefit of a Receivables
Subsidiary.

“Register” has the meaning specified in Section 2.3(i).

“Reinvestment Event” means the date on which Net Cash Proceeds, Net Insurance
Proceeds or Net Condemnation Proceeds are deposited in the Collateral Account.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earliest of (a) the date occurring 365 days after such Reinvestment Event,
unless, prior to any such date, the Borrower or the applicable Subsidiary has
(i) entered into an agreement for the acquisition of or replacement with
Permitted Reinvestment Collateral or (ii) commenced the construction of
Permitted Reinvestment Collateral or the repair or restoration of the original
assets, (b) the date that is five (5)

 

40



--------------------------------------------------------------------------------

Business Days after the date on which the Borrower shall have notified the
Administrative Agent of the Borrower’s determination not to acquire or construct
Permitted Reinvestment Collateral or repair or restore the original assets with
all or any portion of such Net Cash Proceeds, Net Insurance Proceeds or Net
Condemnation Proceeds and (c) the date the Administrative Agent delivers a
notice of the occurrence of an Event of Default to the Borrower.

“Reinvestment Release Request” means a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing, that the Borrower (directly or indirectly through one of the
Guarantors) requests the release of Net Cash Proceeds, Net Insurance Proceeds or
Net Condemnation Proceeds, as applicable, from the Collateral Account for the
acquisition or construction of or replacement with (or for payments or
reimbursement with respect to) Permitted Reinvestment Collateral, or for the
repair or restoration of the original assets as specified therein.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, advisor and trustee of or to
such Person or any of its Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials).

“Repricing Event” means (a) any prepayment, repayment, refinancing, substitution
or replacement of all or a portion of the Loans with the proceeds of, or any
conversion of Loans into, any new or replacement tranche of syndicated term
loans secured by all or any portion of the Collateral having an “effective
yield” (taking into account interest rate margin and benchmark floors, recurring
fees and all upfront or similar fees or original issue discount (amortized over
the shorter of (A) the Weighted Average Life to Maturity of such term loans and
(B) four years) paid to the lenders providing such Indebtedness, but excluding
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Loans being prepaid, repaid, refinanced,
substituted, replaced or converted (determined on the same basis as provided in
the preceding parenthetical) and (b) any amendment to the Loans or any tranche
thereof which reduces the “effective yield” applicable to such Loans (as
determined on the same basis as provided in clause (a)).

“Required AMR Obligor” means any AMR Obligor that owns any property constituting
Collateral and, as of any date of determination, either (x) the exclusion of the
Appraised Value of such Collateral from the Collateral Value would result in a
Collateral Coverage Ratio Failure as of such date or (y) the release of such
Collateral would result in a Core Collateral Failure as of such date.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Requisite Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate principal amount of the Loans outstanding at such time. The
outstanding Loans of any Defaulting Lender shall be disregarded in determining
the “Requisite Lenders” at any time.

 

41



--------------------------------------------------------------------------------

“Requisite Class Lenders” means, at any time, with respect to any Class of
Loans, Lenders having at such time in excess of 50% of the aggregate principal
amount of the Loans of such Class outstanding at such time. The outstanding
Loans of any Defaulting Lender shall be disregarded in determining the
“Requisite Class Lenders” at any time.

“Responsible Officer” means with respect to an Obligor, any of its Chief
Executive Officer, President, Chief Financial Officer, General Counsel,
Treasurer or Controller, but in any event, with respect to financial matters,
its Chief Financial Officer, Treasurer or Controller.

“Restricted Payment” means, with respect to any Person (i) any declaration or
payment of dividends on or making of any distributions in respect of the Capital
Stock of such Person (other than dividends or distributions payable solely in
shares of Capital Stock (other than Redeemable Stock) or in options, warrants,
or other rights to purchase Capital Stock (other than Redeemable Stock)) to
holders of Capital Stock of such Person, (ii) any purchase, redemption or other
acquisition or retirement for value (other than through the issuance solely of
Capital Stock (other than Redeemable Stock) or options, warrants or other rights
to purchase Capital Stock (other than Redeemable Stock)) of any Capital Stock or
warrants, rights (other than exchangeable or convertible Indebtedness of such
Person not prohibited under clause (iii) below) or options to acquire Capital
Stock of such Person, and (iii) any prepayment, redemption, repurchase,
defeasance (including, but not limited to, in substance or legal defeasance) or
other acquisition or retirement for value (other than through the issuance
solely of Capital Stock (other than Redeemable Stock) or warrants, rights or
options to acquire Capital Stock (other than Redeemable Stock)) of Indebtedness
of such Person or any Subsidiary of such Person that is contractually
subordinated to the Loan, directly or indirectly (including by way of setoff or
amendment of the terms of any Indebtedness that is contractually subordinated to
the Loan in connection with any retirement or acquisition of such Indebtedness),
which is made other than at any scheduled maturity thereof or by any scheduled
repayment or scheduled sinking fund payment (collectively, a “prepayment”);
provided that the following shall not constitute Restricted Payments: (a) any
declaration, payment, distribution, purchase, redemption, acquisition or
retirement for value, repurchase or defeasance referred to in clauses
(i) through (iii) above in each case solely among Obligors, (b) repayment of the
Loans, (c) any repurchase of Receivables Accounts and/or related assets pursuant
to a Receivables Repurchase Obligations, (d) payments of cash in lieu of
fractional shares in connection with repurchases or conversions of securities of
an Obligor not prohibited hereunder and (e) payments of dividends, distributions
or payments by any Restricted Subsidiary of Holdings to the holders of equity
interests of such Restricted Subsidiary on a pro rata basis.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is not an Unrestricted Subsidiary.

“Routes” means a right, license, permit or other authorization held by the
Borrower to any other Obligor, whereby the Borrower, or, if applicable, such
other Obligor is entitled to permitted to fly between two or more points, either
within one country or between two countries, including without limitation,
applicable designations pursuant to any transport agreement between the United
States and a foreign government, frequencies, exemption and certificate
authorities, Fifth Freedom Rights and “behind/beyond rights”, whether now owned
or hereafter acquired.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto that is a nationally recognized rating
agency.

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

 

42



--------------------------------------------------------------------------------

“Secured Hedging Contract” means any Currency Agreement or Interest Rate
Agreement between an Obligor and a Permitted Counterparty that is designated by
the Borrower to the Administrative Agent as a “Secured Hedging Contract”.

“Secured Obligations” means (i) the Obligations and (ii) all amounts,
obligations, covenants and duties owing by the Borrower to the Permitted
Counterparties under the Secured Hedging Contracts, other than, and excluding,
all Excluded Swap Obligations; provided, however, that the aggregate amount of
all Secured Obligations under this clause (ii) shall not exceed $50,000,000.

“Secured Parties” means the Lenders, the Administrative Agent, the Permitted
Counterparties and any other holder of any Secured Obligation.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a Security Agreement among the Obligors party thereto
and the Administrative Agent, in substantially the form of Exhibit F-1.

“SGR Security Agreement” means a Slot, Gate and Route Security Agreement among
the Obligors party thereto and the Administrative Agent, in substantially the
form of Exhibit E.

“Slot Arrangement” means any lease or sublease of, or use or license agreements
with respect to, Collateral that is comprised of Slots and swap agreements or
similar arrangements with respect to Collateral comprised of Slots.

“Slot Regulations” means 49 U.S.C. § 40103 and 14 C.F.R. §§ 93.211 – 93.227, and
any amendment, supplement or other modification thereto, or successor,
replacement or substitute federal law or regulation, or any foreign law or
regulation, as applicable, concerning the right or operational authority to
conduct landing or takeoff operations at any airports.

“Slot Utilization” means, with respect to any FAA Slot, (a) a Slot which is used
for a take-off or landing operation, (b) if, by regulation or other regulatory
notice, the FAA considers such Slot as “used” for purposes of the Slot
Regulations, regardless whether or not such Slot was, in fact, used (e.g.,
holidays, labor actions), (c) if, by waiver, the FAA considers such Slot as
“used” for purposes of the Slot Regulations, or (d) if the FAA otherwise waives
the utilization requirement of the Slot Regulations.

“Slots” means all FAA Slots and all Foreign Slots.

“Solvent” means, with respect to any Person, that as of the date of
determination (a) the then fair saleable value of the business of such Person is
not less than the amount that will be required to pay the probable liabilities
on such Person’s then existing debts as they become absolute and matured
considering all financing alternatives and potential Asset Dispositions
reasonably available to such Person; (b) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (c) such Person does not intend to incur, or believes that it
will not incur, debts beyond its ability to pay such debts as they become due.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Spare Engines” means all of the “Engines” as defined in the Aircraft Mortgage.

 

43



--------------------------------------------------------------------------------

“Spare Parts” means all of the “Spare Parts” as defined in the Spare Parts
Mortgage.

“Spare Parts Location” has the meaning specified in the Spare Parts Mortgage.

“Spare Parts Mortgage” means a Spare Parts Mortgage and Security Agreement among
the Obligors party thereto and the Administrative Agent, in substantially the
form of Exhibit D.

“Specified Class” has the meaning specified in Section 2.15(a).

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Holdings or any Subsidiary (other than a Receivables Subsidiary), which
are customary in connection with any Qualified Receivables Transaction.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, limited liability company, trust or estate, joint venture or other
business entity of which more than 50% of the issued and outstanding shares of
Voting Stock at the time of determination are owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet lease or
lease in which the lessee is contractually entitled to the tax benefits of
ownership of the leased assets, or (b) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Taxes” means any and all present or future taxes, levies, fees, duties,
imposts, deductions, charges or withholdings of any nature, and all interest,
penalties and other liabilities thereon or computed by reference thereto imposed
by any Governmental Authority.

“Term Facility” means the Commitments and the provisions herein related to the
Loans and, to the extent complying with the provisions herein in each case, the
Incremental Term Commitments and the Incremental Term Loans made thereunder and
the Extended Term Commitments and the Extended Term Loans made thereunder.

“Title 49” means Title 49 of the United States Code, as amended and in effect
from time to time, and the regulations promulgated pursuant thereto.

“Total Collateral Coverage Ratio” means, at any date for which such ratio is to
be determined, the ratio expressed as a percentage of (i) the Collateral Value
as of such date to (ii) (x) the aggregate outstanding amount of all Secured
Obligations as of such date, plus (y) the aggregate outstanding principal amount
of Junior Secured Debt as of such date.

 

44



--------------------------------------------------------------------------------

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries and arising in the Ordinary
Course of Business in connection with the acquisition of goods or services but
limited to current liabilities in accordance with GAAP.

“Tranche B1 Term Commitment” has the meaning specified in the definition of
“Commitment.”

“Tranche B1 Term Loan” means a Loan made pursuant to Section 2.1 and maturing on
the Tranche B1 Term Maturity Date.

“Tranche B2 Term Commitment” has the meaning specified in the definition of
“Commitment.”

“Tranche B2 Term Loan” means a Loan made pursuant to Section 2.1 and maturing on
the Tranche B2 Term Maturity Date.

“Type” refers to whether a Loan is an Index Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the Administrative Agent’s or Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

“United States Citizen” has the meaning specified in Section 4.1(b).

“Unrestricted Cash” means cash and Cash Equivalents of the Obligors that (i) may
be classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of the Borrower or (ii) may be classified, in accordance with
GAAP, as “restricted” on the consolidated balance sheets of the Borrower solely
in favor of the Administrative Agent and the Lenders pursuant to the Loan
Documents; provided, however, that Unrestricted Cash shall not include
(a) Collateral held in the Collateral Account, (b) passenger facility charges or
(c) cash, Cash Equivalents or other assets carried in deposit accounts and
securities accounts referred to in Section 6.3(a) during any period when a
“Notice of Exclusive Control” or the equivalent is in effect with respect
thereto.

“Unrestricted Subsidiary” means any Subsidiary of Holdings that is designated as
an “Unrestricted Subsidiary” in compliance with Section 5.17 or any Subsidiary
of an Unrestricted Subsidiary, but only if such Subsidiary:

(1) except as permitted by Section 6.6 hereof, is not party to any agreement,
contract, arrangement or understanding with Holdings or any Restricted
Subsidiary of Holdings unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Holdings;

 

45



--------------------------------------------------------------------------------

(2) is a Person with respect to which neither Holdings nor any of its Restricted
Subsidiaries (i) has any direct or indirect obligation (A) to subscribe for
additional Capital Stock or (B) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results or (ii) guarantees or otherwise directly or indirectly provides credit
support for any Indebtedness of such Person;

(3) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Holdings or any of its Restricted Subsidiaries;
and

(4) does not own any assets or properties that constitute Collateral.

“US Airways” means US Airways, Inc., a Delaware corporation.

“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
vote for the election of directors, managers or trustees of any Person (or
Persons performing similar functions) irrespective of whether or not at the time
stock of any such class or classes will have or might have such voting power by
the reason of the happening of any contingency.

“Weighted Average Life to Maturity” means, with respect to any Indebtedness, on
any date of determination, the quotient obtained by dividing (1) the sum of the
products of the number of years from such date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment, by (2) the sum of all such payments.

“Withdrawal Liability” means liability (whether or not assessed) with respect to
a Multiemployer Plan as a result of (i) a complete or partial withdrawal from
such Multiemployer Plan pursuant to Section 4201 of ERISA or (ii) increases in
contributions required to be made pursuant to Section 4243 of ERISA.

“Working Capital” means, as of any date, (i) the current assets (excluding cash
and Cash Equivalents) of Holdings minus (ii) the current liabilities of Holdings
(other than the current portion of long term debt), in each case, determined on
a consolidated basis and otherwise, in accordance with GAAP as of such date.

Section 1.2 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding” and the word “through” means “to and including.”

Section 1.3 Accounting Terms and Principles.

(a) Accounting Terms. All accounting terms not specifically defined herein shall
be construed in conformity with GAAP and all accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in conformity with GAAP.

(b) Change in GAAP. If any change in accounting principles used in the
preparation of the most recent financial statements referred to in Section 5.1
is hereafter required or permitted by the rules, regulations, pronouncements and
opinions of FASB or the American Institute of Certified Public Accountants (or
any successor thereto) and such change is adopted by an Obligor with the
agreement of its independent public accountants and results in a change in any
of the calculations required by Article VI had such accounting change not
occurred, the parties hereto agree to promptly enter into good faith

 

46



--------------------------------------------------------------------------------

negotiations in order to amend such provisions so as to equitably reflect such
change with the desired result that the criteria for evaluating compliance with
such covenants by the Obligors shall be the same after such change as if such
change had not been made; provided, however, that no change in GAAP that would
affect a calculation that measures compliance with any covenant contained in
Article VI shall be given effect until such provisions are amended to reflect
such changes in GAAP.

Section 1.4 Certain Terms.

(a) Certain References. The words “herein”, “hereof” and “hereunder” and similar
words refer to this Agreement as a whole, and not to any particular Article,
Section, subsection or clause in this Agreement.

(b) References to Exhibits, Schedules, etc. References in this Agreement to an
Exhibit, Schedule, Article, Section, subsection or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section, subsection or clause
in, this Agreement unless otherwise indicated.

(c) References to Agreements. Each agreement defined in this Article I shall
include all appendices, exhibits and schedules thereto. If the prior written
consent of any Person is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and the consent of each
such Person is obtained, references in this Agreement to such agreement shall be
to such agreement as so amended, restated, supplemented or modified. If no such
consent is required, references in this Agreement to such agreement shall be to
such agreement as so amended, restated, supplemented or modified.

(d) References to Statutes. References in this Agreement to any statute shall be
to such statute as amended or modified and in effect at the time any such
reference is operative.

(e) Miscellaneous. The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.

ARTICLE II

THE LOANS

Section 2.1 Commitment to Lend. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to (a) make a single Tranche B1 Term
Loan to the Borrower on the Closing Date in a principal amount not exceeding
such Lender’s Tranche B1 Term Commitment and (b) make a single Tranche B2 Term
Loan to the Borrower on the Closing Date in a principal amount not exceeding
such Lender’s Tranche B2 Term Commitment. The obligations of each Lender
hereunder shall be several and not joint. Amounts borrowed under this
Section 2.1 and repaid or prepaid may not be reborrowed.

Section 2.2 Repayment of the Loans. The Borrower agrees to repay the full
principal amount of (a) the Tranche B1 Term Loans in six installments, with
(i) each of the first five installments, equal to 1% of the initial aggregate
principal amount of the Tranche B1 Term Loans, to be due and payable on the
first five Principal Payment Dates occurring after the date hereof and (ii) the
sixth installment, equal to the full remaining balance of the Tranche B1 Term
Loans, to be due and payable on the Tranche B1 Term Maturity Date and (b) the
Tranche B2 Term Loans in four installments, with (i) each of the first three
installments, equal to 1% of the initial aggregate principal amount of the
Tranche B2 Term Loans, to be due and payable on the first three Principal
Payment Dates occurring after the date

 

47



--------------------------------------------------------------------------------

hereof and (ii) the fourth installment, equal to the full remaining balance of
the Tranche B2 Term Loans, to be due and payable on the Tranche B2 Term Maturity
Date.

Section 2.3 Making of the Loans; Evidence of Debt.

(a) Notice of Borrowing. The Notice of Borrowing shall be irrevocable and
binding on the Borrower, specifying therein the following information: (1) the
date of such Borrowing, (2) whether such Borrowing is to be a LIBOR Borrowing or
an Index Rate Borrowing, (3) the aggregate amount of such Borrowing, and (4) in
the case of a Borrowing consisting of LIBOR Loans, the initial LIBOR Period for
each such Loan. If the Borrower fails to specify a Type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as LIBOR Loans with a LIBOR
Period of one month. If the Borrower requests a Borrowing of LIBOR Loans but
fails to specify the LIBOR Period it will be deemed to have specified a LIBOR
Period of one month.

(b) Funding by Lenders. Each Lender of the applicable Class shall, before 2:00
p.m. (New York City time) on the date of such Borrowing, make available for the
account of its Lending Office to the Administrative Agent at the Collection
Account, in same day funds, such Lender’s ratable portion of the Borrowing.

(c) Funding to Borrower. After the Administrative Agent’s receipt of such funds,
and subject to the satisfaction of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by wire transfer to the Borrower.

(d) Lender Failure to Make Loans. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder. The Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(e) Lenders’ Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(f) Administrative Agent’s Records of Loans. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the LIBOR Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(g) Entries Prima Facie Evidence. The entries made in the accounts maintained
pursuant to Section 2.3(e) or 2.3(f) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(h) Notes. Any Lender may elect, by notice to the Borrower and the
Administrative Agent, to have such Lender’s Loan be evidenced by a Note issued
to that Lender. Upon such request, the Borrower shall execute and deliver a
promissory note substantially in the form of Exhibit B (each a “Note” and
collectively the “Notes”) to the applicable Lender, in the principal amount of
the Loan owing to such Lender, and appropriately completed. Each Note shall be
made payable to the applicable Lender

 

48



--------------------------------------------------------------------------------

at the office of the Administrative Agent. If no such Note is requested, such
Lender may rely on the Register as evidence of the amount of Obligations with
respect to the Loan from time to time owing to it. If a Note is mutilated, lost,
stolen or destroyed, the Borrower shall issue a new Note, in the same principal
amount and having the same interest rate, date and maturity as the Note so
mutilated, lost, stolen or destroyed endorsed to indicate all payments thereon.
In the case of any lost, stolen or destroyed Note, there shall first be
furnished to the Borrower an instrument of indemnity from the applicable Lender
and evidence of such loss, theft or destruction reasonably satisfactory to each
of them.

(i) Register. The Administrative Agent will establish and maintain a record of
ownership (the “Register”) in which the Administrative Agent agrees to register
by book entry the Administrative Agent’s and each Lender’s interest in the Loan,
the Notes and this Agreement, and in the right to receive any payments hereunder
or thereunder and any assignment of any such interest or rights. In connection
with any assignment pursuant to Section 9.2, the Administrative Agent shall
maintain a copy of each Assignment and Acceptance delivered to and accepted by
it and shall record the names and addresses of the Lenders and principal amount
of the Loan owing to each Lender from time to time. Solely for purposes of this
Section 2.3(i), the Administrative Agent shall be the Borrower’s agent for
purposes of establishing and maintaining the Register. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower, the Administrative Agent or any Lender (with respect to information
regarding its Loan) at any reasonable time and from time to time upon reasonable
prior notice.

Section 2.4 Commitment Termination. Unless previously terminated, the Commitment
of each Lender shall automatically terminate at 5:00 p.m. (New York City time),
on the Closing Date.

Section 2.5 Optional Payments.

(a) Notice. The Borrower may, on notice (given not later than 2:00 p.m. (New
York City time) on the third Business Day prior to the date of the proposed
payment of the Loans (in the case of LIBOR Loans) or given not later than 2:00
p.m. (New York City time) on the Business Day prior to the date of the proposed
payment (in the case of Index Rate Loans)), stating the proposed date and
aggregate principal amount of the payment, and if such notice is given the
Borrower shall, pay the outstanding principal amounts of the Loans comprising
part of the same Borrowing in whole or ratably in part, together with accrued
but unpaid interest to the date of such payment on the principal amount paid;
provided, however, that (i) each partial payment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (ii) in the case of any such payment of a LIBOR Loan, or if
the Borrower revokes such notice pursuant to clause (b) below, the Borrower
shall also pay any amounts owing pursuant to Section 2.10(d).

(b) Amounts Due upon Notice. Upon the giving of any notice of payment under
Section 2.5(a), the principal amount of the Loans specified to be paid together
with accrued and unpaid interest thereon (and, if applicable, together with the
payment premium described in Section 2.5(d)) shall (subject to the proviso
below) become due and payable on the date specified for such payment; provided,
however, that the Borrower may revoke any notice of payment given under
Section 2.5(a) by notice to the Administrative Agent no later than 12:00 noon
(New York City time) on the date specified for such payment (which notice may be
provided telephonically or in person if promptly confirmed in writing (including
by facsimile or other electronic means)).

 

49



--------------------------------------------------------------------------------

(c) Application of Optional Payments. Any payment with respect to Loans under
this Section 2.5 shall be applied ratably to each Lender with respect to the
Loans of such Borrowing being prepaid and to the remaining scheduled
installments of such Loans as directed by the Borrower.

(d) Payment Premium. In the event that, on or prior to the date that is six
months after the Closing Date, there shall occur any Repricing Event (including
any Repricing Event that results in a Mandatory Prepayment pursuant to
Section 2.6(a) or 2.6(b) below), the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Lenders holding Loans subject to
such Repricing Event, (x) in the case of a Repricing Event of the type described
in clause (a) of the definition thereof, a prepayment premium of 1% of the
aggregate principal amount of the Loans subject to such Repricing Event and
(y) in the case of a Repricing Event of the type described in clause (b) of the
definition thereof, an amount equal to 1% of the aggregate principal amount of
the Loans subject to such Repricing Event outstanding immediately prior to the
effectiveness thereof, in each case, unless such fee is waived by the applicable
Lender. Any Lender that is a Non-Consenting Lender in respect of a Repricing
Event may be replaced in accordance with Section 9.1(c) to the extent permitted
thereby; provided, that any such Lender so replaced shall be entitled to the
prepayment premium set forth in clause (x) of the preceding sentence with
respect to its Loans so assigned unless such fee is waived by such Lender.

Section 2.6 Mandatory Prepayments.

(a) Borrower Release. Upon the effectiveness of any Borrower Release (and after
giving effect to the receipt and application of any proceeds of a replacement
secured financing consummated concurrently therewith), if, after reducing the
Collateral Value as set forth on the most recently delivered Collateral Value
Certificate by the Appraised Value of the Collateral subject to such Borrower
Release, there would be a Collateral Coverage Failure, the Borrower shall do one
or more of the following: (i) prepay the Loans, (ii) deposit cash in the
Collateral Account to be applied in accordance with Section 2.6(g) or
(iii) pledge additional Appraised Collateral or Accounts pursuant to
Section 5.8(d)(i) or 5.8(d)(ii), in each case, to the extent necessary to cure
such Collateral Coverage Failure.

(b) Asset Dispositions. Upon the consummation of any Asset Disposition, if,
after reducing the Collateral Value as set forth on the most recently delivered
Collateral Value Certificate by the Appraised Value of the Collateral disposed
of in such Asset Disposition, there would be a Collateral Coverage Failure, the
Borrower shall do one or more of the following: (i) prepay the Loans,
(ii) deposit cash in the Collateral Account to be applied in accordance with
Section 2.6(g) or (iii) pledge additional Appraised Collateral or Accounts
pursuant to Section 5.8(d)(i) or 5.8(d)(ii), in each case, to the extent
necessary to cure such Collateral Coverage Failure.

(c) Insurance/Condemnation Proceeds. No later than three (3) Business Days
following the date of receipt by an Obligor of any Net Insurance Proceeds or Net
Condemnation Proceeds of any Appraised Collateral, if, after reducing the
Collateral Value as set forth on the most recently delivered Collateral Value
Certificate by the amount of the value of such damaged or condemned Appraised
Collateral, there would be a Collateral Coverage Failure, the Borrower shall do
one or more of the following: (i) apply such Net Insurance Proceeds or Net
Condemnation Proceeds to prepay the Loans, (ii) deposit cash in the Collateral
Account to be applied in accordance with Section 2.6(g) or (iii) pledge
additional Appraised Collateral or Accounts pursuant to Section 5.8(d)(i) or
5.8(d)(ii), in each case, to the extent necessary to cure such Collateral
Coverage Failure; provided, that any Net Insurance Proceeds, Net Condemnation
Proceeds and Insurance Proceeds (as defined in the Aircraft Mortgage) received
by the Administrative Agent and not required to be applied pursuant to this
Section 2.6(c) or the applicable Collateral Document shall be returned by the
Administrative Agent to the Borrower.

 

50



--------------------------------------------------------------------------------

(d) Change of Control. Upon the occurrence of a Change of Control, the Borrower
shall prepay the Loans in full, together with accrued interest thereon to the
date of such prepayment. Any prepayment of the Loans under this Section 2.6(d)
shall be made on the date of occurrence of such Change of Control.

(e) Collateral Coverage Failure.

(i) If at any time it is determined that a Collateral Coverage Ratio Failure has
occurred other than as a result of a circumstance described in clauses (a), (b),
or (c) above, and no cash, Cash Equivalents, Accounts or Appraised Collateral is
pledged to the Administrative Agent as additional Collateral pursuant to
Section 5.8(c)(i) within the time period specified in Section 6.3(b), the
Borrower shall prepay the Loans to the extent required so that the Borrower is
in compliance with such Collateral Coverage Ratio on or prior to the end of the
time period specified in Section 6.3(b).

(ii) If at any time it is determined that a Core Collateral Failure has
occurred, other than as a result of a circumstance described in clauses (a),
(b), or (c) above, and no Core Collateral is pledged to the Administrative Agent
as additional Collateral pursuant to Section 5.8(c)(ii) within the time period
specified in Section 6.3(b), the Borrower shall prepay the Loans in full on or
prior to the end of the time period specified in Section 6.3(b).

(f) Application of Prepayments. Any prepayments of the Loans made by the
Borrower in accordance with this Section 2.6 shall be applied to the outstanding
principal balance of the Loans ratably as to each Lender. All prepayments under
this Section 2.6 shall be paid to the Administrative Agent for application as
provided in Section 2.9.

(g) Reinvestment. Except as otherwise provided in the Aircraft Mortgage, any Net
Cash Proceeds, Net Insurance Proceeds or Net Condemnation Proceeds deposited in
the Collateral Account pursuant to Section 2.6(b), Section 2.6(c) or any other
provision in the Loan Documents shall, within five (5) Business Days of delivery
of a Reinvestment Release Request, be released to the Borrower to acquire,
construct, or replace with Permitted Reinvestment Collateral, or repair or
restore the original Collateral, or to reimburse any Obligor for payments or
disbursements with regard to any of the foregoing, until the Reinvestment
Prepayment Date corresponding thereto, on which date the Net Cash Proceeds, Net
Insurance Proceeds or Net Condemnation Proceeds that are subject to such
Reinvestment Prepayment Date, if any, shall be applied to prepay the Loans;
provided that, all or a portion of the funds on deposit in the Collateral
Account on such date shall be paid to the Borrower at its request pursuant to
Section 8.9(b)(iii) if after giving effect to such payment there is no
Collateral Coverage Failure.

(h) Breakage. The Borrower shall also pay any amounts owing pursuant to
Section 2.10(d) in connection with any payment made under this Section 2.6.

Section 2.7 Interest.

(a) Rate of Interest. Except as otherwise provided in Section 2.7(c) and
Section 2.10, the Borrower shall pay interest (i) in the case of the Loans, at
the Index Rate plus the Applicable Margin per annum or, at the election (or
deemed election) of the Borrower, the applicable LIBOR plus the Applicable
Margin per annum and (ii) in the case of all other Obligations that are due and
payable, at the Index Rate plus the Applicable Margin per annum.

(b) Interest Payments. Interest accrued on the Loans shall be payable to the
Administrative Agent, for the ratable benefit of the applicable Lenders, in
arrears on each Interest

 

51



--------------------------------------------------------------------------------

Payment Date, upon the payment thereof in whole or in part, and, if not
previously paid in full, at maturity (whether by acceleration or otherwise).
Interest on the Loans shall be calculated on the basis of a year of 360 days (or
in the case of interest calculated based upon clause (i), (ii) or (iv) of the
definition of Index Rate, a 365/366 day year) and actual number of days elapsed.

(c) Default Interest. Notwithstanding the rate of interest specified in
Section 2.7(a), effective immediately upon (i) the occurrence of any Event of
Default under Sections 7.1(a) (with respect to principal due on either Maturity
Date and scheduled interest payments only), 7.1(f) or 7.1(g) or (ii) the
delivery of a notice by the Administrative Agent or the Requisite Lenders to the
Borrower declaring default interest to be payable during the continuance of any
other Event of Default and, in each case, for as long as such Event of Default
shall be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation) then due and payable shall bear interest at a rate that is 2% per
annum in excess of the interest rate applicable to such Obligations from time to
time, payable on demand or, in the absence of demand, on the date that would
otherwise be applicable.

(d) Conversion/Continuation. So long as no Event of Default has occurred and is
continuing, the Borrower shall have the option to (i) convert at any time all or
any part of the outstanding Loans from Index Rate Loans to LIBOR Loans,
(ii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 2.10(d) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or
(iii) continue all or any portion of any Loan as a LIBOR Loan upon the
expiration of the applicable LIBOR Period, and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of such amount. Any such election must be made by 11:00
a.m. (New York City time) on the third Business Day prior to (1) the date of any
proposed Loan which is to bear interest at LIBOR, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which the Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for
a LIBOR Period designated by the Borrower in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York City time) on the
third Business Day prior to the end of the LIBOR Period with respect thereto (or
if an Event of Default has occurred and is continuing), the Borrower shall be
deemed to have elected to continue such Loan as a LIBOR Loan pursuant to clause
(iii) above with the same duration LIBOR Period as the LIBOR Period applicable
to the Loan being continued. If the Borrower requests a continuation of LIBOR
Loans but fails to specify a LIBOR Period, the Borrower shall be deemed to have
elected to continue such Loan as a LIBOR Loan pursuant to clause (iii) above
with the same duration LIBOR Period as the LIBOR Period applicable to the Loan
being continued. If the Borrower requests a conversion to LIBOR Loans but fails
to specify a LIBOR Period, the Borrower shall be deemed to have elected to
convert such Loan to a LIBOR Loan with a LIBOR Period of one month. In each case
except in the case of a deemed election in accordance with the third preceding
sentence, the Borrower must make such election by notice to the Administrative
Agent in writing, by telecopy, email or other electronic means or overnight
courier and, in the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”) in
the form of Exhibit K.

Section 2.8 Fees.

(a) Administrative Agency Fee. The Borrower shall pay to the Administrative
Agent, for the Administrative Agent’s own account, an administrative fee at the
times and in the amounts set forth in the Administrative Agent Fee Letter.

 

52



--------------------------------------------------------------------------------

(b) Fees Non-Refundable. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent. Fees paid
shall not be refundable under any circumstances.

Section 2.9 Payments and Computations.

(a) Payments. The Borrower shall make each payment hereunder (including fees and
expenses) not later than 12:00 noon (New York City time) on the day when due, in
Dollars, to the Administrative Agent at the Collection Account, in immediately
available funds without set-off, defense, recoupment or counterclaim. All
payments in respect of any Obligations shall at all times be made to the
Administrative Agent, whether or not a demand shall have been made. The
Administrative Agent will promptly cause all such payments received by it to be
distributed to the Persons entitled thereto in accordance with Section 2.5,
Section 2.6 or Section 2.9(d), as applicable. Payments received by the
Administrative Agent after 12:00 noon (New York City time) shall be deemed to be
received on the next Business Day.

(b) Computation. Each determination by the Administrative Agent of an interest
rate and fees hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payments on Business Days. Except as otherwise expressly provided herein,
whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

(d) Application of Payments—No Event of Default. So long as no Event of Default
under any of clauses (a) (including any failure to pay all amounts hereunder
upon acceleration as a result of any other Event of Default), (f) or (g) of
Section 7.1 has occurred and is continuing or would result therefrom, the
Administrative Agent shall apply all payments in respect of any Obligations in
the following order:

(i) first, to pay any fees then due and payable under Section 2.8(a) to the
Administrative Agent;

(ii) second, to pay interest then due and payable in respect of the Loan to the
Lenders on a pro rata basis;

(iii) third, to pay principal then due and payable on the Loans to the Lenders,
on a pro rata basis; and

(iv) fourth, to pay any other Obligations then due and payable to the
Administrative Agent and the Lenders, on a pro rata basis.

(e) Application of Payments After Event of Default. After the occurrence and
during the continuance of an Event of Default under any of clauses
(a) (including any failure to pay all amounts hereunder upon acceleration as a
result of any other Event of Default), (f) or (g) of Section 7.1, the
Administrative Agent shall apply all payments in respect of any Secured
Obligations (including amounts received by the Administrative Agent upon the
exercise of remedies under the Collateral Documents) in the following order:

 

53



--------------------------------------------------------------------------------

(i) first, to pay Obligations in respect of any expenses, fees, indemnities or
other sums (excluding principal and interest) owing hereunder then due to the
Administrative Agent in its capacity as such;

(ii) second, to pay Obligations in respect of any expenses, fees, indemnities or
other sums owing hereunder not referred to in clauses (iii) and (iv) below then
due to the Lenders, on a pro rata basis;

(iii) third, to pay on a pro rata basis interest then due and payable in respect
of the Loans to the Lenders;

(iv) fourth, to pay or prepay principal payments on the Loans to the Lenders and
to pay amounts owing with respect to the Secured Hedging Contracts, on a pro
rata basis (with such pro rata allocation to be adjusted such that no payment
made by a Guarantor who is not a Qualified ECP Guarantor, and no proceeds
derived from Collateral in which a security interest is granted by a Person who
is not a Qualified ECP Guarantor, shall be applied to any amounts owing in
respect of any Hedging Liability that is an Excluded Swap Obligation); and

(v) fifth, to pay any other Secured Obligations then due and payable to the
Secured Parties, on a pro rata basis.

(f) Funding Defaults. Unless the Borrower has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender to the date such amount is repaid to
the Administrative Agent in immediately available funds (at the applicable
Federal Funds Rate from time to time in effect for the first Business Day and
thereafter, at the rate applicable to Index Rate Loans). A notice of the
Administrative Agent to the Lenders with respect to any amount owing under this
Section 2.9(f) shall be conclusive, absent manifest error.

Section 2.10 Certain Provisions Governing the Loan.

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which LIBOR
is determined or (ii) the Requisite Lenders notify the Administrative Agent that
LIBOR for any LIBOR Period will not adequately reflect the cost to the Lenders
of making or maintaining the Loan for such LIBOR Period, the Administrative
Agent shall promptly so notify the Borrower and the Lenders, whereupon the
obligation of each Lender to make or to continue LIBOR Loans shall be suspended
as provided in clause (e) below until the Administrative Agent shall notify the
Borrower that the Requisite Lenders have determined that the circumstances
causing such suspension no longer exist.

(b) Increased Costs. If at any time any Lender shall determine that, as a result
of the introduction of or any change after the date hereof in or in the
interpretation of any law, treaty or governmental rule, regulation or order or
the compliance by such Lender with any guideline, request or directive after the
date hereof from any central bank or other Governmental Authority (whether or
not

 

54



--------------------------------------------------------------------------------

having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding, guaranteeing or maintaining any portion
of the Loan (except in respect of Taxes), then the Borrower shall from time to
time, within five (5) Business Days of a demand (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail) by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided that no Lender shall be entitled
to claim any such additional amount for amounts incurred more than six
(6) months prior to the making of such demand or to claim any such additional
amount if (i) a claim arises solely through circumstances peculiar to such
Lender and which do not affect commercial banks in the jurisdiction of
organization of such Lender, (ii) the claim arises out of a voluntary relocation
by such Lender or of its applicable lending office or (iii) such Lender is not
seeking similar compensation for such costs from its borrowers generally in
similarly affected commercial loans of a similar size. Notwithstanding any
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and any rules, guidelines and directives promulgated pursuant to
Basel III, are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted. A certificate as to the amount of
such increased cost, submitted to the Borrower (and the Administrative Agent) by
such Lender shall be conclusive and binding for all purposes, absent manifest
error. Each Lender shall promptly notify in writing the Borrower and the
Administrative Agent of any event of which such Lender has knowledge, occurring
after the date hereof, which would entitle such Lender to compensation pursuant
to this Section 2.10(b) and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender be otherwise disadvantageous to it.

(c) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable Lending Office to make
LIBOR Loans or to continue to fund or maintain LIBOR Loans, then, on notice
thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, the obligation of such Lender to make or to continue LIBOR
Loans shall be suspended as provided in clause (e) below until such Lender
shall, through the Administrative Agent, notify the Borrower that it has
determined that it may lawfully make LIBOR Loans.

(d) Breakage Costs. In addition to all amounts required to be paid by the
Borrower pursuant to Section 2.6, the Borrower shall compensate each Lender upon
demand, for all losses, expenses and liabilities (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender or the termination of any other financial arrangement it
may have entered into to fund or maintain or support such Lender’s portion of
the Loan, but excluding Taxes) which that Lender may sustain (i) if for any
reason any portion of the Loan is prepaid (including mandatorily pursuant to
Section 2.6 or this Section 2.10) on a date which is not the last day of the
applicable LIBOR Period or (ii) as a consequence of any failure by a Borrower to
repay any portion of the Loan when required by the terms hereof. The Lender
making demand for such compensation shall deliver to the Borrower (with a copy
to the Administrative Agent) concurrently with such demand a written statement
as to such losses, expenses and liabilities, and this statement shall be
conclusive as to the amount of compensation due to that Lender absent manifest
error, and such compensation shall be paid to the Administrative Agent for the
account of such Lender.

(e) Effect of Suspension. If the obligation of any Lender to make or to continue
LIBOR Loans is suspended, (i) the obligation of such Lender to convert Index
Rate Loans into LIBOR Loans shall be suspended, (ii) such Lender shall make an
Index Rate Loan at any time such Lender would otherwise be obligated to make a
LIBOR Loan, (iii) the Borrower may revoke any pending Notice of

 

55



--------------------------------------------------------------------------------

Conversion/Continuation to make or continue any LIBOR Loan or to convert any
Index Rate Loan into a LIBOR Loan and (iv) each LIBOR Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current LIBOR Period thereof) be
converted into an Index Rate Loan.

Section 2.11 Capital Adequacy. If at any time any Lender determines that (a) the
adoption of or any change in or in the interpretation of any law, treaty or
governmental rule, regulation or order after the date of this Agreement
regarding capital adequacy and liquidity requirements, (b) compliance with any
such law, treaty, rule, regulation, or order or (c) compliance with any
guideline or request or directive from any central bank or other Governmental
Authority or any accounting board or authority (whether or not a Governmental
Authority) which is responsible for the establishment or interpretation of
national or international accounting principles (in each case, whether or not
having the force of law) shall have the effect of reducing the rate of return on
such Lender’s (or any corporation controlling such Lender’s) capital as a
consequence of its obligations hereunder (other than with respect to Taxes) to a
level below that which such Lender or corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall within five (5) Business Days of such demand pay to the
Administrative Agent for the account of such Lender from time to time as
specified by such Lender additional amounts sufficient to compensate such Lender
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.11 for any amounts incurred more
than six (6) months prior to the date of such demand or to claim any such
additional amount if (i) a claim arises solely through circumstances peculiar to
such Lender and which do not affect commercial banks in the jurisdiction of
organization of such Lender, (ii) the claim arises out of a voluntary relocation
by such Lender or of its applicable lending office or (iii) such Lender is not
seeking similar compensation for such costs from its borrowers generally in
similarly affected commercial loans of a similar size. Notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and any rules, guidelines and directives promulgated pursuant to
Basel III, are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted. A certificate as to such amounts
submitted to the Borrower (and the Administrative Agent) by such Lender shall be
conclusive and binding for all purposes absent manifest error. Each Lender shall
promptly notify the Borrower and the Administrative Agent of any event of which
such Lender or has knowledge, occurring after the date hereof, which would
entitle such Lender to compensation pursuant to this Section 2.11 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to it. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by FASB (including
Interpretation No. 46—Consolidation of Variable Interest Entities) shall
constitute an adoption, change, request or directive, and any implementation
thereof shall be, subject to this Section 2.11.

Section 2.12 Taxes.

(a) No Withholding, etc. Except as otherwise provided in the next sentence and
Section 9.2, any and all payments by the Obligors under each Loan Document shall
be made free and clear of and without deduction for any and all Taxes, excluding
(i) in the case of each Lender, each Participant and the Administrative Agent,
Taxes measured by its net income and franchise Taxes, in each case if imposed on
it as a result of such Person being organized under the laws of the jurisdiction
imposing such Taxes or doing business in such jurisdiction unrelated to the
transactions contemplated by any Loan Document, (ii) in the case of each Lender
and each Participant, Taxes measured by its net income and franchise Taxes
imposed on it by the jurisdiction in which its Lending Office is located or in
which it booked its participation for tax accounting purposes, (iii) in the case
of each Lender, each Participant and the Administrative Agent, Taxes imposed on
it as a result of its failure to comply with its

 

56



--------------------------------------------------------------------------------

obligations under Section 2.12(f), Section 2.12(g) or Section 9.2, (iv) in the
case of each Lender, each Participant and the Administrative Agent (A) that is a
party hereto or Participant, as the case may be, on the Closing Date, United
States federal withholding Taxes except to the extent imposed as a result of a
change in applicable law, including income tax conventions, after the Closing
Date and (B) that becomes a party hereto or Participant, as the case may be,
after the Closing Date, United States federal withholding Taxes except to the
extent imposed as a result of a change in applicable law, including income tax
conventions, after the date of the Assignment and Acceptance pursuant to which
it becomes a Lender or after the date such Person becomes a Participant, or the
Administrative Agent, as applicable, (v) Taxes imposed as a result of such
Person’s gross negligence or willful misconduct, and (vi) any Taxes imposed
under FATCA (all such non-excluded Taxes being hereinafter referred to as
“Indemnified Taxes”). If any Indemnified Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender, or the Administrative Agent (1) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (2) the
Obligors shall make such deductions, and (3) the Obligors shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law.

(b) Other Taxes. In addition, the Obligors agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction which arise from any payment made under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document (collectively, “Other Taxes”) to the
Administrative Agent for the account of the affected party.

(c) Tax Indemnity. The Obligors will indemnify each Lender and the
Administrative Agent for the full amount of Indemnified Taxes or Other Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.12) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including for penalties, interest and expenses) arising
therefrom or with respect thereto, other than any liability, including for
penalties, interest and expenses, arising from the gross negligence or willful
misconduct of the Lender or the Administrative Agent, as the case may be. This
indemnification shall be made to the Administrative Agent for account of the
relevant Lender or the Administrative Agent, as the case may be, within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor (with a copy to the Administrative Agent if made by a
Lender and accompanied by a statement setting forth the basis for such taxation
and the calculation of the amount thereof in reasonable detail).

(d) Evidence of Payment. Within 30 days after the date of any payment of
Indemnified Taxes or Other Taxes, the Obligors will furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof or other documentation reasonably satisfactory to the
Administrative Agent.

(e) Survival. Without prejudice to the survival of any other agreement of the
Obligors hereunder, the agreements and obligations of the parties contained in
this Section 2.12 shall survive the payment in full of the Obligations.

(f) Certain Withholding Tax Matters.

(i) If any Lender, any Participant or the Administrative Agent is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, it shall deliver to the Borrower and the Administrative
Agent, at the time or times

 

57



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, each Lender, each Participant
and the Administrative Agent if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender, Participant or the Administrative Agent is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.12(f)(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s, Participant’s or Administrative Agent’s reasonable
judgment such completion, execution or submission would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.

(ii) Without limiting the generality of the foregoing,

(1) if any Lender, any Participant or the Administrative Agent is a United
States person (as defined in Section 7701(a)(30) of the Internal Revenue Code),
it shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender, Participant or Administrative Agent becomes a Lender,
Participant or Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender,
Participant or Administrative Agent is exempt from U.S. federal backup
withholding tax;

(2) if any Lender, any Participant or the Administrative Agent is a Non-U.S.
Person, it shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender,
Participant or Administrative Agent becomes a Lender, Participant or
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), whichever
of the following is applicable:

(A) in the case such Lender or Participant claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of such Lender or Participant claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit N-1 to the effect
that such Lender or Participant is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the

 

58



--------------------------------------------------------------------------------

Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(D) to the extent such Lender, Participant or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender or Participant is a partnership and one or more direct or indirect
partners of such Lender or Participant are claiming the portfolio interest
exemption, such Lender or Participant may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit N-4 on behalf of each such
direct and indirect partner;

(3) if any Lender, any Participant or the Administrative Agent is a Non-U.S.
Person, it shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender,
Participant or Administrative Agent becomes a Lender, Participant or
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(4) if a payment made to a Lender, a Participant or the Administrative Agent
under any Loan Document would be subject to withholding Tax imposed by FATCA if
such Lender, Participant or Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender, Participant or the Administrative Agent shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender, Participant or
Administrative Agent has complied with such Lender’s, Participant’s or
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

Each Lender, each Participant and the Administrative Agent agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.12 shall use its reasonable efforts (consistent with its internal
policy and legal and

 

59



--------------------------------------------------------------------------------

regulatory restrictions) to change the jurisdiction of its Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts which would be payable or may thereafter accrue and
would not, in the reasonable judgment of such Lender after consultation with the
Borrower, be otherwise disadvantageous to such Lender.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.12(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.12(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.12(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

Section 2.13 Substitution of Lenders.

(a) In the event that any Lender (an “Affected Lender”) (i) makes a claim under
Section 2.10(b) or Section 2.11, (ii) notifies the Borrower pursuant to
Section 2.10(c) that it becomes illegal for such Lender to continue to fund or
make any LIBOR Loans or (iii) is entitled to (and does not waive) any increased
payment attributable to Indemnified Taxes or makes a claim for payment pursuant
to Section 2.12(a) or 2.12(c), the Borrower may either pay in full the
Obligations owed to such Affected Lender (which, for the avoidance of doubt,
shall not include payment of any amount pursuant to Section 2.5(d)) or
substitute for such Affected Lender any Lender or any Affiliate or Approved Fund
of any Lender or any other Eligible Lender acceptable (which acceptance shall
not be unreasonably withheld or delayed) to the Administrative Agent (in each
case, a “Substitute Lender”).

(b) To substitute such Affected Lender or pay in full the Obligations owed to
such Affected Lender, the Borrower shall deliver a notice to the Administrative
Agent and such Affected Lender. The effectiveness of such payment or
substitution shall be subject to the delivery to the Administrative Agent by the
Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender
(including those that will be owed because of such payment), and (ii) in the
case of a substitution, (A) payment of the assignment fee set forth in
Section 9.2(b) and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents.

(c) Upon satisfaction of the conditions set forth in clause (b) above, the
Administrative Agent shall record such substitution or payment in the Register,
whereupon in the case of any substitution, (i) the Affected Lender shall sell
and be relieved of, and the Substitute Lender shall

 

60



--------------------------------------------------------------------------------

purchase and assume, all rights and claims of such Affected Lender under the
Loan Documents, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Commitments, (ii) the Substitute Lender shall become a
“Lender” hereunder and (iii) the Affected Lender shall execute and deliver to
the Administrative Agent an Assignment and Acceptance to evidence such
substitution and deliver any Note in its possession; provided, however, that the
failure of any Affected Lender to execute any such Assignment and Acceptance or
deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.

Section 2.14 Incremental Term Facilities.

(a) The Borrower may, at any time or from time to time after the Closing Date,
on one or more occasions, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of term loans (the commitments thereof,
the “Incremental Term Commitments”, the loans thereunder, the “Incremental Term
Loans”, and a Person making such loans, an “Incremental Term Lender”), and any
such Incremental Term Loans shall be subject to the following:

(i) no Default or Event of Default shall exist on the Incremental Facility
Closing Date with respect to any Incremental Amendment entered into in
connection therewith (and after giving effect to such Incremental Term Loans
made thereunder);

(ii) on the Incremental Facility Closing Date with respect to any Incremental
Amendment (and after giving effect to such Incremental Term Loans made
thereunder), the Borrower shall be in compliance with Section 6.3;

(iii) immediately after giving effect to the issuance of such Incremental Term
Loans and the addition of additional Appraised Collateral, if any, to the
Collateral by any Obligor on the Incremental Facility Closing Date, no
Collateral Coverage Failure will have occured;

(iv) such Incremental Term Loans shall not mature earlier than the earliest
Maturity Date applicable to any Loan outstanding on the applicable Incremental
Facility Closing Date;

(v) such Incremental Term Loans shall have a Weighted Average Life to Maturity
no shorter than the Weighted Average Life to Maturity of any Loans outstanding
on the applicable Incremental Facility Closing Date;

(vi) subject to clauses (iv) and (v) above, the interest rates and the
amortization schedule applicable to such Incremental Term Loans shall be
determined by the Borrower and the Incremental Term Lenders making such
Incremental Term Loans;

(vii) all fees and expenses owing to the Administrative Agent and the Joint Lead
Arrangers and Joint Bookrunners shall have been paid on or prior to the
applicable Incremental Facility Closing Date;

(viii) with respect to the Incremental Amendment for such Incremental Term
Loans, if the all-in-yield (as determined by the Borrower and Incremental Term
Lenders making such Incremental Term Loans) with respect to such Incremental
Term Loans (whether in the form of interest rate margins, original issue
discount (equated to interest based on an assumed four-year life to maturity),
upfront fees (which shall be deemed to constitute like amount of original issue
discount) or a LIBOR or Index Rate floor that exceeds 1.0% or 1.0%, respectively
(with any such

 

61



--------------------------------------------------------------------------------

excess amount being equated to interest margin based on an assumed four-year
life to maturity for purposes of determining any increase (as described below)
to the Applicable Margin for the applicable Class of Loans), but excluding any
arrangement, structuring or other fees payable in connection therewith) exceeds
the all-in yield (after giving effect to (x) interest rate margins (including
LIBOR and Index Rate floors, if any), original issue discount (equated to
interest based on an assumed four-year life to maturity) and upfront fees (which
shall be deemed to constitute like amount of original issue discount) paid in
connection with the initial primary syndication of the Term Facility, but
excluding any arrangement, structuring or other fees payable in connection
therewith and (y) any amendments to the Applicable Margin in effect prior to the
applicable Incremental Facility Closing Date) of any Class of Loans made on the
Closing Date and outstanding on the applicable Incremental Facility Closing Date
by more than 50 basis points (the amount of such excess above 50 basis points
being referred to herein as the “Incremental Yield Differential”), then, upon
the effectiveness of such Incremental Amendment, the Applicable Margin then in
effect for such Class of Loans then outstanding shall be automatically increased
by the Incremental Yield Differential; provided that this clause (viii) shall
apply to (x) both Tranche B1 Term Loans and Tranche B2 Term Loans if the
maturity date of such Incremental Term Loans is later than the Tranche B2 Term
Maturity Date and earlier than the Tranche B1 Term Maturity Date and (x) only
the Tranche B1 Term Loans if the maturity date of such Incremental Term Loans is
the same as or later than the Tranche B1 Term Loan Maturity Date.

(b) Except as set forth in Section 2.14(a), each tranche of Incremental Term
Loans shall be treated substantially the same as the outstanding Loans,
including without limitation to be secured on a pari passu basis by the same
Collateral (including any additional Collateral) and with respect to mandatory
and voluntary prepayments (unless the applicable Incremental Term Lenders agree
to a less than pro rata share of such prepayments), the Guaranty, any other
guarantees in respect of any Term Facility or any of the Obligations and the
Collateral Documents. Each notice from the Borrower to the Administrative Agent
pursuant to Section 2.14(a) shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans.

(c) Incremental Term Loans may be made by any existing Lender or any Additional
Lender (provided that no Lender shall be obligated to make a portion of any
Incremental Term Loan), in each case on the terms permitted in this
Section 2.14, and, to the extent not permitted in this Section 2.14, all terms
and documentation with respect to any Incremental Term Loans which (i) are not
inconsistent with the terms of the Loan Documents or (ii) relate to provisions
of a mechanical or administrative nature shall in each case be reasonably
satisfactory to the Administrative Agent and the Borrower; provided that (i) the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) and (ii) the Borrower shall have consented to
any Lender or Additional Lender’s making such Incremental Term Loans if such
consent would be required under Section 9.2 for an assignment of Loans to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section 2.14. The
effectiveness of any Incremental Amendment shall be (unless waived by the
Additional Lenders) subject to the satisfaction of the conditions set forth in
Article III (it being understood that all references to the date of any
Borrowing in Article III shall be deemed to refer to the Incremental Facility
Closing Date) and such other conditions, in each case as the parties thereto
shall agree (the effective date of any such Incremental Amendment, an
“Incremental Facility Closing Date”).

 

62



--------------------------------------------------------------------------------

The Borrower will use the proceeds of the Incremental Term Loans for any purpose
not prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans unless it so agrees.

(d) Notwithstanding anything to the contrary herein, this Section 2.14 shall
supersede any provisions in Sections 9.1, 9.2 or 9.6 to the contrary and the
Borrower and the Administrative Agent may amend Section 9.6 to implement any
Incremental Amendment.

Section 2.15 Loan Modification Offers.

(a) The Borrower may, at any time or from time to time after the Closing Date,
on one or more occasions, by written notice to the Administrative Agent, make
one or more offers (each, a “Loan Modification Offer”) to all the Lenders of one
or more Classes of Tranche B2 Term Loans on the same terms to each such Lender
(each Class subject to such a Loan Modification Offer, a “Specified Class”) to
make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower;
provided that (i) any such offer shall be made by the Borrower to all Lenders
with Tranche B2 Term Loans with a like maturity date (whether under one or more
tranches) on a pro rata basis (based on the aggregate outstanding principal
amount of the applicable Loans), (ii) no Default or Event of Default shall have
occurred and be continuing at the time of any such offer and (iii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than five
Business Days nor more than forty-five Business Days after the date of such
offer, unless otherwise agreed to by the Administrative Agent); provided that,
notwithstanding anything herein to the contrary, (x) assignments and
participations of Specified Classes shall be governed by the same or, at the
Borrower’s discretion, more restrictive assignment and participation provisions
than those set forth in Section 9.2, and (y) no repayment of Specified Classes
shall be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Loans (including previously extended Loans)
(or all earlier maturing Loans (including previously extended Loans) shall
otherwise be or have been terminated and repaid in full). Permitted Amendments
shall become effective only with respect to the Loans of the Lenders of the
Specified Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Specified Class as
to which such Lender’s acceptance has been made. No Lender shall have any
obligation to accept any Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section 2.15,
including any amendments necessary to treat the applicable Loans of the
Accepting Lenders as a new Class of loans hereunder; provided that (x) no Loan
Modification Agreement may provide for (i) any Specified Class to be secured by
any Collateral or other assets of any Obligor not also securing the Loans and
(ii) so long as any Loans are outstanding, any mandatory or voluntary prepayment
provisions that do not also apply to the Loans on a pro rata basis, and (y) the
terms and conditions of the applicable Loans of the Accepting Lenders (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) shall be
substantially identical to, or (taken as a whole) shall be no more favorable to
the Accepting Lenders than those applicable to the Specified Class (except for
financial covenants or

 

63



--------------------------------------------------------------------------------

other covenants or provisions applicable only to periods after the latest
Maturity Date at the time of such Loan Modification Offer, as may be agreed by
the Borrower and the Accepting Lenders).

(c) The Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Loan Modification Agreement that
a minimum amount (to be determined and specified in the relevant Loan
Modification Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Loans of any or all applicable Classes be extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.15 shall supersede any provisions in Sections 9.1 or 9.6 to the
contrary and the Borrower and the Administrative Agent may amend Section 9.6 to
implement any Loan Modification Agreement.

ARTICLE III

CONDITIONS PRECEDENT

The obligation of each Lender to make the Loan to be made by it hereunder is
subject to the following conditions being satisfied, or waived in accordance
with Section 9.1, on the Closing Date:

(a) Certain Agreements and Documents. The Administrative Agent shall have
received on or prior to the Closing Date each of the following, each dated as of
the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders:

(i) this Agreement, duly executed and delivered by the parties hereto;

(ii) the Notes, duly executed by the Borrower and conforming to the requirements
set forth in Section 2.3(h), to the extent requested by each Lender;

(iii) the Guaranty, duly executed and delivered by each Guarantor;

(iv) each applicable Collateral Document, duly executed and delivered by the
applicable Obligors, together in each case with evidence of the perfection and
first priority of the Liens created thereby, subject to Section 5.18;

(v) a Collateral Value Certificate, duly executed and delivered by the Borrower;

(vi) a Notice of Borrowing, duly executed by the Borrower;

(vii) the favorable opinions of (A) Latham & Watkins LLP, special counsel to the
Obligors, (B) Squire Sanders (US) LLP, special local counsel to the Obligors in
Maryland, (C) Ballard Spahr LLP, special local counsel to the Obligors in
Pennsylvania, and (D) special local counsel with respect to the laws of England
and Wales;

(viii) a certificate of each Obligor signed on behalf of such Person by its
Secretary or an Assistant Secretary (A) certifying the names and true signatures
of each officer of such Person who has been authorized to execute and deliver
each Loan Document required to be executed and delivered on or prior to the
Closing Date by or on behalf of such Person hereunder or thereunder (or that
there have been no changes from the officers so authorized on the Closing Date),
(B) attaching the organizational documents of such Person, and (C) the
resolutions of such Person’s board of directors approving and authorizing the
execution, delivery and performance of each

 

64



--------------------------------------------------------------------------------

Loan Document required to be executed and delivered on or prior to the Closing
Date to which it is a party;

(ix) an Officer’s Certificate of the Borrower certifying (A) that all
representations and warranties in Article IV hereof are true and correct in all
material respects on and as of the Closing Date, as though made on and as of
such date (except to the extent any such representation or warranty by its terms
is made as of a different specified date in which event such representation or
warranty shall be true and correct in all material respects as of such specified
date and, provided, that if any such representation or warranty is already
qualified by materiality, then such representation and warranty shall be true
and correct in all respects (provided further, however, that any representation
or warranty that excludes circumstances that would not result in a Material
Adverse Effect shall not be considered to be qualified by materiality)), and
(B) that no Default or Event of Default has occurred and is continuing;

(x) an Officer’s Certificate of the Borrower certifying that after giving effect
to the Loans to be made on the Closing Date and the payment of all transaction
costs in connection with the foregoing, the Obligors taken as a whole are
Solvent; and

(xi) a copy of a good standing certificate for each Obligor in the state of its
incorporation or organization.

(b) Fees and Expenses Paid. The Borrower shall have paid all fees due and
payable on the Closing Date (including, without limitation, the fees referenced
in Section 2.8), and all expenses of the Administrative Agent and its Affiliates
due and payable on or before the Closing Date.

(c) Consents, Etc. All governmental and third party consents pursuant to any
material Contractual Obligation necessary in connection with the financing
contemplated hereby, other than those listed on Schedule 3(c) hereto, shall have
been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.

(d) Representations and Warranties of the Obligors. All representations and
warranties set forth in Article IV hereof shall be true and correct in all
material respects on and as of the Closing Date as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date in which event such representation or
warranty shall be true and correct in all material respects as of such specified
date).

(e) No Event of Default. No Default or Event of Default shall have occurred and
be continuing.

(f) Existing Loan Agreements. The Administrative Agent and the Lenders shall
have received satisfactory evidence that all amounts owing under the Existing
Loan Agreements (including, without limitation, interest, fees and expenses) and
amounts owing under the PK Loan Agreement relating to the Collateral have been
repaid in full or discharged and that all Liens under the Existing Loan
Agreements and certain Liens under the PK Loan Agreement relating to the
Collateral have been released.

(g) Baseline Appraisals. The Administrative Agent and the Lenders shall have
received the Baseline Appraisals, demonstrating that no Collateral Coverage
Failure shall have occurred as of the Closing Date.

 

65



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the other parties (excluding any other Obligors) to enter into this
Agreement, each of the Obligors represents and warrants to each other party
hereto (excluding any other Obligors) that, on and as of the Closing Date:

Section 4.1 Organization, Qualification, Subsidiaries, etc.

(a) Organization, Power and Authority. Each Obligor and each of their respective
Subsidiaries is a corporation or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Obligor and each of their respective
Restricted Subsidiaries has all requisite corporate power and authority, or
limited liability company power and authority, as applicable, to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated hereby and thereby.

(b) Foreign Qualification; “Air Carrier Status.” Each Obligor is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect. Each Air Carrier holds
a certificate under Section 41102 of Title 49. Each Air Carrier and any other
Obligor engaged in operations as an “air carrier” is a “citizen of the United
States” within the meaning of Section 40102(a)(15) of Title 49, as interpreted
by the United States Department of Transportation (a “United States Citizen”)
and holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49 for aircraft capable of carrying 10 or more individuals or 6,000 pounds
or more of cargo. Each Obligor possesses all necessary certificates, franchises,
licenses, permits, rights and concessions and consents which are required for
the conduct of its business and operations as currently conducted (including in
the case of each Obligor engaged in operations as an “air carrier”, the
operation of the routes flown by it), except where the failure to so possess
would not, in the aggregate, have a Material Adverse Effect.

(c) Subsidiaries. All of the Subsidiaries of each Obligor, in each case, as of
the Closing Date, are identified in Schedule 4.1(c). Schedule 4.1(c) correctly
sets forth as of the Closing Date the equity and voting interest of Holdings in
each of the Subsidiaries identified therein. There are no limitations on the
rights of the Borrower to vote the Capital Stock it owns of any Person listed on
Schedule 4.1(c). Airways Assurance Limited, a Bermuda corporation, is a
wholly-owned Subsidiary of Holdings whose business is limited to securing
insurance for the Obligors. US Airways Company Store, LLC, an Arizona limited
liability company, is a wholly-owned Subsidiary of Holdings whose business is
limited to operation of the US Airways company store.

(d) Obligor Information. Schedule 4.1(d) sets forth as of the Closing Date the
name, address of principal place of business and taxpayer identification number
of the Borrower and each other Obligor.

Section 4.2 Authorization of Loan Documents, etc.

(a) Authorization. Each Obligor has duly authorized by all necessary corporate
action the execution, delivery and performance of the Loan Documents to which it
is a party.

 

66



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery and performance by each Obligor of the
Loan Documents and the consummation of the transactions contemplated by the Loan
Documents to which it is a party do not and will not (i) violate any provision
of any law or any governmental rule or regulation applicable to any Obligor, the
certificate or articles of incorporation or bylaws of any Obligor, or any order,
judgment or decree of any court or other agency of government binding on any
Obligor, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default or require any payment under (A) any
Loan Document or (B) any other Contractual Obligation of any Obligor, except
that with respect to clause (B), for any such conflict, breach, default or
requirement of payment which could not reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of any Obligor (other than the Liens
created under the Collateral Documents) or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of any Obligor, except for such approvals or consents (A) which will
have been obtained on or before the Closing Date and have been disclosed in
writing to the Administrative Agent or (B) with respect to any Contractual
Obligation, which if not obtained, could not reasonably be expected to have a
Material Adverse Effect.

(c) No Consents, Approvals, etc. The execution, delivery and performance by each
Obligor of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents to which it is a party do not
and will not require (i) any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
Governmental Authority or (ii) any registration with, consent or approval of, or
material notice to, or other action to, with or by, any other Person, in each
case, which is required to be obtained or made on or prior to the Closing Date
and which has not been obtained or made, other than, in each case, (A) the
filing of financing statements under the UCC, (B) the filings and consents
contemplated by the Collateral Documents, (C) routine reporting obligations and
(D) as is disclosed on Schedule 4.2(c).

(d) Execution, Delivery, Enforceability. Each Obligor has duly executed and
delivered each of the Loan Documents to which it is party and each such Loan
Document is the legal, valid and binding obligation of such Obligor, enforceable
against such Obligor in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, including materiality, reasonableness, good faith
and fair dealing, and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

Section 4.3 Financial Condition.

(a) The Borrower has heretofore delivered to the Administrative Agent (i) the
audited consolidated balance sheet of the Borrower as at December 31, 2012, and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for the Fiscal Year then ended, and (ii) the audited
consolidated balance sheet of Holdings and the related audited consolidated
statements of income, stockholders’ equity and cash flows of Holdings for the
fiscal quarter ended March 31, 2013. All such financial statements were prepared
in accordance with GAAP and fairly present, in all material respects, the
consolidated financial position of such Persons as at the date thereof and the
consolidated results of operations and cash flows of such Person for the
respective periods then ended.

(b) After giving effect to the Loans made on the Closing Date and the payment of
all costs and expenses in connection with the foregoing, the Obligors taken as a
whole are Solvent.

Section 4.4 No Material Adverse Change; No Defaults. Since March 31, 2013,
except as disclosed in filings with the SEC, there has been no material adverse
change to the business or financial condition of Holdings and its Subsidiaries
taken as a whole, or in the Borrower’s ability to repay

 

67



--------------------------------------------------------------------------------

the Loan or perform its obligations under the Loan Documents. No event or
occurrence which would constitute a Default or Event of Default has occurred and
is continuing.

Section 4.5 Title to Collateral; Liens. Each Obligor has (i) good and insurable
fee title to (in the case of fee interests in real property), (ii) valid, and in
the case of leasehold interests in real property, insurable, leasehold interests
in (in the case of leasehold interests in real or personal property) and
(iii) good title to the other Collateral, in each case, free and clear of Liens
(other than Permitted Encumbrances and Liens permitted under Section 6.1).

Section 4.6 Litigation. Except as disclosed in the Borrower’s Form 10-K for the
fiscal year ended December 31, 2012 or on Schedule 4.6, there are no material
actions, suits, proceedings, arbitrations or investigations (whether or not
purportedly on behalf of the Borrower or any other Obligor) at law or in equity
or before or by any Governmental Authority pending or, to the knowledge of any
Responsible Officer of any Principal Obligor, threatened against or affecting
(in either case, whether asserted or unasserted) any of the Obligors or any
property of the Obligors that would reasonably be expected to have a Material
Adverse Effect on the Obligors, taken as a whole, or on the validity and
enforceability of the Loan Documents.

Section 4.7 Payment of Taxes. The Obligors and each of their respective
Subsidiaries have timely filed all material Tax returns and reports required to
have been filed, and have paid or made adequate provision for payment of all
material Taxes levied or imposed upon them or their properties (including the
Collateral), income or assets that have become due and payable, except (i) in
those instances in which such Taxes are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made in
accordance with GAAP or (ii) where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

Section 4.8 Performance of Agreements; No Materially Adverse Agreements.

(a) No Default. No Obligor is in default in the performance, observance or
fulfillment of any Contractual Obligations other than defaults which are not
reasonably expected to have a Material Adverse Effect, and no condition exists
that, with the giving of notice or the lapse of time or both, would constitute
such a default.

(b) No Adverse Agreements. No Obligor is a party to or is otherwise subject to
any agreements or instruments or any charter or other internal restrictions
which, individually or in the aggregate, could reasonably be expected to impair
the ability of the Obligors, taken as a whole, to perform their payment or other
material obligations under the Loan Documents.

Section 4.9 Governmental Regulation. No Obligor is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

Section 4.10 Securities Activities. No Obligor is engaged principally in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock (as defined below), and no proceeds of the Loan will be used to buy
or carry Margin Stock or to extend credit to any Person for the purpose of
buying or carrying any Margin Stock in a manner that violates or causes a
violation of Regulation T, U or X of the Federal Reserve Board. For purposes of
this Section 4.10, the term “Margin Stock” has the meaning assigned to that term
in Regulation T, U or X of the Federal Reserve Board as in effect from time to
time.

 

68



--------------------------------------------------------------------------------

Section 4.11 Employee Benefit Plans.

(a) Schedule 4.11(a) lists each Plan and each Multiemployer Plan maintained or
contributed to, or required to be contributed to, by each Obligor or any of its
ERISA Affiliates as of the Closing Date. Each Plan has been operated and
administered in compliance with its terms and all applicable requirements of
ERISA, the Code and other laws, except where the failure to do so could not
reasonably be expected to have, taking all instances in the aggregate, a
Material Adverse Effect. Each Plan intended to qualify under Section 401 of the
Internal Revenue Code does so qualify, and any trust created thereunder is
exempt from tax under the provisions of Section 501 of the Internal Revenue
Code, except where the failure to do so could not reasonably be expected to
have, taking all instances in the aggregate, a Material Adverse Effect.

(b) Full payment has been made by each Obligor and any of its ERISA Affiliates
of all minimum amounts which such entities are required to pay under the terms
of each Plan and Multiemployer Plan except where the failure to so comply,
taking all instances in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

(c) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.

(d) Neither any Obligor nor any of its ERISA Affiliates maintains or contributes
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any employee pension benefit plan (as
defined in Section 3(2) of ERISA), other than a Plan the obligations with
respect to which, when taken together with the projected contributions thereto
reflected in the projections and pro forma financial information, could not
reasonably be expected to have a Material Adverse Effect.

(e) No Plan maintained by any Obligor or any of its ERISA Affiliates is
underfunded (based on the present value of all accumulated benefit obligations
thereunder) except to the extent that the aggregate amount of underfunding with
respect to all such Plans, when taken together with the projected contributions
thereto reflected in the projections and pro forma financial information
heretofore delivered to the Lenders, could not reasonably be expected to have a
Material Adverse Effect.

Section 4.12 Environmental Protection.

(a) Compliance with Environmental Laws. All Facilities and operations of each
Obligor are, and have been to the knowledge of each Principal Obligor, in
compliance with all Environmental Laws except for any noncompliance which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(b) Hazardous Materials Activity. Except as disclosed in the Borrower’s Form
10-K for the fiscal year ended December 31, 2012 or on Schedule 4.12(b), there
are no, and have been no, conditions, occurrences, or Hazardous Materials
Activity (i) arising at any Facilities or (ii) arising in connection with the
operations of the Obligors or of past or current Affiliates of any Obligor
(while under the control of a Principal Obligor or otherwise to the knowledge of
a Principal Obligor) (including the transportation of Hazardous Materials in
accordance with applicable regulations), which conditions, occurrences or
Hazardous Materials Activity could reasonably be expected to form the basis of
an Environmental Claim against any Obligor that would reasonably be expected to
have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(c) Environmental Claims. Except as disclosed in the Borrower’s Form 10-K for
the fiscal year ended December 31, 2012 or on Schedule 4.12(c), there are no
pending or, to the knowledge of any Principal Obligor, threatened Environmental
Claims against any Obligor, and no Principal Obligor has received any notices,
inquiries, or requests for information with respect to any Environmental Claims
that, in either case, would reasonably be expected to have a Material Adverse
Effect.

(d) Orders, Decrees, etc. No Obligor is currently operating or required to be
operating under any compliance order, schedule, decree or agreement, any consent
decree, order or agreement, and/or any corrective action decree, order or
agreement issued or entered into under any Environmental Law the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

Section 4.13 Disclosure. No representation or warranty or certification of any
Obligor or of any Responsible Officer of the Borrower or any other Officer of
any Obligor contained in this Agreement, any other Loan Document or in any other
document, certificate or written statement, taken as a whole, furnished to the
Administrative Agent or the Lenders by or on behalf of any Obligor (as modified
or supplemented by other written information so furnished) for use in connection
with the negotiation and closing of the transactions contemplated by this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein at the time, and in light
of the circumstances under which they were made, not misleading; provided that
with respect to projected financial information contained in any such document
or furnished to any party hereto by or on behalf of the Obligors, the Obligors
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered thereby may differ from the
projected results.

Section 4.14 Compliance with Laws. Each Obligor is in compliance with all laws,
statutes, rules, regulations and orders binding on or applicable to such
Obligor, and all of its properties, except to the extent failure to so comply
(either individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect.

Section 4.15 Indebtedness. Schedule 4.15 correctly sets forth the consolidated
Indebtedness of Holdings and its Subsidiaries as of the Closing Date not
otherwise described in the Form 10-Q filed by Holdings for the quarter ended
March 31, 2013.

Section 4.16 Insurance. Schedule 4.16 sets forth as of the Closing Date a
summary of all insurance policies maintained by the Obligors. The properties,
business and operations of the Obligors and each of their respective
Subsidiaries are insured or reinsured with financially sound and reputable
insurance companies (including insurance maintained through Airways Assurance
Limited LLC or the captive insurance company of any other Obligor) or by the
United States of America, in such amounts, with such deductibles and covering
such risks as are insured against (including, but not limited to, war risk and
third party liability) and carried in accordance with applicable law and prudent
industry practice by major U.S. commercial air carriers similarly situated with
the Obligors and owning or operating similar properties, aircraft and engines.

Section 4.17 Perfected Security Interests. The Administrative Agent, on behalf
of the Lenders and the other Secured Parties, has valid, first priority (other
than Permitted Encumbrances) security interests in the Collateral, which
security interests are perfected to such extent as is provided in the Collateral
Documents.

 

70



--------------------------------------------------------------------------------

Section 4.18 Absence of Labor Disputes. Except as disclosed on Schedule 4.18, no
strikes, boycotts, work stoppages or lockouts, in each case, that are material,
with respect to any of the Obligors exist, and no Obligor has received written
notice, sanctioned by any collective bargaining unit representing employees of
such Obligor, threatening a strike, boycott or work stoppage, in each case, that
is material.

Section 4.19 Slot Utilization. The Obligors maintain personnel, policies,
procedures and a computer database for the monitoring, utilization and
management of the FAA Slots constituting Collateral in compliance with the Slot
Regulations so as to ensure, to the greatest extent operationally feasible, that
the Slot Regulations are complied with respect to such FAA Slots constituting
Collateral and no such FAA Slot constituting Collateral becomes subject to
withdrawal by the FAA.

Section 4.20 Deposit Accounts and Securities Accounts. Schedule 4.20 contains a
true, complete and correct list of the deposit accounts and securities accounts
subject to Control Agreements pursuant to Section 6.3(a), the balance therein as
of May 22, 2013, including the name of such account, the account number and the
bank or financial institution with which such account is maintained.

Section 4.21 Use of Proceeds. The Borrower is using the proceeds of the Loans
(i) on the Closing Date to repay in full or discharge all of the outstanding
obligations under the Existing Loan Agreements and other existing Indebtedness
and to pay related fees and expenses and (ii) on and after the Closing Date, for
general corporate purposes.

ARTICLE V

AFFIRMATIVE COVENANTS

To induce the other parties to enter into this Agreement (excluding any other
Obligor), the Obligors (other than Excluded Obligors, except, solely with
respect to Sections 5.2, 5.3, 5.4(b), 5.5, 5.6, 5.7, 5.9, 5.10 (but only to the
extent the Collateral includes Slots owned by a Required AMR Obligor), 5.11 (but
only to the extent the Collateral includes Slots owned by a Required AMR
Obligor), 5.12, 5.14, 5.15 (but only to the extent such Collateral includes
Spare Parts owned by a Required AMR Obligor), 5.16 (but only to the extent the
Collateral includes aircraft or Spare Parts owned by a Required AMR Obligor) and
5.19, any Required AMR Obligor) agree with each other party hereto (excluding
any other Obligor) that, so long as any of the Commitments and Obligations
(other than contingent indemnification obligations) remain outstanding:

Section 5.1 Accounting Controls; Financial Statements and Other Reports.

(a) Accounting Controls. Each Obligor will maintain a system of accounting
established and administered in accordance with applicable law, rules and
regulations issued by any Governmental Authority to permit preparation of
financial statements in conformity with GAAP.

(b) Financial Certificates; Information. Holdings will deliver to the
Administrative Agent (provided, that in the case of a Permitted Holder
Acquisition, the provisions of clauses (i), (ii) and (iii) below will apply to
the Permitted Holder in the same manner as such sections apply to Holdings):

(i) Quarterly Financials: within two (2) Business Days after the date on which
Holdings files or is required to file its Form 10-Q under the Exchange Act
(after giving effect to any extension pursuant to Rule 12b-25 under the Exchange
Act (or any successor rule)) (or, if Holdings is not required to file a Form
10-Q under the Exchange Act, within 45 days after the end

 

71



--------------------------------------------------------------------------------

of each of the first 3 fiscal quarters of each Fiscal Year), (A) the
consolidated balance sheets of Holdings as at the end of such fiscal quarter and
the related consolidated statements of income of Holdings for such fiscal
quarter for the period from the beginning of the then current Fiscal Year to the
end of such fiscal quarter and cash flows of such Person for the period from the
beginning of the then current Fiscal Year to the end of such fiscal quarter,
setting forth in each case in comparative form the corresponding figures from
the corresponding dates and periods of the previous Fiscal Year, all prepared in
accordance with GAAP (except that any unaudited financial statements are subject
to normal year-end adjustments and may not be accompanied by footnotes) and in
reasonable detail and certified by the Chief Financial Officer, Controller,
Chief Executive Officer or Treasurer of Holdings that they fairly present in all
material respects the consolidated financial condition of such Person as at the
dates indicated and the results of its operations and its cash flows for the
periods indicated, and (B) a narrative report describing the operations of
Holdings in the form prepared for presentation to senior management for such
fiscal quarter and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal quarter; provided that the filing with the SEC of
Holdings’ Form 10-Q for such fiscal quarter shall be deemed to satisfy all
requirements of this Section 5.1(b)(i);

(ii) Year-End Financials: within two (2) Business Days after the date on which
Holdings files or is required to file its Form 10-K under the Exchange Act
(after giving effect to any extension pursuant to Rule 12b-25 under the Exchange
Act (or any successor rule)) (or, if Holdings is not required to file a Form
10-K under the Exchange Act, within 90 days after the end of each Fiscal Year),
(A) the consolidated balance sheet of Holdings at the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail, and certified by the Chief Financial Officer or the Chief
Executive Officer of Holdings that they fairly present in all material respects
the consolidated financial condition of Holdings as at the date indicated and
the results of its operations and its cash flows for the periods indicated,
(B) a narrative report describing the operations of Holdings in the form
prepared for presentation to senior management for such Fiscal Year, and (C) an
accountant’s report thereon of KPMG LLP or other independent certified public
accountants of recognized national standing selected by Holdings, which report
(1) shall be unqualified as to scope, (2) shall not contain a going concern
qualification, and (3) shall state that such consolidated financial statements
fairly present the consolidated financial position of Holdings as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years, and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided that (x) references in such
report to changes in GAAP, changes in accounting standards, highlighting
contents of footnotes, limitations in the scope of the audit or exclusions from
the audit information not required by GAAP that are, in each case, customary in
industry practice and not prejudicial to the opinion stated therein shall not be
deemed to be “qualifications” for the purpose of clause (C) of this
Section 5.1(b)(ii) and (y) the foregoing delivery requirement of this
Section 5.1(b)(ii) shall be satisfied if Borrower shall have filed with the SEC
its Form 10-K for such Fiscal Year and such Form 10-K satisfies the requirements
of clause (C) above;

(iii) Notice of Events of Default, etc.: promptly upon any Responsible Officer
of a Principal Obligor obtaining knowledge of any condition or event that
constitutes a Default or an Event of Default that is continuing an Officer’s
Certificate of the Borrower specifying the nature and period of existence of
such Default or Event of Default and what action the Obligors have taken, are
taking and propose to take with respect thereto;

 

72



--------------------------------------------------------------------------------

(iv) Ratings Change: promptly after any private release by Fitch, S&P or Moody’s
raising or lowering (i) an Obligor’s general unsecured credit rating or (ii) the
Credit Rating obtained pursuant to Section 5.13 hereof, notice of such change;
provided that if Fitch, S&P or Moody’s, as applicable, shall release a publicly
available press release or otherwise publicly communicate such raising or
lowering, all requirements of this Section 5.1(b)(iv) shall be deemed to be
satisfied.

(v) Asset Dispositions: prior to an Obligor consummating any Asset Disposition
giving rise to a mandatory prepayment obligation under Section 2.6, notice of
such event;

(vi) ERISA Event: promptly after the occurrence of any ERISA Event that would
constitute an Event of Default under Section 7.1(m);

(vii) Quarterly Officer’s Certificates: no later than forty-five days after the
end of each fiscal quarter commencing with the fiscal quarter ending June 30,
2013, a Collateral Value Certificate certifying the Collateral Value (with
respect to the Eligible Appraised Collateral, based on the most recently
completed Appraisal Report) together with the other information and
certifications required to be included therein as set forth on Exhibit H hereto,
in each case as of the last day of such fiscal quarter, the Appraisal Report
upon which such Collateral Value Certificate is based, and any supporting detail
and documentation as requested by the Administrative Agent in its reasonable
discretion;

(viii) Required AMR Obligors: if on any day following the consummation of the
Merger and prior to the last day of the second full fiscal quarter of the
Borrower thereafter, any AMR Obligor becomes a Required Obligor, notification
thereof;

(ix) Consummation of the Merger. Promptly upon the occurrence thereof, a
certificate of a Responsible Officer confirming the consummation of the Merger;
and

(x) Other Information: with reasonable promptness, such other information and
data with respect to an Obligor as from time to time may be reasonably requested
by the Administrative Agent.

Section 5.2 Corporate Existence. Except as permitted by Section 6.8, each
Obligor will do or cause to be done all things necessary to preserve and keep in
full force and effect the corporate, partnership or other existence of such
Obligor and each of its Subsidiaries and the material rights, permits, licenses
(charter and statutory) and franchises of such Obligor and each of its
Subsidiaries; provided that subject to Section 5.10, no Obligor shall be
required to preserve any such right, permit, license or franchise, and, subject
to compliance with Section 6.8, as applicable, no Obligor (other than the
Borrower) shall be required to preserve any such corporate, partnership or other
existence, if in each case, the Chief Executive Officer of the Borrower shall
determine in the exercise of his or her business judgment that the preservation
thereof is no longer desirable in the conduct of the business of the Obligors
taken as a whole and that abandonment of any such right, permit, license or
franchise or failure to preserve such existence could not reasonably be expected
to have a Material Adverse Effect.

Section 5.3 Payment of Taxes and Claims. Each Obligor will pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, (a) all
material Taxes levied or imposed upon such Obligor or any of its Subsidiaries or
upon the income, profits or property of such Obligor or any of its Subsidiaries
except where the amount, applicability or validity of such Taxes are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made in accordance with GAAP and (b) all lawful claims for
labor, materials and supplies that, if unpaid,

 

73



--------------------------------------------------------------------------------

might by law become a Lien on the Collateral of such Obligor. No Obligor will
file or consent to the filing of, any consolidated income tax return with any
Person (other than any other Obligor or any Subsidiary of any Obligor).

Section 5.4 Maintenance of Properties; Insurance.

(a) Maintenance of Properties. Each Obligor will maintain all properties used or
useful in the conduct of the business of the Obligors in good condition, repair
and working order (ordinary wear and tear excepted) and supply such properties
with all necessary equipment and make all necessary repairs, renewals,
replacements, betterments and improvements thereto, all as in the reasonable
judgment of such Obligor may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that no Obligor shall be restricted from discontinuing the
operation and maintenance of any such properties if such discontinuance is, in
the good faith judgment of the Borrower, desirable in the conduct of the
business of such Obligor and could not reasonably be expected to have a Material
Adverse Effect, but subject in each case to all applicable provisions of the
Collateral Documents.

(b) Insurance. Each Obligor will, and will cause each of its Subsidiaries to,
(a) insure and keep insured or reinsured with financially sound and reputable
insurance companies that are not Affiliates of the Obligors or by the United
States of America, their businesses and operations and such of their respective
properties, in such amounts, with such deductibles and covering such risks as
are insured against (including, but not limited to, war risk and third party
liability) and carried in accordance with applicable law and prudent industry
practice by U.S. commercial air carriers similarly situated with the Obligors
(or an applicable Subsidiary) and owning or operating similar properties,
aircraft and engines, including such insurance coverage as is required to be
maintained under the Collateral Documents, and (b) cause all such insurance
relating to any Collateral of any Obligor or its Subsidiaries to name the
Administrative Agent as additional insured or loss payee, as appropriate, and to
provide not less than thirty (30) days’ (or in the case of war risk coverage,
the maximum time as is available) prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance or reinsurance; provided
that this Section 5.4(b) shall not prohibit any Obligor or any Subsidiary from
procuring and maintaining all or any portion of its insurance through Airways
Assurance Limited LLC (or the captive insurance company of any Obligor or its
Subsidiaries) so long as Airways Assurance Limited LLC (or such other captive
insurance company) reinsures 100% of such risk as provided above in this
Section 5.4(b) and such reinsurance policies contain a cut-through endorsement.

Section 5.5 Inspection. Each Obligor will permit any authorized representatives
designated by the Administrative Agent to visit and inspect any of the
properties of the Obligors, including their financial and accounting records,
and to make copies and take extracts therefrom, and to discuss their affairs,
finances and accounts with its and their officers and independent public
accountants (it being understood that a representative of an Obligor will be
present), at the Borrower’s expense, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may be reasonably
requested; provided that so long as no Default or Event of Default has occurred
and is continuing, (a) such inspection shall not be materially disruptive to the
business of the Obligors and (b) the Obligors shall not be required to pay the
expenses of more than one such visit per Fiscal Year. Without limiting the
generality of the foregoing, but subject to the proviso contained in the
immediately preceding sentence, the Obligors will meet with the Administrative
Agent on a quarterly basis (in person or, if deemed appropriate by the
Administrative Agent, telephonically) to review the Obligors’ financial and
accounting records and will make their officers and independent public
accountants available to discuss with the Administrative Agent the Obligors’
affairs, financial condition, results of operations, business plan, prospects,
projections, accounts and other related matters, and otherwise will cooperate
with the Administrative Agent and provide such information as it may reasonably
request.

 

74



--------------------------------------------------------------------------------

Section 5.6 Compliance with Laws, Etc.. Each Obligor will comply with all
applicable statutes, rules, regulations, orders, restrictions and Governmental
Authorizations of any applicable Governmental Authority, in respect of the
conduct of the businesses of the Obligors and the ownership of their respective
properties (including, without limitation, Gates and Slots), except such as are
being contested in good faith by appropriate proceedings (provided that any such
contest shall not subject the Administrative Agent or any Lender to any risk of
criminal or civil penalty or subject the Collateral to any material risk of loss
of use or possession) and except for such noncompliance as could not in any case
or in the aggregate reasonably be expected to have a Material Adverse Effect.
None of the Obligors shall conduct any Hazardous Materials Activity at any
Facility or at any other location in a manner that does not comply with
Environmental Laws, except for such noncompliance as could not in any case or in
the aggregate reasonably be expected to have a Material Adverse Effect. Each
Obligor will use commercially reasonable efforts to cause all other Persons
operating or occupying any of their properties to comply with Environmental
Laws, except for such noncompliance as could not in any case or in the aggregate
reasonably be expected to have a Material Adverse Effect.

Section 5.7 Remedial Action Regarding Hazardous Materials.

(a) To the extent required to comply with Environmental Laws, each Obligor will
take any and all necessary remedial action (except to the extent that such
remedial action is or will be taken by other Persons responsible for such
remedial action) in connection with the presence, storage, use, disposal,
transportation, Release or threatened Release of any Hazardous Materials on,
under or about any Facility except for such failure to take such remedial action
as could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect. In the event any Obligor undertakes any remedial action
with respect to any Hazardous Materials on, under or about any Facility, the
Borrower or such Obligor will conduct and complete such remedial action (or will
cause such action to be taken) in compliance with all applicable Environmental
Laws, and in accordance with the policies, orders and directives of all federal,
state and local Governmental Authorities except when, and only to the extent
that, such Obligor’s liability for such Hazardous Materials is being contested
in good faith and by appropriate proceedings diligently conducted by such
Obligor or except for such non-compliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) The Requisite Lenders may request an environmental site assessment report
for any of Borrower’s or any other Obligor’s Facilities (i) from time to time,
if and when the Requisite Lenders have reason to believe that circumstances or
conditions are present with respect to such Facility that could form the basis
for an Environmental Claim or that a Release of Hazardous Materials has occurred
at such Facility that, in either case, could reasonably be expected to have a
Material Adverse Effect, and (ii) otherwise, not more than once during any
twelve month period for the purpose of determining whether there is reason to
believe that such circumstances, conditions or Release of Hazardous Materials
exist. Within sixty (60) days after receipt of such request, the Borrower will
provide to the Lenders, at Borrower’s expense, an environmental site assessment
report prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent evaluating the potential Environmental Claim or Release of
Hazardous Materials and (if reasonable to do so) estimating the cost of any
required compliance, removal or remedial action in connection with the
Environmental Claim or Release of Hazardous Materials. Without limiting the
generality of the foregoing clause (b), if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided in the time referred to above and is not being diligently prepared
by Borrower or its environmental consultant, the Administrative Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Borrower, and each Obligor hereby agrees to grant at the time of such request,
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants or limitations under

 

75



--------------------------------------------------------------------------------

applicable leases or other agreements, to enter into their respective properties
to undertake such an assessment.

Section 5.8 Additional Obligors; Collateral.

(a) With reasonable promptness (and in any event within 30 days) following
(x) the formation or acquisition by any Obligor of a Subsidiary, the Borrower
(i) shall provide the Administrative Agent the name, corporate structure and
allocation of Voting Stock and equity interests of such Subsidiary, (ii) in the
case of any such Subsidiary that is not a CFC, an Unrestricted Subsidiary,
Immaterial Subsidiary or a Receivables Subsidiary or was not a Subsidiary of an
AMR Obligor as of the date of the consummation of the Merger, shall cause such
Subsidiary to execute and deliver to the Administrative Agent a Joinder in the
form of Exhibit J hereto, pursuant to which such Subsidiary shall become a party
to this Agreement, and a joinder to the Guaranty pursuant to which such
Subsidiary shall become a guarantor thereunder, and (iii) shall deliver to the
Administrative Agent documents of the types referred to in clauses (a)(vii) (to
the extent applicable) and (a)(viii) of Article III, all in form, content and
scope reasonably satisfactory to the Administrative Agent.

(b) Each Obligor (including, without limitation, each Subsidiary created or
acquired after the Closing Date that is required to be a Guarantor and each
other Affiliate of the Borrower that the Borrower designates as an Obligor
pursuant to clause (f) or clause (g) below) will cause all of its properties and
assets which the Borrower elects to deposit or pledge as Collateral pursuant to
Section 5.8(d) to be pledged to the Administrative Agent, with such priority and
perfected to such extent as is provided in the Collateral Documents, to secure
the Obligations, and will take all such actions as the Administrative Agent
deems reasonably necessary or advisable in connection with the foregoing,
including without limitation, (i) delivering to the Administrative Agent duly
executed joinders and amendments to the Collateral Documents or, if applicable,
any additional Collateral Documents, (ii) delivering all certificates, if any,
and instruments representing all Capital Stock and other securities pledged
pursuant to clause (i) above, together with undated powers or endorsements duly
executed in blank and (iii) to the extent reasonably requested by the
Administrative Agent, delivering to the Administrative Agent legal opinions
relating to the matters described in this clause (b), which opinions shall be in
form and substance and from counsel reasonably satisfactory to, the
Administrative Agent; provided, that Control Agreements for deposit accounts and
securities accounts shall only be required to the extent required pursuant to
Section 6.3(a). If additional Collateral is being deposited or pledged in
accordance with this Section 5.8(b) or otherwise, such additional Collateral
shall be free and clear of any Liens (other than (i) in the case of cash, Liens
pursuant to the Collateral Documents and Liens expressly permitted by the
applicable Control Agreements and (ii) in the case of any other Collateral,
Permitted Encumbrances) and shall otherwise comply with the provisions of the
applicable Collateral Documents that apply to a pledge of such Collateral.

(c) If as of the date of delivery of any Collateral Value Certificate pursuant
to Section 5.1(b)(vii) there exists a default under Section 6.3(b), the Borrower
shall, to the extent (but only to the extent) necessary to cure such default:
(i) with respect to any Collateral Coverage Ratio Failure (A) prepay the Loans
in accordance with Section 2.6(e), (B) deposit additional Unrestricted Cash in
the Collateral Account as Collateral, (C) cause assets that are not then part of
the Collateral, but that if constituting Collateral would be Eligible Appraised
Collateral or Eligible Accounts, to be made part of the Collateral or (D) do any
combination of (A), (B) and (C) above, in each case until such default no longer
exists or (ii) cause assets that constitute Core Collateral to be Collateral.

(d) At any time, with prior written notice to the Administrative Agent, the
Borrower may, at its sole discretion: (i) deposit Unrestricted Cash in the
Collateral Account as Collateral, (ii) cause Appraised Collateral, Gates or
Accounts that are not then part of the Collateral, but that if constituting

 

76



--------------------------------------------------------------------------------

Collateral would be Eligible Collateral, to be made part of the Collateral, or
(iii) do any combination of (i) and (ii) above.

(e) In connection with each prepayment or pledge of additional Collateral
pursuant to Section 5.8(c)(i), the Borrower shall deliver to the Administrative
Agent a Collateral Value Certificate which establishes that the default under
Section 6.3(b) no longer exists.

(f) If the Merger occurs, with reasonable promptness (and in any event within 5
Business Days) following the Merger, (i) the Borrower shall provide the
Administrative Agent the name, corporate structure and allocation of Voting
Stock and equity interests of such Person that has become an Affiliate of the
Borrower as a result of the Merger, (ii) in the case of each AMR Obligor, the
Borrower shall, and in the case of any other Affiliate of an AMR Obligor that is
not a CFC, an Unrestricted Subsidiary or Immaterial Subsidiary, the Borrower
may, cause such Person to execute and deliver to the Administrative Agent a
Joinder in the form of Exhibit J hereto, pursuant to which such Person shall
become a party to this Agreement, and a joinder to the Guaranty pursuant to
which such Person shall become a Guarantor thereunder, and (iii) shall deliver
to the Administrative Agent documents of the types referred to in clauses
(a)(vii) (to the extent applicable) and (a)(viii) of Article III, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

(g) At any time following the Merger, with respect to any Affiliate of an AMR
Obligor that did not become an Obligor pursuant to clause (f) above, the
Borrower may, at any time in its sole discretion, (i) cause such Person to
execute and deliver to the Administrative Agent a Joinder in the form of Exhibit
J hereto, pursuant to which such Person shall become a party to this Agreement,
and a joinder to the Guaranty pursuant to which such Person shall become a
Guarantor thereunder, and (ii) shall deliver to the Administrative Agent
documents of the types referred to in clauses (a)(vii) (to the extent
applicable) and (a)(viii) of Article III, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

Section 5.9 Employee Benefit Plans. Each Obligor will ensure that the Plans and
Multiemployer Plans with respect to which the Obligors may have any liability
are operated in compliance with all applicable laws, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10 FAA Matters; Citizenship. Each Air Carrier shall at all times
hereunder hold a certificate under 49 U.S.C. Section 41102(a)(1) as currently in
effect or as may be amended or recodified from time to time. Each Air Carrier
and any other Obligor engaged in operations as an “air carrier” will at all
times hereunder be a United States Citizen holding an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49 for aircraft capable of
carrying 10 or more individuals or 6,000 pounds or more of cargo.

Section 5.11 Slot Utilization.

(a) From and after the Closing Date, each Obligor shall take such actions as
shall be reasonably necessary and operationally feasible to cause the FAA Slots
constituting Collateral to have sufficient Slot Utilization for purposes of the
Slot Regulations, except to the extent that any failure to so utilize would not
reasonably be expected to result in a Material Adverse Effect or a Collateral
Coverage Failure.

(b) From and after the Closing Date, each Obligor shall utilize any Foreign
Slots constituting Collateral in a manner consistent in all material respects
with applicable regulations and contracts in order reasonably to preserve its
right to hold and operate such Foreign Slots, taking into

 

77



--------------------------------------------------------------------------------

account any waivers or other relief granted by any applicable Aviation
Authority, except to the extent that any failure to so utilize would not
reasonably be expected to result in a Material Adverse Effect or a Collateral
Coverage Failure.

(c) The Obligors shall maintain personnel, policies, procedures and a computer
database for the monitoring, utilization and management of the FAA Slots
constituting Collateral in compliance with the Slot Regulations so as to ensure,
to the extent commercially reasonable, that no such FAA Slot becomes subject to
withdrawal by the FAA or is otherwise revoked or terminated based upon the
failure to comply with the Slot Regulations, except to the extent that any
failure to so maintain or any such withdrawal, revocation or termination would
not reasonably be expected to result in a Material Adverse Effect or a
Collateral Coverage Failure

Section 5.12 Further Assurances. Promptly upon the reasonable request of the
Administrative Agent, each Obligor will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents and to maintain and ensure the validity,
effectiveness, priority and perfection of the Administrative Agent’s Liens
pursuant to the Collateral Documents.

Section 5.13 Credit Rating. The Borrower agrees to obtain at the end of each
fiscal quarter (or, if the aggregate outstanding principal amount of the Loans
is less than $600,000,000, each Fiscal Year) for the term of the Loans, and at
the expense of the Borrower, Credit Ratings from any two of Fitch, S&P and
Moody’s, which ratings may be obtained by subscribing to Fitch’s, S&P’s and/or
Moody’s’ ongoing rating monitoring services, if available.

Section 5.14 Collateral Reports and Appraisals. The Borrower shall deliver or
cause to be delivered to the Administrative Agent the following:

(a) Appraisal Reports. Appraisal Reports, and each Obligor shall permit the
Administrative Agent to have an Appraiser conduct appraisals for such Appraisal
Reports, at the Borrower’s expense, for purposes of determining eligibility and
monitoring the value of such Collateral as follows:

(i) with respect to Spare Engines constituting Collateral, one time per Fiscal
Year;

(ii) with respect to Spare Parts constituting Collateral, one time per Fiscal
Year using the Desk-top Spare Parts Appraisal Methodology and one time per
Fiscal Year based on physical inspection;

(iii) with respect to Aircraft constituting Collateral, one time per Fiscal
Year;

(iv) with respect to Slots constituting Collateral, once per Fiscal Year;

(v) with respect to Routes constituting Collateral, once per Fiscal Year;

(vi) with respect to all other Appraised Collateral, once per Fiscal Year; and

(vii) with respect to any additional Collateral pledged hereunder after the
Closing Date, within 90 days prior to such Eligible Collateral being pledged
under the Collateral Documents;

 

78



--------------------------------------------------------------------------------

provided, however, that if a Default or Event of Default has occurred and is
continuing, the Administrative Agent may request, at the Borrower’s expense,
additional Appraisal Reports of any or all of the Collateral in the
Administrative Agent’s discretion.

(b) Field Examinations. Field examination reports with respect to Accounts
constituting Collateral, and each Obligor shall permit the Administrative Agent
to conduct field examinations for such reports, at the Borrower’s expense, for
purposes of determining eligibility and monitoring the value of such Collateral,
one time per Fiscal Year; provided, however, that so long as a Default or Event
of Default shall not have occurred and be continuing, such field examination
shall not be materially disruptive to the business of the Obligors; provided,
further, that if a Default or Event of Default has occurred and is continuing,
the Administrative Agent may request, at the Borrower’s expense, additional
field examinations in the Administrative Agent’s discretion.

(c) Engine Reports. By the tenth Business Day of January, April, July and
October of each year, commencing with such date in July 2013, a report stating,
with respect to each Eligible Spare Engine constituting Collateral as of the
last day of the calendar month immediately preceding the date of such report
prior to the date of such report: (i) if such Engine is then installed on an
airframe, the applicable Obligor’s tail number of such airframe, or, if not so
installed, the status and location of such Engine, (ii) the hours and cycles of
operation of such Engine since new and since its last major overhaul and
(iii) the most limiting life limited part on such engine (the “limiter”) and the
cycles remaining on such limiter.

(d) Other Information. Such other reports, statements and reconciliations with
respect to the Eligible Collateral or any of the other Collateral of any or all
of the Obligors as the Administrative Agent shall from time to time request in
its reasonable discretion.

Section 5.15 Software. The Borrower hereby agrees that it shall, with respect to
any Spare Parts that constitute Collateral, maintain a spare parts inventory
tracking system at all times prior to the Maturity Date.

Section 5.16 Cape Town Convention. With respect to the Cape Town Convention
which has been ratified by, and is in full force and effect in the United States
of America, the parties hereto hereby agree to permit the interests created
under the Loan Documents to constitute International Interests under the Cape
Town Convention. Upon request by the Administrative Agent, the Borrower at its
own cost and expense shall from time to time do or cause to be done any and all
acts and things (other than acts and things under the control of the
Administrative Agent) which may be required or desirable (in the reasonable
opinion of Administrative Agent) to ensure that each of the Secured Parties has
the full benefit of the Cape Town Convention in connection with any Aircraft and
Spare Engines, including:

(a) any matters connected with registering, perfecting, preserving and/or
enhancing any International Interest vested in the Secured Parties with respect
to any Aircraft and Spare Engines and constituted by the Loan Documents;

(b) entry in to agreements (subordination or otherwise) to protect and/or
enhance and/or, improve the priority of any International Interest referred to
in the foregoing paragraph (a);

(c) excluding, in writing, the application of any provisions of the Cape Town
Convention that the Administrative Agent may deem desirable in connection with
the foregoing, provided, in each case, that such acts and things do not result
in any of the Borrower’s other obligations under the Loan Documents being made
any greater; and

 

79



--------------------------------------------------------------------------------

(d) if any subsequent action taken by any party, including any permitted
sublease or re-registration of any Aircraft or Spare Engines, gives rise to a
new International Interest under the Cape Town Convention, registering such
interest with the International Registry (as such term is defined in the Cape
Town Convention) with the consent of the Administrative Agent, or any duly
authorized agent thereof, and any other party hereto as necessary to complete
such registration.

Section 5.17 Designation of Unrestricted Subsidiaries. The Borrower may at any
time after the Closing Date designate any Obligor (other than a Principal
Obligor) (or, following the formation or acquisition by any Obligor of a
Subsidiary, such Subsidiary) as an Unrestricted Subsidiary, so long as (i) after
giving pro forma effect thereto, the Borrower would be compliance with the
covenants in Section 6.3 on the date of such designation and (ii) no Collateral
Coverage Failure, Default or Event of Default has occurred and is continuing or
would result therefrom. The designation of any Obligor (or, following the
formation or acquisition by any Obligor of a Subsidiary, such Subsidiary) as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Obligor therein at the date of designation in an amount equal to
the fair market value of the applicable Obligor’s investment therein. In
connection with the foregoing designation of an Unrestricted Subsidiary,
(x) such designated Unrestricted Subsidiary shall be released from its Guarantee
of the Obligations (whether pursuant to the Guaranty or otherwise) and (y) any
Liens on such designated Unrestricted Subsidiary and any of the Collateral of
such designated Unrestricted Subsidiary shall be released.

Section 5.18 Receivables Subsidiary. The Borrower may at any time after the
Closing Date designate any Obligor (other than a Principal Obligor) (or,
following the formation or acquisition by any Obligor of a Subsidiary, such
Subsidiary) as a Receivables Subsidiary, so long as (i) after giving pro forma
effect thereto, the Borrower would be compliance with the covenants in
Section 6.3 on the date of such designation and (ii) no Collateral Coverage
Failure, Default or Event of Default has occurred and is continuing or would
result therefrom. The designation of any Obligor (or, following the formation or
acquisition by any Obligor of a Subsidiary, such Subsidiary) as a Receivables
Subsidiary after the Closing Date shall constitute an Investment by the
applicable Obligor therein at the date of designation in an amount equal to the
fair market value of the applicable Obligor’s investment therein. In connection
with the foregoing designation of a Receivables Subsidiary, (x) such designated
Receivables Subsidiary shall be released from its Guarantee of the Obligations
(whether pursuant to the Guaranty or otherwise) and (y) any Liens on such
designated Receivables Subsidiary and any of the Collateral of such designated
Receivables Subsidiary shall be released.

Section 5.19 Post-Closing Matters. The Obligors shall deliver each of the
documents, instruments and agreements and take each of the actions set forth on
Schedule 5.19 within the time periods set forth on such Schedule.

Section 5.20 Collateral Ownership. Subject to Section 5.11, Section 6.8 and
subject to any Disposition of Collateral permitted by this Agreement, each
Obligor will continue to maintain its interest in and right to use all property
and assets so long as such property and assets constitute Collateral.

Section 5.21 Regulatory Cooperation. Following the occurrence of an Event of
Default, in connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Administrative Agent in the Collateral
Documents, the Borrower will, and will cause its Restricted Subsidiaries to,
reasonably cooperate in good faith with the Administrative Agent or its designee
in obtaining all regulatory licenses, consents and other governmental approvals
necessary or (in the reasonable opinion of the Administrative Agent or its
designee) reasonably advisable to conduct all aviation operations with respect
to the Collateral and will, at the reasonable request of the Administrative
Agent and in good faith, continue to operate and manage the Collateral and
maintain all applicable regulatory licenses with respect to the Collateral until
such time as the Administrative Agent or its

 

80



--------------------------------------------------------------------------------

designee obtain such licenses, consents and approvals, and at such time the
Borrower will, and will cause its Restricted Subsidiaries to, cooperate in good
faith with the transition of the aviation operations with respect to the
Collateral to any new aviation operator (including, without limitation, the
Administrative Agent or its designee).

ARTICLE VI

NEGATIVE COVENANTS

To induce the other parties to enter into this Agreement (excluding any
Obligor), the Obligors agree with each other party hereto (excluding any
Obligor) that, so long as any of the Commitments and Obligations (other than
contingent indemnification obligations) remain outstanding:

Section 6.1 Liens on Collateral and Related Matters.

(a) Prohibition on Liens. No Obligor will, nor will it permit any other Obligor
to, directly or indirectly create, incur, assume or permit to exist any Lien on
any Collateral or file or consent to the filing of any financing statement or
other similar notice of any Lien with respect to any Collateral under the UCC of
any state or under any similar recording or notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens securing either (A) Indebtedness in an aggregate principal amount
such that, as of the date of incurrence of any such Indebtedness and after
giving pro forma effect to such incurrence and the application of the net
proceeds therefrom, the Total Collateral Coverage Ratio is not less than 1.0 to
1.0 or (B) Indebtedness that is also secured (or is purported to be secured) by
a Lien on any property or assets that is not Collateral, provided that, in
either case (A) or (B), such Liens shall (x) rank junior to the Liens in favor
of the Administrative Agent securing the Obligations and (y) be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent (which
intercreditor agreement may provide for (i) the Secured Parties to have the
exclusive right to instruct the Administrative Agent to enforce rights and
exercise remedies with respect to the Collateral until the Secured Obligations
are paid in full, (ii) customary provisions that would be applicable to junior
lien Indebtedness with a “silent” junior lien, including, without limitation, in
respect of payment waterfalls, debtor in possession financings, 363 sales,
adequate protection rights and post-petition interest and (iii) other terms
reasonably acceptable to the Administrative Agent); and

(iii) Liens created under the Collateral Documents.

(b) No Restrictions on Subsidiary Distributions. Except (i) as provided herein
or in the other Loan Documents, (ii) as described on Schedule 6.1(b), (iii) for
restrictions on the use of proceeds from a permitted financing of Aircraft
Related Equipment, Slots or Gates, (iv) for restrictions binding on an entity at
the time such entity first becomes a Subsidiary of an Obligor, whether by
merger, consolidation, purchase of assets or otherwise (provided that such
restrictions are not created, incurred or assumed by such entity in
contemplation of or in connection with the financing of such entity’s becoming a
Subsidiary of an Obligor), (v) for restrictions on property or assets created by
the terms of a Lien permitted hereunder, (vi) restrictions that apply by reason
of any applicable law, rule, regulation or order, (vii) restrictions contained
in customary provisions in contracts, licenses, leases and asset sale and
purchase agreement entered into in the Ordinary Course of Business, (viii) any
contract or agreement for the sale or other Disposition of a Restricted
Subsidiary that restricts distributions, asset sales or loans by that Restricted
Subsidiary pending its sale or other Disposition, (ix) provisions limiting the
disposition or

 

81



--------------------------------------------------------------------------------

distribution of assets or property or loans or advances in joint venture
agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements (including agreements entered into in
connection with an Investment), which limitation is applicable only to the
assets or the joint venture entity, as applicable, that are the subject of such
agreements or otherwise in the Ordinary Course of Business, (x) any instrument
or agreement entered into in connection with any full or partial “spin-off” of a
Subsidiary or similar transactions, (xi) any encumbrance or restriction existing
under or by reason of Indebtedness or other contractual requirement of a
Receivables Subsidiary or any Standard Securitization Undertakings (provided
that such restrictions apply only to such Receivables Subsidiary), no Obligor
will, nor will it permit any other Obligor to, create or otherwise cause to
exist any Payment Restriction with respect to any Obligor.

Section 6.2 Restricted Payments and Investments. No Obligor will, nor will it
permit any other Obligor to (i) directly or indirectly, declare, order, pay,
make or set apart, or be obligated to declare, order, pay, make or set apart,
any sum for any Restricted Payment or (ii) make any Investment, except:

(a) Restricted Payments and Investments with assets or properties that (i) do
not consist of Collateral or Capital Stock of Holdings or any other Obligor and
(ii) have an aggregate Fair Market Value as of the date each such Restricted
Payment or Investment is made (without giving effect to subsequent changes in
value), when taken together with all other (x) Restricted Payments and
(y) Investments that remain outstanding, in each case, made pursuant to this
clause (a) that does not exceed 5.0% of consolidated tangible assets of Holdings
and its Restricted Subsidiaries at such time;

(b) Restricted Payments and Investments, in an aggregate amount not to exceed
the greater of (i) $0 and (ii) the sum of:

(i) (x) on any date prior to the Merger, 50% of the Consolidated Net Income
(less 100% of such Consolidated Net Income which is a deficit) of Group for the
period (taken as one accounting period) from October 1, 2011 to the end of
Group’s most recently ended fiscal quarter for which financial statements are
available at the time of such Restricted Payment or Investment and (y) on any
date following the Merger, the sum of the amount calculated pursuant to
Section 6.2(b)(i)(x) as of the date immediately preceding the Merger; plus 50%
of the Consolidated Net Income (less 100% of such Consolidated Net Income which
is a deficit) of Holdings for the period (taken as one accounting period) from
the date of the Merger to the end of Holdings’ most recently ended fiscal
quarter for which financial statements are available at the time of such
Restricted Payment or Investment; plus

(ii) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by (x) Group since the Closing Date and prior to
the Merger and (y) Holdings following the Merger, in each case, as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of Holdings and excluding Excluded Contributions and Permitted
Warrant Transactions); plus

(iii) (x) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Group or a Restricted Subsidiary of Group
from the issue or sale of convertible or exchangeable Redeemable Stock of Group
or a Restricted Subsidiary of Group or convertible or exchangeable debt
securities of Group or a Restricted Subsidiary of Group (regardless of when
issued or sold) or in connection with the conversion or exchange thereof, in
each case, that have been converted into or exchanged since the Closing Date and
prior to the Merger for Qualifying Equity Interests (other than Qualifying
Equity Interests and convertible or

 

82



--------------------------------------------------------------------------------

exchangeable Redeemable Stock or debt securities sold to a Subsidiary of Group)
and (y) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Holdings or a Restricted Subsidiary of
Holdings from the issue or sale of convertible or exchangeable Redeemable Stock
of Holdings or a Restricted Subsidiary of Holdings or convertible or
exchangeable debt securities of Holdings or a Restricted Subsidiary of Holdings
(regardless of when issued or sold) or in connection with the conversion or
exchange thereof, in each case, that have been converted into or exchanged since
the Merger for Qualifying Equity Interests (other than Qualifying Equity
Interests and convertible or exchangeable Redeemable Stock or debt securities
sold to a Subsidiary of Holdings); plus

(iv) to the extent that any Investment that was made (x) after the Closing Date
and prior to the Merger, by Group or any of its Subsidiaries and (y) following
the Merger, by Holdings or any of its Subsidiaries, in each case, (i) sold for
cash or otherwise cancelled, liquidated or repaid for cash or (ii) made in an
entity that subsequently becomes a Restricted Subsidiary of Holdings, the
initial amount of such Investment (or, if less, the amount of cash received upon
repayment or sale); plus

(v) to the extent that any Unrestricted Subsidiary of Holdings designated as
such after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the greater of (A) the Fair Market Value of Holdings’ Investment
in such Subsidiary as of the date of such redesignation or (B) such Fair Market
Value as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the Closing Date; plus

(vi) 100% of any dividends received in cash by Holdings or a Restricted
Subsidiary of Holdings after the Closing Date from an Unrestricted Subsidiary of
Holdings, to the extent that such dividends were not otherwise included in the
Consolidated Net Income of Holdings for such period.

(c) the Borrower may pay dividends in respect of its Capital Stock in each
Fiscal Year in an amount up to 50% of Excess Cash Flow for the immediately
preceding Fiscal Year, so long as, both immediately before and after giving
effect to such payment, (A) no Default or Event of Default has occurred and is
continuing at the time of and immediately after giving effect to the payment of
such dividends, and (B) the Borrower is in pro forma compliance with the
financial covenants in Section 6.3 at such times; provided, that after the
consummation of a Permitted Holder Acquisition, unless such Permitted Holder has
become a Guarantor, any dividends paid by the Borrower to the Permitted Holder
shall be only for corporate expenses, including, without limitation, taxes
(provided that, after any Permitted Holder Acquisition, the Borrower may not
make any dividend or distribution with respect to taxes in excess of the amount
of taxes that the Borrower would have paid in the absence of tax consolidation
with the Permitted Holder) and salaries;

(d) the Obligors may (i) purchase or redeem Capital Stock of Holdings or
(ii) make payments in respect of any Indebtedness (whether for purchase or
prepayment thereof or otherwise), in each case so long as no Default or Event of
Default has occurred and is continuing or would occur after giving pro forma
effect thereto;

(e) Investments (i) consisting of cash, Cash Equivalents or any foreign
equivalents of the foregoing; (ii) consisting of accounts receivable if credited
or acquired in the Ordinary Course of Business and payable or dischargeable in
accordance with customary trade terms; (iii) in Accounts and related assets,
including pursuant to a Receivables Repurchase Obligation, (iv) consisting of
payroll advances and advances for business and travel expenses in the Ordinary
Course of Business; (v) made by way of any endorsement of negotiable instruments
received by any Obligor in the Ordinary Course of

 

83



--------------------------------------------------------------------------------

Business and presented by it to any bank for collection or deposit;
(vi) consisting of stock, obligations or securities received in settlement of
amounts owing to any Obligor in the Ordinary Course of Business or in a
distribution received in respect of an Investment permitted hereunder;
(vii) pursuant to and in compliance with Section 6.4 or Section 6.8; (viii) made
in Excluded Subsidiaries consistent with past practice and not to exceed
(x) prior to the Merger, $10,000,000 and (y) following the Merger, $30,000,000,
in each case, per Fiscal Year in the aggregate; (ix) constituting non-cash
consideration received in respect of a transaction pursuant to and in compliance
with Section 6.12; (x) existing on the date hereof and set forth on
Schedule 6.2(e); (xi) ownership by each of the Obligors of the Capital Stock of
each of its wholly-owned Subsidiaries; (xii) in fuel and Credit Card consortia
and in connection with agreements with respect to fuel consortia, credit card
consortia and fuel supply, in each case, in the Ordinary Course of Business;

(f) Investments in travel or airline related businesses made in connection with
Marketing and Service Agreements, alliance agreements, distribution agreements,
agreements relating to flight training, agreements relating to insurance
arrangements, agreements relating to spare parts management systems and other
similar agreements which Investments under this clause (f) (excluding
Investments existing on the date hereof) shall not exceed (x) prior to the
Merger, $100,000,000 and (y) following the Merger, $300,000,000 in the aggregate
at any time outstanding;

(g) Investments consisting of reimbursable extensions of credit; provided that
any such Investment made pursuant to this clause (g) shall not be permitted if
unreimbursed within 90 days of any such extension of credit;

(h) Investments consisting of guarantees of Indebtedness of any Person to the
extent that such Indebtedness is incurred by such unaffiliated third party in
connection with activities related to the business of any Obligor and the
Borrower has determined that the incurrence of such Indebtedness is beneficial
to the business of the Borrower or any of its Restricted Subsidiaries, in an
aggregate amount outstanding at any time not to exceed (x) prior to the Merger,
$100,000,000 and (y) following the Merger, $300,000,000;

(i) Investments in Non-Recourse Financing Subsidiaries (other than Receivables
Subsidiaries in connection with Qualified Receivables Transactions), in an
aggregate amount outstanding at any time not to exceed (x) prior to the Merger,
$100,000,000 and (y) following the Merger, $300,000,000;

(j) the acquisition by a Receivables Subsidiary in connection with a Qualified
Receivables Transaction of Capital Stock of a trust or other Person established
by such Receivables Subsidiary to effect such Qualified Receivables Transaction;
and any Investments in Receivables Subsidiaries or any Investment by a
Receivables Subsidiary in any Person in connection with Qualified Receivables
Transactions;

(k) Investments in connection with financing any pre-delivery, progress or other
similar payments relating to the acquisition of Aircraft Related Equipment;

(l) Investments consisting of payments to or on behalf of any Person (including
without limitation any third-party service provider) for purposes of improving
or reconfiguring aircraft or Aircraft Related Equipment owned or operated by
such Person in order to enhance or improve the brand under which the Borrower or
any of its Affiliates operate, in an aggregate amount outstanding at any time
not to exceed (i) prior to the Merger, $100,000,000 and (ii) following the
Merger, $300,000,000;

 

84



--------------------------------------------------------------------------------

(m) Investments consisting of advances and loans to Affiliates of any Obligor,
in an aggregate amount outstanding at any time not to exceed (i) prior to the
Merger, $100,000,000 and (ii) following the Merger, $300,000,000;

(n) any Restricted Payment consisting of cash payments in connection with any
conversion of Convertible Indebtedness in an aggregate amount since the Closing
Date not to exceed the sum of (a) the principal amount of such Convertible
Indebtedness plus (b) any payments received by Holdings or any of its Restricted
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction;

(o) (a) any payments made in connection with a Permitted Bond Hedge Transaction
and (b) the settlement of any related Permitted Warrant Transaction (i) by
delivery of shares of Holdings’ Capital Stock upon settlement thereof or (ii) by
(A) set-off against the related Permitted Bond Hedge Transaction or (B) payment
of an early termination amount thereof upon any early termination thereof in
common stock or, in the case of a nationalization, insolvency, merger event (as
a result of which holders of such common stock are entitled to receive cash or
other consideration for their shares of the such common stock) or similar
transaction with respect to Holdings, such parent company or such common stock,
cash and/or other property;

(p) any Permitted Bond Hedge Transactions that constitute Investments;

(q) any Investment in Holdings or in a Restricted Subsidiary of Holdings;

(r) any Restricted Payment or Investment out of, or with, the net cash proceeds
of the substantially concurrent sale (other than to a Subsidiary of Holdings or
any Plan) of, Qualifying Equity Interests or from the substantially concurrent
contribution of common equity capital to Holdings (other than from a Subsidiary
of Holdings); provided, that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will not be considered to be net
proceeds of Qualifying Equity Interests for purposes of clause (b)(ii) of
Section 6.2 hereof and will not be considered to be Excluded Contributions;

(s) Restricted Payments consisting of loans or advances to officers, directors
or employees made in the Ordinary Course of Business consistent with the
internal procedures of Holdings or any Restricted Subsidiary of Holdings in an
aggregate principal amount not to exceed (i) prior to the Merger, $10,000,000
and (ii) following the Merger, $30,000,000, in each case, at any one time
outstanding;

(t) Investments or commitments to make Investments acquired after the Closing
Date as a result of the acquisition by Holdings or any Restricted Subsidiary of
Holdings of another Person, including by way of a merger, amalgamation or
consolidation with or into Holdings or any of its Restricted Subsidiaries in a
transaction that is not prohibited by Section 6.4 or Section 6.8 hereof after
the Closing Date to the extent that such Investments or commitments to make
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(u) after the Merger has occurred, any Investments having an aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value other than a reduction for all
returns of principal in cash and capital dividends in cash), when taken together
with all Investments made pursuant to this clause (u) that are outstanding at
such time, that do not exceed 30% of the total consolidated assets of Holdings
and its Restricted Subsidiaries at the time of such Investment;

 

85



--------------------------------------------------------------------------------

(v) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;

(w) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of any Obligor that is contractually subordinated to
the Obligations with the net cash proceeds from an incurrence of Permitted
Refinancing Indebtedness;

(x) the repurchase of Equity Interests or other securities deemed to occur upon
the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities;

(y) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Redeemable Stock
or subordinated Indebtedness of Holdings or any preferred stock of any
Restricted Subsidiary of Holdings in each case either outstanding on the Closing
Date or issued on or after the Closing Date;

(z) Investments and Restricted Payments made with Excluded Contributions;

(aa) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or any of its Restricted Subsidiaries by,
any Unrestricted Subsidiary;

(bb) the declaration and payment of dividends to holders of any class or series
of Redeemable Stock of Holdings or any Redeemable Stock or preferred stock of
any Restricted Subsidiary of Holdings to the extent such dividends are included
in the definition of “Fixed Charges” for such Person;

(cc) at any time after the Merger has occurred, so long as no Default or Event
of Default has occurred and is continuing, any Investment;

(dd) so long as no Default or Event of Default has occurred and is continuing
any (x) Restricted Payment made on and after the Closing Date and
(y) Investments outstanding at any such time, in an aggregate amount, with
respect to all such Restricted Payments and Investments, not to exceed (i) prior
to the Merger, $300,000,000 and (ii) following the Merger, $900,000,000;

(ee) Restricted Payments and Investments in connection with any full or partial
“spin-off” of a Subsidiary or similar transactions; provided that before and
immediately after giving pro forma effect to such transaction, the Obligors will
be in compliance with Section 6.3 and no Default or Event of Default shall have
occurred or be continuing; provided, further, that such Restricted Payment or
Investments do not include, directly or indirectly, any property or asset that
constitutes Collateral;

(ff) any Investments or Restricted Payments so long as both before and after
giving effect to such Restricted Payment or Investment, a Covenant Suspension
Period is in effect;

(gg) the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of Holdings or any Restricted Subsidiary of Holdings held by
any current or former officer, director, consultant or employee (or their
estates or beneficiaries of their estates) of Holdings or any of its

 

86



--------------------------------------------------------------------------------

Restricted Subsidiaries pursuant to any management equity plan or equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
(x) prior to the Merger, $20.0 million and (y) following the Merger, $60.0
million, in each case, in any twelve-month period (except to the extent such
repurchase, redemption, acquisition or retirement is in connection with (i) the
acquisition of a Permitted Business or merger, consolidation or amalgamation
otherwise permitted by this Agreement and in such case the aggregate price paid
by Holdings and its Restricted Subsidiaries may not exceed (x) prior to the
Merger, $50.0 million and (y) following the Merger, $150.0 million, in each
case, in connection with such acquisition of a Permitted Business or merger,
consolidation or amalgamation or (ii) the Merger, in which case no dollar
limitation shall be applicable); provided further that Holdings or any of its
Restricted Subsidiaries may carry over and make in subsequent twelve-month
periods, in addition to the amounts permitted for such twelve-month period, up
to (x) prior to the Merger, $10.0 million and (y) following the Merger, $30.0
million, in each case, of unutilized capacity under this clause
(gg) attributable to the immediately preceding twelve-month period;

(hh) payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by Holdings or any of its Restricted Subsidiaries to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options or warrants, (ii) the conversion or exchange of Capital
Stock of any such Person or (iii) the conversion or exchange of Indebtedness or
hybrid securities into Capital Stock of any such Person;

(ii) the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
Holdings or any Restricted Subsidiary of Holdings; and

(jj) any Restricted Payments that are required to be made in connection with the
consummation of the Merger in order to comply with or give effect to the
provisions of the Merger Agreement.

Section 6.3 Financial Covenants.

(a) Minimum Control Cash Amount. The Obligors shall maintain deposit accounts
and securities accounts (not including, for purposes of this Section 6.3(a), the
Collateral Account) with an aggregate balance of cash and/or Cash Equivalents at
all times equal to at least the Minimum Control Cash Amount (as hereinafter
defined) with banks or financial institutions with which each relevant Obligor
and the Administrative Agent have entered into control agreements in form and
substance reasonably satisfactory to the Administrative Agent (each, a “Control
Agreement”) and which are subject to a Lien granted pursuant to the Security
Agreement. Each such Control Agreement shall provide that the relevant Obligor
has access to the funds and other assets carried therein, but only until a
“Notice of Exclusive Control” or the equivalent is given by the Administrative
Agent. The term “Minimum Control Cash Amount” means, at any time, the amount set
forth set forth in the table below across from the then aggregate outstanding
principal amount of the Loans:

 

Outstanding Loan Principal Amount

   Minimum Control Cash Amount  

> $700,000,000

   $ 750,000,000   

< $700,000,000 and > $650,000,000

   $ 700,000,000   

< $650,000,000 and > $600,000,000

   $ 650,000,000   

< $600,000,000 and > $550,000,000

   $ 600,000,000   

< $550,000,000 and > $500,000,000

   $ 550,000,000   

< $500,000,000 and > $450,000,000

   $ 500,000,000   

< $450,000,000 and > $400,000,000

   $ 450,000,000   

 

87



--------------------------------------------------------------------------------

Outstanding Loan Principal Amount

   Minimum Control Cash Amount  

< $400,000,000 and > $350,000,000

   $ 400,000,000   

< $350,000,000 and > $300,000,000

   $ 350,000,000   

< $300,000,000 and > $250,000,000

   $ 300,000,000   

< $250,000,000 and > $200,000,000

   $ 250,000,000   

< $200,000,000 and > $150,000,000

   $ 200,000,000   

< $150,000,000 and > $100,000,000

   $ 150,000,000   

< $100,000,000 and > $50,000,000

   $ 100,000,000   

< $50,000,000

   $ 50,000,000   

(b) Minimum Collateral Coverage Ratio. The Borrower shall not permit a
Collateral Coverage Failure to occur at any time; provided, however, that (i) if
at any time, it is determined that a Collateral Coverage Ratio Failure has
occurred, the Borrower shall, within 45 days of the date of such determination,
prepay the Loan and/or deposit or pledge additional Collateral pursuant to
Section 5.8(c)(i), in each case in an amount sufficient to ensure that a
Collateral Coverage Ratio Failure is not continuing after giving effect to such
prepayment, pledge or deposit, (ii) if at any time, it is determined that a Core
Collateral Failure has occurred, the Borrower shall, within 45 days of the date
of such determination, pledge Core Collateral pursuant to Section 5.8(c)(ii) in
an amount sufficient to ensure that a Core Collateral Failure is not continuing
after giving effect to such pledge and (iii) the Borrower shall not be in
default under this Section 6.3(b) unless it has failed to take any of the
actions described in clause (i) or (ii) hereof within the specified period of
time.

(c) Minimum Liquidity. The Borrower shall not, at the close of any Business Day,
permit the sum of (i) the aggregate amount of Unrestricted Cash and (ii) the
aggregate principal amount committed and available to be drawn by Holdings and
its Restricted Subsidiaries (excluding any Receivables Subsidiary and taking
into account all borrowing base limitations or other restrictions) under all
revolving credit facilities of Holdings and its Restricted Subsidiaries
(excluding any Receivables Subsidiary) to be less than (A) prior to the Merger,
$850,000,000 and (B) following the Merger, $2,000,000,000.

Section 6.4 Restriction on Acquisitions. No Obligor will, nor will it permit any
other Obligor to, acquire by purchase or otherwise all or substantially all of
the business, property or assets of any Person or any division or line of
business of any Person (excluding purchases and acquisitions in the Ordinary
Course of Business by an Obligor of property from any Person not constituting
all or substantially all of the property of such Person, each an “Acquisition”),
or all or substantially all of the Capital Stock or other evidence of beneficial
ownership of any Person, or acquire any Person as a new Subsidiary, except that
the Obligors may make acquisitions of Capital Stock, the assets and/or the
business of another Person (including any division or line of business of such
Person) or acquire any Person as a new Subsidiary so long as (i) except in the
case of an acquisition of an Affiliate of an Obligor, the acquisition primarily
involves the acquisition of assets to be used in the business of an Obligor as
engaged in by such Obligor on the date hereof, (ii) except in the case of an
acquisition of an Affiliate of an Obligor, immediately before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (iii) immediately after giving effect to the acquisition, the
Obligors shall be in compliance on a Pro Forma Basis with Section 6.3 and,
except in the case of an acquisition of an Affiliate of an Obligor, such
compliance shall be evidenced by an Officer’s Certificate of the Borrower
demonstrating such compliance, (iv) if the acquisition is structured as a
consolidation or merger, it complies with Section 6.8, and (v) the Obligors
comply with their obligations under Section 5.8(a) and/or (b) with respect to
the properties, assets or Person so acquired (as applicable).

Section 6.5 [Reserved].

 

88



--------------------------------------------------------------------------------

Section 6.6 Transactions with Affiliates.

(a) Holdings will not, and will not permit any other Obligor to, make any
payment to or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Holdings
(each an “Affiliate Transaction”) involving aggregate payments or consideration
in excess of (x) prior to the Merger, $20,000,000 and (y) following the Merger,
$60,000,000, unless:

(i) the Affiliate Transaction is on terms that are not materially less favorable
to Holdings or the relevant Obligor (taking into account all effects Holdings or
such Obligor expects to result from such transaction whether tangible or
intangible) than those that would have been obtained in a comparable transaction
by Holdings or such Obligor with an unrelated Person; and

(ii) the applicable Obligor delivers to the Administrative Agent:

(1) (A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of (x) prior to the
Merger, $50,000,000 and (y) following the Merger, $150,000,000, an Officer’s
Certificate certifying that such Affiliate Transaction complies with clause
(i) of this Section 6.6(a); and

(2) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of (x) prior to the
Merger, $100,000,000 and (y) following the Merger, $300,000,000, an opinion as
to the fairness to Parent or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.6(a) hereof:

(i) the agreements listed on Schedule 6.6(b) as in effect on the Closing Date or
any transaction contemplated thereby

(ii) transactions contemplated by the Marketing and Service Agreements;

(iii) transactions between any Obligor with any employee labor unions or other
employee groups of such Obligor provided such transactions are not otherwise
prohibited by this Agreement;

(iv) following the Merger, transactions between or among Holdings and/or its
Restricted Subsidiaries (including without limitation in connection with any
full or partial “spin-off” or similar transactions);

(v) transactions with a Person (other than an Unrestricted Subsidiary of
Holdings) that is an Affiliate of Holdings solely because Holdings owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(vi) payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or

 

89



--------------------------------------------------------------------------------

on behalf of officers, directors, employees or consultants of Holdings or any of
its Restricted Subsidiaries

(vii) loans or advances to officers, directors or employees of Holdings or any
of its Restricted Subsidiaries, in an amount not to exceed (x) prior to the
Merger, $10,000,000 and (y) following the Merger, $30,000,000;

(viii) Investments and Restricted Payments permitted under this Agreement;

(ix) any issuance of Qualifying Equity Interests or any increase in the
liquidation value of the preferred stock of Holdings;

(x) any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Holdings or
any of its Restricted Subsidiaries in the Ordinary Course of Business and
payments pursuant thereto;

(xi) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in the Ordinary Course of Business or transactions with joint
ventures, alliances, alliance members or Unrestricted Subsidiaries entered into
in the Ordinary Course of Business;

(xii) transactions with captive insurance companies of any Obligor;

(xiii) transactions between or among any of Holdings and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

(xiv) transactions pursuant to agreements or arrangements in effect on the
Closing Date or any amendment, modification or supplement thereto or replacement
thereof and any payments made or performance under any agreement as in effect on
the Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);

(xv) transactions between or among Parent and/or its Subsidiaries or
transactions between a Non-Recourse Financing Subsidiary and any Person in which
the Non-Recourse Financing Subsidiary has an Investment; and

(xvi) any purchase by Holdings’ Affiliates of Indebtedness of Holdings or any of
its Restricted Subsidiaries, the majority of which Indebtedness is offered to
Persons who are not Affiliates of Holdings.

Section 6.7 Conduct of Business. From and after the date hereof, (a) no Obligor
shall engage in any principal line of business other than (i) any business that
is similar or reasonably related, ancillary, supporting or complementary to, or
any reasonable extension of, the businesses engaged in by the Obligors on the
date hereof and related businesses and (ii) such other lines of business as may
be consented to by the Requisite Lenders, and (b) each of the Excluded
Subsidiaries shall not engage in any business other than the business engaged in
by it on the Closing Date.

 

90



--------------------------------------------------------------------------------

Section 6.8 Merger or Consolidation. No Obligor will consolidate with or merge
with any other Person or convey, lease or transfer its properties and assets
substantially as an entirety to any Person, unless (a) (i) in the case of a
consolidation or merger involving a Principal Obligor, either (x) a Principal
Obligor is the surviving entity and, other than in the case of Holdings, the
Principal Obligor remains a wholly-owned Subsidiary of Holdings or (y) only in
respect of a Principal Obligor that is not Holdings, a Permitted Holder is the
surviving entity and becomes, contemporaneously with such consolidation or
merger, a wholly-owned Subsidiary of Holdings (and in such case the Permitted
Holder shall thereafter be deemed an “Obligor” and a “Principal Obligor” for the
purposes of this Agreement) and shall expressly assume, by an agreement executed
and delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, all of such Principal Obligor’s
obligations under each Loan Document to which it is a party), or (ii) in the
case of a consolidation or merger involving any other Obligor, such Obligor is
the surviving entity or if such Obligor is not the surviving entity, such
surviving entity or the Person that acquires by conveyance, lease or transfer
the properties and assets of such Obligor substantially as an entirety, shall be
a corporation or limited liability company organized and existing under the laws
of the United States of America or any State thereof or the District of
Columbia, and shall expressly assume, by an agreement executed and delivered to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, all of such Obligor’s obligations under each Loan Document
to which it is a party; (b) immediately before and after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing and immediately after giving effect to such transaction, the Borrower
shall be in compliance, on a Pro Forma Basis, with Section 6.3; and (c) the
Borrower has delivered to the Administrative Agent an Officer’s Certificate and
an opinion of counsel from counsel reasonably satisfactory to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, stating that such consolidation, merger, conveyance, lease or transfer
and such agreement comply with this Section 6.8 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and addressing such other matters as may be reasonably requested by the
Administrative Agent. Notwithstanding anything to the contrary contained in this
Section 6.8, (A) any Obligor may merge or consolidate with any other Obligor;
provided that, except with respect to any merger, consolidation, conveyance,
lease, or transfer pursuant to clause (D) below, in the case of each such merger
or consolidation involving a Principal Obligor, such Principal Obligor shall be
the continuing or surviving Person, (B) any Obligor may convey, lease or
transfer its properties and assets substantially as an entirety to any other
Obligor and (C) any Principal Obligor may merge or consolidate with any other
Principal Obligor; provided that, except with respect to any merger,
consolidation, conveyance, lease, or transfer pursuant to clause (D) below, in
the case of each such merger or consolidation involving the Borrower, the
Borrower shall be the continuing or surviving Person and (D) notwithstanding
anything to the contrary herein, following the Merger, any Obligor (including
the Borrower or any other Principal Obligor) may merge or consolidate with or
into or convey, lease or transfer its properties and assets substantially as an
entirety to any AMR Obligor and any Affiliate of an AMR Obligor if the Person
that is the surviving entity (if other than such Obligor) or the Person that
acquires by conveyance, lease or transfer the properties and assets of such
Obligor substantially as an entirety, shall be a corporation or limited
liability company organized and existing under the laws of the United States of
America or any State thereof or the District of Columbia, and shall expressly
assume, by an agreement executed and delivered to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, all of
such Obligor’s obligations under each Loan Document to which it is a party
(whereupon such Person shall be deemed a “Principal Obligor” hereunder, to the
extent the such Obligor or such Person making such acquisition was a Principal
Obligor immediately prior to such acquisition).

Section 6.9 Limitations on Amendments.

(a) No Obligor will, nor will it permit any other Obligor to, amend, adopt or
terminate any Plan (i) unless such action could not reasonably be expected to
have a Material Adverse

 

91



--------------------------------------------------------------------------------

Effect, or (ii) in any manner that could reasonably be expected to give the PBGC
a sound and just basis to commence Proceedings against the Obligors on the basis
that such action constitutes a subsequent change in connection with the
Obligor’s termination or replacement of the defined benefit Retirement Income
Plan for Pilots of US Airways, Inc. with the 2003 Pilots Defined Contribution
Plan.

(b) No Obligor shall amend, restate, supplement or modify (or consent to or
permit any amendment, restatement, supplement or modification of) its Investment
Guidelines without the prior written consent of the Administrative Agent;
provided, that, for the avoidance of doubt, this Section 6.9(b) shall not be
deemed to prohibit the adoption of the Investment Guidelines by any Obligor.

Section 6.10 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Disposition
(including sale-leaseback transactions not prohibited by this Agreement),
(b) restrictions by reason of customary provisions restricting pledges, Liens,
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the Ordinary Course of Business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), (c) negative pledges contained in the Airbus
Financing Letter, Agreement and Permitted Acquisition Financing (and any
Permitted Refinancing Indebtedness thereof), (d) Permitted Refinancing
Indebtedness of Indebtedness outstanding on the Closing Date and (e) negative
pledges contained in the documentation for any Qualified Receivables Subsidiary,
after the date hereof, no Obligor will, nor will it permit any other Obligor to,
enter into any agreement prohibiting the creation or assumption of any Lien to
secure the Obligations upon any of its properties or assets, whether now owned
or hereafter acquired to the extent that such properties or assets are required
to be pledged to secure the Obligations pursuant to the provisions of any
Collateral Document that are applicable as of the date of any such agreement.

Section 6.11 Hedging and Cost Management Strategies. No Obligor will, nor will
it permit any other Obligor to, become a general partner in any general or
limited partnership or joint venture engaged or involved in, nor will any
Obligor engage in any transaction involving, commodity options or future
contracts or any similar speculative transactions; provided, however, that the
following transactions shall not be prohibited by this Section 6.11 (or,
notwithstanding anything to the contrary herein, any other provision hereof):
(a) transactions and strategies (including, without limitation, purchase, sale
and derivative transactions) intended to address or have the effect of managing
fuel costs and other costs, regardless of whether such transactions or
strategies have been previously engaged by such Obligor or Person engaged in a
business similar to that of such Obligor, (b) transactions designed to hedge
interest rates entered into in the Ordinary Course of Business with respect to
notional amounts not to exceed actual or anticipated Indebtedness and not
entered into for speculative purposes and (c) transactions designed to hedge
against risks associated with fluctuations in currencies entered into in the
Ordinary Course of Business, and not entered into for speculative purposes.

Section 6.12 Asset Dispositions. No Obligor will, nor will it permit any other
Obligor to, directly or indirectly, consummate any Asset Disposition, unless,
after giving effect to such Asset Disposition there is no Collateral Coverage
Failure (determined after giving effect to (A) the deposit of the Net Cash
Proceeds of such Asset Disposition or the deposit at the time of such Asset
Disposition of other cash or Cash Equivalents into the Collateral Account and
(B) the pledge of additional Collateral at the time of such Asset Disposition
pursuant to Section 5.8(d)).

Section 6.13 Hazardous Materials. No Obligor shall cause or knowingly permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Collateral where such Release would (a) violate in any respect, or
form the basis for any Liabilities pursuant to

 

92



--------------------------------------------------------------------------------

Environmental Laws, or (b) otherwise adversely affect the value or marketability
of any of the Collateral, other than in the case of each of clauses (a) and (b),
such violations, Releases or Liabilities pursuant to Environmental Laws that
would not reasonably be expected to have a Material Adverse Effect.

Section 6.14 ERISA Events. No Obligor shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a lien under Section 430 of the Internal Revenue Code or
Section 303 or 4068 of ERISA or (ii) an ERISA Event, except in each case to the
extent such lien or such ERISA Event could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default. Each of the following events shall constitute an
“Event of Default”:

(a) (i) failure by the Borrower to pay any installment of principal of the Loans
on the date due, whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise, (ii) failure by the Borrower to pay any interest on the
Loans within five (5) Business Days of the date due or (iii) failure by the
Borrower to pay any fee or any other amount when due under this Agreement or any
other Loan Document within ten (10) Business Days after receipt of written
notice from the Administrative Agent of such failure to pay when due; or

(b) any Obligor or any of its Subsidiaries defaults (other than defaults
referred to in clause (a) of this Section 7.1) under one or more Capital Leases,
agreements for Indebtedness (other than the Co-Branded Card Agreement) or
Operating Leases and such default relates to any Capital Leases or any other
agreements for Indebtedness which have a principal amount that equals or exceeds
(x) prior to the occurrence of the Merger, $50,000,000 and (y) if the Merger
occurs, $150,000,000, or any Operating Leases under which the aggregate net
present value of the remaining basic rent payments (as determined in accordance
with the formulas for calculating “net present value” under the applicable
leases or for leases without such formulas, in accordance with formulas under
leases for comparable terms and comparable amounts) equals or exceeds (x) prior
to the occurrence of the Merger, $50,000,000 and (y) if the Merger occurs,
$150,000,000, if such defaults, either individually or in the aggregate, shall
have (A) resulted in the acceleration of the payment of such Indebtedness (other
than the Co-Branded Card Agreement) or occurred at the final maturity of such
Indebtedness and the applicable creditors have exercised remedies thereunder or
(B) resulted in the termination of one or more such Operating Leases; provided
that the failure by an Obligor to make one or more payments that are
attributable to and relate solely to return conditions under any aircraft lease
shall not constitute an Event of Default under this Section 7.1(b) so long as
the Obligor is, in good faith, disputing the amount of such payments; or

(c) failure by an Obligor to (1) perform or comply with any term or condition
contained in Section 5.2, Section 5.10 or Article VI of this Agreement (other
than Section 6.3(a) or 6.3(c)) or (2) to perform or comply with the provisions
set forth in Section 6.3(a), except that, in the case of any failure to perform
or comply arising by reason of a fluctuation in the value of Cash Equivalents or
other investments in accounts subject to the Control Agreements referred to
therein, no Event of Default shall occur unless such failure to perform or
comply shall not have been remedied or waived within ten (10) Business Days
after the date of such failure to perform or comply; or

(d) any representation, warranty, certification or other statement made by any
Obligor in any Loan Document or in any statement or certificate at any time
given by any Obligor in

 

93



--------------------------------------------------------------------------------

writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect on the date as of which made and such
representation, to the extent capable of being corrected, is not corrected
within ten (10) Business Days after the earlier of (A) a Responsible Officer of
a Principal Obligor obtaining knowledge of such default or (B) receipt by the
Borrower of notice from the Administrative Agent of such default; or

(e) any default by any Obligor in the performance of or compliance with any
provision contained in this Agreement or any of the other Loan Documents
required to be performed or complied with by it (other than any such provision
referred to in any other clause of this Section 7.1), (i) with respect to a
default under Section 6.3(c), such default shall not have been remedied or
waived within two (2) Business Days after the date of such default and (ii) with
respect to any other default, such default shall not have been remedied or
waived within sixty (60) days after the earlier of (A) a Responsible Officer of
a Principal Obligor obtaining knowledge of such default or (B) receipt by the
Borrower of notice from the Administrative Agent of such default; or

(f) (i) a court shall enter a decree or order for relief in respect of any
Obligor or its Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or any other relief described in clause (ii) below or other
similar relief shall be granted under any applicable federal or state law; or
(ii) an involuntary case shall be commenced against any Obligor or its
Subsidiaries seeking (A) relief under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
(B) the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over such Obligor or such Subsidiary, or
over all or a substantial part of its property, or (C) the appointment of an
interim receiver, trustee or other custodian of any Obligor or its Subsidiaries
for all or a substantial part of its property, and any such event described in
this clause (ii) against such Obligor shall continue for 60 days without being
dismissed or discharged; or (iii) a warrant of attachment, execution or similar
process shall have been issued against all or any substantial part of the
property of any Obligor; or

(g) (i) any Obligor or its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian of all or a substantial
part of its property; or (ii) any Obligor or its Subsidiaries shall make any
assignment for the benefit of creditors; or (iii) the board of directors of any
Obligor or its Subsidiaries (or any committee thereof) shall adopt any
resolution to approve any of the actions referred to in clauses (i) or
(ii) above; or

(h) one or more final judgments or orders for the payment of money in an
aggregate amount in excess of (i) prior to the occurrence of the Merger,
$50,000,000 and (ii) if the Merger occurs, $150,000,000 (in each case,
determined net of amounts covered by insurance policies issued by creditworthy
insurance companies or by third party indemnities or a combination thereof),
which judgments are not paid, discharged, bonded, satisfied or stayed within a
period of sixty (60) days; or

(i) any order, judgment or decree shall be entered against any Obligor decreeing
the dissolution of such Obligor and such order shall remain undischarged or
unstayed for a period in excess of sixty (60) days; or

(j) (i) (A) any of the Loan Documents shall cease to be enforceable against any
Obligor party thereto or in full force and effect or (B) any Obligor shall so
assert or (ii) (A) any Lien under the Collateral Documents on any material
portion of the Collateral shall cease to be valid and

 

94



--------------------------------------------------------------------------------

enforceable and of the same effect purported to be created thereby or shall fail
or cease to be a perfected Lien with the priority required by the applicable
Collateral Document (subject to Permitted Encumbrances and, in each case, other
than (x) as permitted by the terms of this Agreement and the Collateral
Documents, (y) as a result of any action by the Administrative Agent or any
Secured Party or (z) as a result of the failure of the Administrative Agent or
any Secured Party to take any action within its control), or (B) any Obligor
shall so assert the invalidity or lack of enforceability, perfection or priority
of any such Lien and, in the case of clause (ii)(A) of this subsection (j), such
default shall continue unremedied for a period of fifteen (15) consecutive days
after the Borrower has received written notice thereof from the Administrative
Agent; or

(k) any Obligor shall fail to carry and maintain (or to cause to be carried and
maintained) on or with respect to Aircraft or Engines constituting Collateral
airline liability insurance required to be maintained pursuant hereto or in
accordance with the provisions of the related Collateral Documents; or

(l) any Obligor shall fail generally, or shall admit in writing its inability,
to pay its debts as such debts become due; or

(m) the termination of any Plan of the Borrower pursuant to Section 4042 of
ERISA and such termination would reasonably be expected to result in a Material
Adverse Effect; or

(n) suspension of all or substantially all of the Obligors’ flight and other
operations for more than five consecutive days (excluding, however, any such
suspension as a result of an order by an Aviation Authority due to a force
majeure or any other extraordinary event similarly affecting other major U.S.
commercial carriers).

Section 7.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and at the request of the Requisite Lenders shall,
declare the Loans, all interest thereon and all other amounts and Obligations
payable under this Agreement to be immediately due and payable, whereupon the
Loans, all such interest and all such amounts and Obligations shall become and
be immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of an Event of Default specified in
Section 7.1(f) or Section 7.1(g), the Loans, all such interest and all such
amounts and Obligations shall automatically become and be immediately due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. In addition to the remedies
set forth above, the Administrative Agent may exercise any remedies provided for
by the Collateral Documents or any other remedies provided by applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment, Powers and Immunities. Each of the Lenders hereby
appoints and authorizes Citicorp North America, Inc., to act as its
administrative agent and collateral agent hereunder with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement, together with such other powers as are reasonably incidental thereto.
Without limiting the foregoing, each of the Lenders hereby authorizes the
Administrative Agent to execute and deliver each of the Collateral Documents.
The Administrative Agent (which term as used in this sentence and in Section 8.5
hereof and the first sentence of Section 8.6 hereof shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees
and agents):

 

95



--------------------------------------------------------------------------------

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and the other Loan Documents, and shall not by reason of this
Agreement or the other Loan Documents be a trustee or fiduciary for any party
hereto;

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Loan Document or any other document
referred to or provided for herein or therein or for any failure by the Borrower
or any other Person to perform any of its obligations hereunder or thereunder;

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder (and shall not commence an action or proceeding on behalf
of any Lender without obtaining the consent of such Lender thereto);

(d) shall not be responsible for any computation made in good faith under
Section 6.3 hereof or for any other action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct; and

(e) shall not be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Requirement of Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct (except for the gross negligence
or willful misconduct) of or for the supervision of any such agents or
attorneys-in-fact selected by it in good faith.

Section 8.2 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to conclusively rely upon any certification, notice or other
communication (including, without limitation, any thereof by telephone,
telecopy, email, telegram or cable) reasonably believed by it to be genuine and
correct and to have been signed, made or sent by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel and other
experts selected by the Administrative Agent, as the case may be. As to any
matters not expressly provided for by this Agreement, the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder in accordance with instructions given by the Requisite Lenders (or
such other percentage of the Lenders, as a whole or of a particular Class, as
shall be expressly provided for in the Loan Documents), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.

Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than a failure to make
a payment of principal of or interest on the Loan) unless the Administrative
Agent has received notice from a Lender or the Borrower specifying such Default
and stating that such notice is a “Notice of Default.” In the event that the
Administrative Agent receives a notice of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 8.7 hereof) take such action with respect to any such
Default as shall be directed by the Requisite Lenders; provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Lenders except to the extent that this

 

96



--------------------------------------------------------------------------------

Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Requisite Lenders or all of
the Lenders.

Section 8.4 Rights as a Lender. With respect to its Commitments and the Loans,
if any, made by it, Citibank (and any successor acting as Administrative Agent)
in its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. Citibank (and any successor acting as Administrative Agent) and its
affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with the Borrower as if it were not
acting as the Administrative Agent, and Citibank (and any such successor) and
its affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

Section 8.5 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 9.4 hereof, but without
limiting the obligations of the Borrower under said Section 9.4) ratably in
accordance with the aggregate of the aggregate principal amount of the Loans and
aggregate Commitments held by the Lenders for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever (including without
limitation legal fees and expenses) that may be imposed on, incurred by or
asserted against the Administrative Agent arising out of or by reason of any
investigation in any way relating to or arising out of this Agreement or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses that the Borrower is obligated to pay under Section 9.4
hereof, but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified. The obligations of the
Lenders under this Section 8.5 shall survive the termination of this Agreement,
the repayment of the Loan, the termination of the Commitments and the
resignation or removal of the Administrative Agent.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement and the Notes. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrower of this Agreement and the Notes or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Borrower. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower that may come into the
possession of the Administrative Agent or any of its affiliates.

Section 8.7 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder or thereunder unless it
shall receive further assurances to its satisfaction from

 

97



--------------------------------------------------------------------------------

the Lenders of their indemnification obligations under Section 8.5 hereof
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.

Section 8.8 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Requisite Lenders at no cost to the
Borrower other than the payment of the fees of any successor Administrative
Agent. Upon any such resignation or removal, the Requisite Lenders, in
consultation with the Borrower, shall have the right to appoint a successor
Administrative Agent, which shall be a bank that has an office in New York, New
York or London, England. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Requisite Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a bank that has an
office in New York, New York and that has a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as an Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
shall notify the Lenders and the Borrower thereof, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Notwithstanding the foregoing, no removal of the Administrative Agent
shall be effective until all amounts then due and owing to the removed
Administrative Agent shall be paid in full. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VIII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

Section 8.9 Release of Collateral or Guarantors. Each of the Lenders hereby
consents to the release and hereby directs the Administrative Agent to, and the
Administrative Agent hereby agrees:

(a) to release any Subsidiary of Holdings from its guarantee of any Obligation
of any Obligor if (i) all of the Capital Stock of such Subsidiary owned by
Holdings or any of its Subsidiaries are sold or otherwise transferred in a
Disposition not prohibited by Section 6.12 (including pursuant to a waiver or
consent), to the extent that, after giving effect to such sale, such Subsidiary
would not be required to guarantee any Obligations pursuant to Section 5.8,
(ii) such Subsidiary is designated as an Unrestricted Subsidiary pursuant to
Section 5.17 or (iii) such Subsidiary becomes an Immaterial Subsidiary;

(b) to release (or, in the case of clause (b)(iii) and (b)(iv) below, at the
option of the Borrower, release or subordinate) any Lien held by the
Administrative Agent for the benefit of the Secured Parties against (i) any
Collateral that is sold by an Obligor in a sale permitted by the Loan Documents
(including pursuant to a valid waiver or consent and including the sale or
contribution of Accounts constituting Collateral in connection with a Qualified
Receivables Transaction), to the extent all Liens required to be granted in such
Collateral pursuant to Section 5.8 after giving effect to such sale have been
granted and with respect to which the relevant Obligor complies with
Section 2.6(b), as applicable, (ii) any Collateral to the extent the release of
any Lien in such Collateral is permitted or required under any Loan Document
(including, without limitation, (x) the proviso in Section 5.8(b) and
(y) Section 5.17), (iii) any Collateral (including any cash or Cash Equivalents
on deposit in the Collateral Account) upon the written direction of the Borrower
so long as (x) no Default or Event of Default has occurred or is continuing and
(y) after giving effect to such release and the exclusion of the Appraised Value
of such Collateral or the amount of Accounts constituting such Collateral, as
applicable, from the calculation of

 

98



--------------------------------------------------------------------------------

the Collateral Coverage Ratio, there would not be a Collateral Coverage Failure
and (iv) all of the Collateral and all Obligors, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable, (C) deposit of cash collateral with respect to all contingent
Obligations as to which claims have been asserted or are pending, in amounts and
on terms and conditions and with parties satisfactory to the Administrative
Agent and each Indemnitee that is owed such Obligations and (D) to the extent
requested by the Administrative Agent, receipt by the Secured Parties of mutual
liability releases from the Obligors and the Administrative Agent, each in form
and substance acceptable to the Administrative Agent; and

(c) upon receipt of reasonable advance notice from the Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 8.9;
provided, that the Administrative Agent shall not be obligated to release any
guarantee or Lien pursuant to this Section 8.9 until its receipt from the
Borrower of an Officer’s Certificate certifying that such release complies with
this Section 8.9, and the Administrative Agent shall be fully protected in
relying on such Officer’s Certificate in connection therewith.

Section 8.10 Arrangers, Bookrunners, Syndication Agents and Documentation
Agents. Notwithstanding anything herein to the contrary the Joint Lead
Arrangers, the Bookrunner, the Syndication Agent and the Documentation Agent
named on the cover page of this Agreement shall not, in their capacities as
such, have any duties or liabilities under this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers, Etc.

(a) Amendments and Waivers. No amendment, modification or waiver of any
provision of this Agreement or any other Loan Document nor consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Requisite Lenders (or the
Administrative Agent with the consent of the Requisite Lenders), and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:

(i) no amendment, modification, waiver or consent shall, unless in writing and
signed by each Lender directly and adversely affected thereby, do any of the
following:

(1) increase, extend or reinstate the Commitment of such Lender or subject such
Lender to any additional obligations;

(2) extend the scheduled final maturity of any of the Loans or change the amount
of or extend the scheduled date fixed for the payment of any principal of any
Loan (it being understood that the waiver of any mandatory prepayment of any
Loan pursuant to Section 2.6 shall not constitute an extension of any scheduled
date fixed for the payment of any principal of the Loan);

(3) decrease the rate of interest on any Loan (other than as a result of waiving
the applicability of any post-default increase in interest rates) or any fee,
indemnity or other amount payable to such Lender or extend any date fixed for
payment

 

99



--------------------------------------------------------------------------------

of such interest, indemnity or other amount or fees (it being understood that
the waiver of any mandatory prepayment of any Loan pursuant to Section 2.6 shall
not constitute an extension of any date fixed for payment of such interest,
indemnity or other amount or fees);

(4) amend the definition of “Requisite Lenders” or this Section 9.1;

(5) release all or substantially all of the Collateral or any Guarantor from its
guarantee of any Obligation of the Borrower; and

(6) modify the application of payments to the Loans under Section 2.9;

(ii) no amendment, modification, waiver or consent shall, unless in writing and
signed by the Administrative Agent, in addition to the Persons required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or the other Loan Documents;

(iii) any amendment, waiver or modification of this Agreement that by its terms
disproportionately affects the rights and duties under this Agreement of the
Lenders of a particular Class (but not the Lenders of any other Class) may only
be effected by an agreement or agreements in writing entered into by the
Borrower and the Requisite Class Lenders ; and

(iv) any Loan Document may be amended, supplemented or otherwise modified with
the consent solely of the Administrative Agent and the Obligors to (i) add
assets (or categories of assets) to the Collateral, as contemplated by the
definition of “Appraised Collateral”, (ii) to remove any asset or type or
category of asset (including after-acquired assets of that type or category)
from the Collateral to the extent the release thereof is permitted by
Section 8.9(b) or (iii) to make ministerial changes or corrections of manifest
errors or omissions that do not directly adversely affect any Lender.

Notwithstanding anything herein to the contrary, this Agreement may be amended
in accordance with Section 2.14 or Section 2.15.

(b) Execution of Amendments and Waivers by the Administrative Agent. The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(c) Non-Consenting Lenders. In connection with any proposed amendment,
modification, waiver or termination requiring the consent of all affected
Lenders, if the consent of the Requisite Lenders is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this Section 9.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting (or an
Affiliate of which is acting) as the Administrative Agent is not a
Non-Consenting Lender, the Borrower shall have the right to:

(i) propose to the Administrative Agent one or more Eligible Lenders to purchase
all of the portion of the Loans (and Commitments, if any) of such Non-Consenting
Lender and, upon the consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned) to any of such Eligible Lenders, such Eligible
Lender shall have the right to

 

100



--------------------------------------------------------------------------------

purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the request of the Borrower or such Eligible Lender, sell
and assign to such Eligible Lender, all of the portion of the Loans (and
Commitments, if any) of such Non-Consenting Lender for an amount equal to the
principal balance of such portion of the Loans held by the Non-Consenting Lender
and all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment and
Acceptance; provided, however, that at the time of such replacement, such
assignee consents to the proposed amendment, modification, waiver or
termination; provided, further, that the failure of any Non-Consenting Lender to
execute any such Assignment and Acceptance shall not render such purchase and
sale (or the corresponding assignment) invalid; or

(ii) purchase from such Non-Consenting Lender, and such Non-Consenting Lender
agrees that it shall sell and assign to the Borrower upon the request of the
Borrower, all of the portion of the Loans (and Commitments, if any) of such
Non-Consenting Lender for an amount equal to (or, with the consent of such
Non-Consenting Lender, less than) the principal balance of such portion of the
Loans held by the Non-Consenting Lender and all accrued interest and fees with
respect thereto through the date of sale), such purchase and sale to be
consummated pursuant to an executed Permitted Purchaser Assignment and
Acceptance; provided, that the failure of any Non-Consenting Lender to execute
any such Permitted Purchaser Assignment and Acceptance shall not render such
purchase and sale (or the corresponding assignment) invalid; provided, further,
that all such Loans (and, as applicable, Commitments and Notes in respect
thereof) assigned to the Borrower shall be deemed to be immediately cancelled
and terminated on the closing date specified in such Permitted Purchaser
Assignment and Acceptance.

Section 9.2 Assignments and Participations; Successors and Assigns.

(a) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to the Loan) to
(i) any existing Lender, (ii) any Affiliate or Approved Fund of any existing
Lender that, in each case, is otherwise an Eligible Lender at the time of such
assignment, (iii) any other Eligible Lender acceptable (which acceptance shall
not be unreasonably withheld or delayed) to the Administrative Agent and, as
long as no Event of Default is continuing, the Borrower or (iv) any Permitted
Purchaser in accordance with Section 9.2(g); provided that, with respect to all
assignments under this Section 9.2 (other than assignments to any Permitted
Purchaser, which assignments shall be governed by Section 9.2(g) below),
(A) such assignments must be ratable among the obligations owing to and owed by
such Lender with respect to applicable Class being assigned, (B) the aggregate
outstanding principal amount (determined as of the Closing Date of the
applicable Assignment and Acceptance) of the Loan and Commitments subject to any
such assignment shall be an integral multiple of $1,000,000, unless such
assignment is made to an existing Lender or an Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in the Term Facility or is made with the prior consent of
the Borrower and the Administrative Agent, (C) the consent of the Borrower shall
not be required for any assignment by the Lenders party hereto on the Closing
Date made in connection with the primary syndication of the Term Facility of
their respective Commitments and Loans held on the Closing Date and (D) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof.

(b) Procedure. The parties to each assignment made in reliance on clause
(a) above (other than those described in clause (d) or (e) below) shall deliver
to the Administrative Agent (and the Administrative Agent shall keep a copy of
all documents required to be delivered) the following: (i) an Assignment and
Acceptance, executed by the assignor(s) and the assignees(s), evidencing such

 

101



--------------------------------------------------------------------------------

assignment; (ii) any existing Note subject to such assignment (or any affidavit
of loss therefor acceptable to the Administrative Agent); (iii) any tax forms
required to be delivered pursuant to Section 2.12(f), and (iv) an assignment fee
in the amount of $3,500; provided, that (1) if an assignment by a Lender is made
to an Affiliate or an Approved Fund of such assigning Lender, then no assignment
fee shall be due in connection with such assignment, and (2) if an assignment by
a Lender is made to an assignee that is not an Affiliate or Approved Fund of
such assigning Lender, and concurrently to one or more Affiliates or Approved
Funds of such assignee, then only one assignment fee of $3,500 shall be due in
connection with such assignment; provided, further, that the Administrative
Agent may, in its sole discretion, elect to waive such assignment fee in the
case of any Assignment. Upon receipt of all the foregoing, and conditioned upon
such receipt and upon the Administrative Agent consenting to such Assignment and
Acceptance, from and after the Closing Date specified in such Assignment and
Acceptance, the Administrative Agent shall record or cause to be recorded in the
Register the information contained in such Assignment and Acceptance.

(c) Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (except for
those surviving the termination of the Commitments and the payment in full of
the Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article VIII, Section 9.5 and Section 9.6); provided,
however, that the Obligors shall not be obligated to pay any greater amount
under Section 2.10(b) or Section 2.12 to such assignee than the Obligors would
have been obligated to pay to the assigning Lender as of the date of such
assignment in such Sections prior to such assignment.

(d) Grant of Security Interests. In addition to the other rights provided in
this Section 9.2, each Lender may, without the consent of the Administrative
Agent or the Borrower, grant a security interest in, or otherwise assign as
collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on any
Loan), to (i) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to the Administrative Agent or (ii) any other
Person as security for such Lender’s obligations; provided, however, that no
such other Person, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (a) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(e) Participants and SPVs. In addition to the other rights provided in this
Section 9.2, each Lender may, (x) with notice to the Administrative Agent, grant
to an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of such Loan pursuant thereto shall satisfy the obligation of
such Lender to make such Loan hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from the Administrative Agent or the Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loan) (any such purchaser of a participation
being referred to as a “Participant”); provided, however, that, (1) whether as a
result of any term of any Loan Document or of such grant or participation,

 

102



--------------------------------------------------------------------------------

(i) no such SPV or Participant shall have a commitment, or be deemed to have
made an offer to commit, to make any Loan hereunder, and, except as provided in
the applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Obligors and the Secured Parties towards such Lender, under
any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such Participant and SPV shall
be entitled to the benefit of Sections 2.10, 2.11 and 2.12, but only to the
extent such Participant or SPV delivers the tax forms pursuant to
Section 2.12(f) and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to any Loan funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or Participant
have the right to enforce any of the terms of any Loan Document, (iii) the
consent of such SPV or Participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (2) and
(3) of Section 9.1(a)(i) and, in the case of Participants, except for those
described in clause (5) of Section 9.1(a)(i) and (2) such Lender maintains a
register with respect to each such SPV or Participant in a manner such that the
Loans are in “registered form” as described in Treasury Regulations
Section 5f.103-1(c). Notwithstanding the foregoing, each Lender agrees that none
of the following Persons shall become a Participant hereunder: (I) an airline, a
commercial aircraft operator, an air freight forwarder or an entity principally
engaged in the business of parcel transport by air, or (II) an Affiliate of any
Person described in clause (I) above. No party hereto shall institute (and the
Borrower shall cause each other Obligor not to institute) against any SPV
grantee of an option pursuant to this clause (e) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided that except as otherwise expressly provided herein, no Obligor
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lenders and the Administrative Agent
(and any attempted assignment or transfer by an Obligor without such consent
shall be null and void).

(g) Assignments to Permitted Purchasers. Any Lender may, without the consent of
any person (other than the assigning Lender), at any time, assign all or a
portion of its rights and obligations with respect to any Loans and/or and any
Commitments hereunder to a Permitted Purchaser through open market purchases, in
each case subject to the following limitations:

(i) at the time of such assignment, such Permitted Purchaser shall identify
itself as such to such assigning Lender;

(ii) at the time of such assignment, such Permitted Purchaser shall
(A) represent to the assigning Lender that as of the date of such assignment, it
is not in possession of any information not available to Lenders generally that
would be material to a Lender’s decision to

 

103



--------------------------------------------------------------------------------

sell its Loans or (B) disclose to such Lender that it cannot make the
representation set forth in clause (A);

(iii) before and after giving effect to such assignment, no Default or Event of
Default shall have occurred and be continuing;

(iv) the purchase price for such assignment shall be as mutually agreed by such
Lender and such Permitted Purchaser and, without limiting the foregoing, may be
below par;

(v) such Lender and such Permitted Purchaser shall deliver to the Administrative
Agent (and the Administrative Agent shall keep a copy of all such documents)
(A) a Permitted Purchaser Assignment and Acceptance, executed by such Lender and
such Permitted Purchaser, evidencing such assignment; (B) any existing Note
subject to such assignment (or any affidavit of loss therefor acceptable to the
Administrative Agent); and (C) an assignment fee in the amount of $3,500; and

(vi) all such Loans and Commitments (and any Notes in respect thereof) assigned
to such Permitted Purchaser shall be deemed to be immediately cancelled and
terminated on the closing date specified in such Permitted Purchaser Assignment
and Acceptance and, upon the Administrative Agent’s receipt of the items
described in clause (v) above, and conditioned upon such receipt, from and after
the closing date specified in such Permitted Purchaser Assignment and
Acceptance, the Administrative Agent shall record or cause to be recorded in the
Register the information contained in such Permitted Purchaser Assignment and
Acceptance, including the cancellation and/or termination thereof.

Notwithstanding anything to the contrary herein, this Section 9.2(g) shall
supersede any provisions in Section 2.5(c), Section 9.2 or Section 9.6 to the
contrary.

Section 9.3 Costs and Expenses. Whether or not the transactions contemplated
hereby shall be consummated, the Obligors agree to pay promptly (i) all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of the Loan Documents
and all documents relating thereto (including reasonable legal fees and expenses
(including FAA counsel)), (ii) all reasonable costs and expenses incurred by the
Administrative Agent in connection with any consents, amendments, waivers or
other modifications hereto (including reasonable legal fees and expenses
(including FAA counsel)) and (iii) all costs and expenses, including reasonable
legal fees and expenses (including FAA counsel) incurred by the Administrative
Agent and the Lenders in enforcing any Obligations of, or in collecting any
payments due from, the Obligors hereunder or under the other Loan Documents,
including any such costs and expenses incurred after the filing of a bankruptcy
or insolvency proceeding with respect to any Obligor.

Section 9.4 Indemnities.

(a) Each Obligor agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), the use or proposed use of
the proceeds of any Loan, or any securities filing of, or with respect to, the
Obligors, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of the
Obligors or any Affiliate of any of them in

 

104



--------------------------------------------------------------------------------

connection with any of the foregoing and any Contractual Obligation entered into
in connection with any Platform, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any Indemnitee or any
of its Related Persons, any Obligor, any holders of its securities or its
creditors (and including reasonable attorneys’ fees in any case), whether or not
any such Indemnitee or Related Person is a party thereto, and whether or not
based on any securities or commercial law or regulation or any other Requirement
of Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that the Obligors shall not have any liability under this
Section 9.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each Obligor waives and agrees not to assert
against any Indemnitee any right of contribution with respect to any Liabilities
that may be imposed on, incurred by or asserted against any Related Person. Each
of the Borrower, the Administrative Agent and the Lenders also agrees not to
assert any claim against the Administrative Agent, any Lender, the Borrower, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, for consequential, indirect,
special or punitive damages arising out of or otherwise relating to this
Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Claims, including those arising from, or otherwise involving, any
property of the Borrower or any of its Subsidiaries or any actual, alleged or
prospective damage to property or natural resources or harm or injury alleged to
have resulted from any Release of Hazardous Materials on, upon or into such
property or natural resource or any property on or contiguous to any real
property of the Borrower or any of its Subsidiaries, whether or not, with
respect to any such Environmental Claims, any Indemnitee is a mortgagee pursuant
to any leasehold mortgage, a mortgagee in possession, the successor-in-interest
to the Borrower or any of its Subsidiaries or the owner, lessee or operator of
any property of the Borrower or any of its Subsidiaries through any foreclosure
action, in each case except to the extent such Environmental Claims (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Obligor or (ii) are
attributable to acts of such Indemnitee.

Section 9.5 Right of Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, to the fullest
extent permitted by law, the Administrative Agent, each Lender and each of their
respective Affiliates are hereby authorized by the Obligors at any time or from
time to time, with notice to the Obligors and to the Lenders and the
Administrative Agent, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other Indebtedness at any time held or owing by the Administrative Agent or that
Lender to or for the credit or the account of any Obligor against and on account
of the obligations and liabilities of such Obligor to the Administrative Agent
or that Lender under this Agreement, the Guaranty, the Notes and the other Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, the Guaranty, the
Notes or any other Loan Document, irrespective of whether or not (i) the
Administrative Agent or that Lender shall have made any demand hereunder or
(ii) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Section 7.2 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

105



--------------------------------------------------------------------------------

Section 9.6 Sharing of Payments, Etc. The Lenders hereby agree among themselves
that if any of them shall, whether by voluntary payment, by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to the Lenders hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due”) which is greater than the
proportion received by any other Lender in respect of the Aggregate Amounts Due
to such other Lender, then the Lender receiving such proportionately greater
payment shall (i) notify the Administrative Agent and each other Lender of the
receipt of such payment and (ii) apply a portion of such payment to purchase
participations equal to the portion of the Aggregate Amounts Due to the other
Lenders (which participations shall be deemed to have been purchased and
payments made simultaneously upon the receipt by the seller of its portion of
such payment, and which participations will be permitted notwithstanding any
prohibition to the contrary in Section 9.2(e)) so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them, provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases or other payments shall be rescinded and the
purchase prices paid for such participations or other payments shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. The Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

Section 9.7 Notices.

(a) Subject to the provisions of clauses (b), (c) and (d) below, all notices,
requests, instructions, directions and other communications provided for herein
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telecopy) delivered, if to the Borrower, to its address
specified in Annex A hereto, if to the Administrative Agent, to its “Address for
Notices” specified opposite its name on its signature page hereto and if to any
Lender, to its “Address for Notices” specified opposite its name on its
signature page hereto; or, as to any party, at such other address as shall be
designated by such party in a notice to the Administrative Agent and the
Borrower. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given upon receipt of a legible
copy thereof, in each case given or addressed as aforesaid. All such
communications to the Administrative Agent provided for herein by telecopy shall
be confirmed in writing promptly after the delivery of such communication (it
being understood that non-receipt of written confirmation of such communication
shall not invalidate such communication).

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement or the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement or the other Loan
Documents prior to the scheduled date therefor, (ii) provides notice of any
Default or Event of Default under this Agreement or the other Loan Documents or
(iii) is required to be delivered to satisfy any condition precedent to the
occurrence of the Closing Date (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue

 

106



--------------------------------------------------------------------------------

to provide the Communications to the Administrative Agent in the manner
specified herein but only to the extent requested by the Administrative Agent.

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes hereof. Each of the Lenders agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes hereof. Each of the Lenders agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement or the other Loan Documents, an e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant hereto in any other
manner specified herein.

Section 9.8 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 9.9 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

107



--------------------------------------------------------------------------------

Section 9.10 Submission to Jurisdiction; Service of Process.

(a) Submission to Jurisdiction. BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OBLIGOR HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE BROUGHT AGAINST IT EXCLUSIVELY
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(b) Service of Process. EACH OF THE OBLIGORS HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS BY
THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING OF
A COPY OF SUCH PROCESS TO IT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.7.

(c) No Limitation. Nothing contained in this Section 9.10 shall affect the right
of the Administrative Agent, any Lender or other party hereto to serve process
in any other manner permitted by law or commence legal proceedings or otherwise
proceed against any Obligor in any other jurisdiction.

Section 9.11 Waiver of Jury Trial. EACH OBLIGOR IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

Section 9.12 Waiver of Consequential Damages, Etc.. To the extent permitted by
applicable law, the Obligors shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, the Loan
Documents (or any agreement or instrument contemplated hereby or thereby) or any
Loan or the use of the proceeds thereof.

Section 9.13 Marshaling; Payments Set Aside. Neither the Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Obligor or any other party or against or in payment of any or all of the
Obligations. To the extent that any Obligor makes a payment or payments to the
Administrative Agent for the account of any Lender (each, a “Payee”) or any
Payee receives payment from exercise of their rights of setoff, and such payment
or payments or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all rights and remedies therefor, shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred and (ii) each Payee shall pay and return
such amount to the Administrative Agent as the Administrative Agent may be
required to disgorge or otherwise pay to a trustee, receiver or any other party
in respect of the portion of the payment from such Obligor distributed by the
Administrative Agent to such Payee hereunder.

 

108



--------------------------------------------------------------------------------

Section 9.14 Section Titles. The Section titles and subtitles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

Section 9.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrower and the Administrative Agent.

Section 9.16 Severability. In case any provision in or obligation under this
Agreement, the Notes or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.17 Confidentiality.

(a) Each Lender hereto shall, and shall procure that its respective officers,
employees and agents shall, keep confidential and shall not, without the prior
written consent of the other parties, disclose to any third party this
Agreement, any other Loan Document or any of the information, reports or
documents supplied by or on behalf of such other party not otherwise publicly
available, except that a party shall be entitled to disclose this Agreement, any
other Loan Document, and any such information, reports or documents:

(i) in connection with any proceeding arising out of or in connection with this
Agreement or any of the other Loan Documents to the extent that such party may
reasonably consider necessary to protect its interest;

(ii) to any potential assignee or transferee of any party’s rights under this
Agreement or any of the Loan Documents or any other person proposing to enter
into contractual arrangements with any party in relation to this Agreement or
any of the other Loan Documents, subject to the relevant party obtaining an
undertaking from such potential assignee or transferee or other person in
corresponding terms to this Section 9.17;

(iii) to any actual or proposed participant or assignee of all or part of its
rights hereunder or to any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case, subject to the relevant party
obtaining an undertaking from such proposed participant or assignee,
counterparty or other person in corresponding terms to this Section 9.17;

(iv) pursuant to any applicable laws, ordinances, judgments, decrees,
injunctions, writs, rules, regulations, orders, interpretations, licenses,
permits and orders of any competent court, arbitrator or governmental agency or
authority in any relevant jurisdiction;

(v) to bank examiners or any other regulatory authority or rating agencies or
similar entities, if requested to do so;

(vi) to its auditors, legal, tax or to other professional advisers;

 

109



--------------------------------------------------------------------------------

(vii) to its Affiliates and their respective directors, officers, employees and
agents; or

(viii) in connection with the exercise of any remedy under any Loan Document.

(b) The provisions of this Section 9.17 shall survive any termination of this
Agreement or any other Loan Document or any assignment, transfer or
participation under this Agreement or any other Loan Document.

Section 9.18 Independence of Representations, Warranties and Covenants. All
representations and warranties made in and covenants under this Agreement shall
be given independent effect so that (a) if a particular representation and
warranty is unqualified, the fact that another representation and warranty is
qualified shall not affect the operation of the former provision; and (b) if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Default if such action is taken or condition exists.

Section 9.19 Non-Public Information. Each of the Lenders acknowledges and agrees
that (a) it may receive material non-public information hereunder concerning the
Obligors and their Affiliates and securities, (b) it will use such information
in compliance with all relevant policies, procedures and Contractual Obligations
and applicable requirements of laws (including United States federal and state
security laws and regulations) and (c) it will designate to the Administrative
Agent an individual Person who will receive all such information and have the
authority to act upon such information on behalf of such Lender.

Section 9.20 Compliance with Anti-Money Laundering Laws. No Obligor, none of
their respective Subsidiaries and, to the knowledge of each Obligor after
reasonable due diligence, none of their respective Affiliates and none of the
respective officers, directors, brokers or agents of such Obligor, such
Subsidiary or any such Affiliate (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-¬related activities or other money laundering predicate
crimes under any applicable law, including, without limitation, under (x) the
Currency and Foreign Transactions Reporting Act, as amended (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959), (y) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, or (z) the USA PATRIOT Act of 2001 (31 U.S.C.
5318 et seq, as amended) (collectively, “AML Laws”), (ii) has been assessed
civil penalties under any AML Laws or (iii) has had any of its funds seized or
forfeited in an action under any AML Laws. Each Obligor has taken and will take
reasonable measures to ensure that it is and will continue to be in compliance
with all applicable current and future AML Laws. No Obligor will use any funds
that constitute or are derived from the proceeds of illegal activity to repay
the Obligations, or any portion thereof. No funds derived from the proceeds have
been used, directly or indirectly, to lend, contribute, provide or otherwise
been made available to fund any activity or business in violation of any AML
Law.

Section 9.21 PATRIOT Act Notice. Each of the Lenders subject to the USA Patriot
Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant
to Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

Section 9.22 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic

 

110



--------------------------------------------------------------------------------

interests that conflict with those of the Borrower, their stockholders and/or
their affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise related to the transactions contemplated hereby will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the other Obligors, on the other hand, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

[SIGNATURE PAGES FOLLOW]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

US AIRWAYS GROUP, INC. By:  

/s/ Thomas T. Weir

Name:   Thomas T. Weir Title:   Vice President and Treasurer US AIRWAYS, INC.
By:  

/s/ Thomas T. Weir

Name:   Thomas T. Weir Title:   Vice President and Treasurer

 

US Airways Loan Agreement



--------------------------------------------------------------------------------

MATERIAL SERVICES COMPANY, INC. By:  

/s/ Caroline B. Ray

Name:   Caroline Ray Title:   Secretary PSA AIRLINES, INC. By:  

/s/ Caroline B. Ray

Name:   Caroline Ray Title:   Secretary PIEDMONT AIRLINES, INC. By:  

/s/ Caroline B. Ray

Name:   Caroline Ray Title:   Secretary

 

US Airways Loan Agreement



--------------------------------------------------------------------------------

Citicorp North America, Inc., as Administrative Agent and a Lender By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Vice President Address for Notices: 388 Greenwich
Street, 20th Floor, New York, NY 10013 Attention: William Washburn, Director
Facsimile: (212) 816-2613

 

US Airways Loan Agreement